 

Exhibit 10.25

 

Execution Version

 

ABL FINANCING AGREEMENT

Dated as of April 12, 2019

by and among

LIMBACH HOLDINGS, INC.,
as Ultimate Parent,

LIMBACH HOLDINGS LLC,
as Parent,

LIMBACH FACILITY SERVICES LLC AND EACH SUBSIDIARY THEREOF
LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,
as Borrowers,

ULTIMATE PARENT, PARENT AND EACH SUBSIDIARY OF ULTIMATE PARENT LISTED AS A
GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

and

 

CITIZENS BANK, N.A.,
as Collateral Agent, Administrative Agent and Origination Agent

 



 

 

 

TABLE OF CONTENTS



 

  Page     ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1
Section 1.02 Terms Generally 44 Section 1.03 Certain Matters of Construction 45
Section 1.04 Accounting and Other Terms 45 Section 1.05 Time References 46
Section 1.06 Divisions 46       ARTICLE II THE LOANS 47 Section 2.01 Revolving
Loan Commitments 47 Section 2.02 Making the Loans 48 Section 2.03 Repayment of
Loans; Evidence of Debt 49 Section 2.04 Interest 49 Section 2.05 Reduction of
Commitment; Prepayment of Loans 50 Section 2.06 Fees 52 (b) Letter of Credit
Fees 53 Section 2.07 LIBOR Option 53 Section 2.08 Funding Losses 56 Section 2.09
Taxes 56 Section 2.10 Increased Costs and Reduced Return 60 Section 2.11 Changes
in Law; Impracticability or Illegality 61 Section 2.12 Swingline Loans. 62
Section 2.13 Letters of Credit. 63       ARTICLE III INTENTIONALLY OMITTED 64  
    ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS 64 Section 4.01 Payments; Computations and Statements 64
Section 4.02 Sharing of Payments 65 Section 4.03 Apportionment of Payments 65
Section 4.04 Defaulting Lenders 66 Section 4.05 Administrative Borrower; Joint
and Several Liability of the Borrowers 67       ARTICLE V CONDITIONS TO LOANS 69
Section 5.01 Conditions Precedent to Effectiveness 69 Section 5.02 Conditions
Precedent to Revolving Loans 73       ARTICLE VI REPRESENTATIONS AND WARRANTIES
74 Section 6.01 Representations and Warranties 74       ARTICLE VII COVENANTS OF
THE LOAN PARTIES 83 Section 7.01 Affirmative Covenants 83 Section 7.02 Negative
Covenants 95 Section 7.03 Financial Covenant 101

 

- i -

 

 

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 103
Section 8.01 Cash Management Arrangements 103       ARTICLE IX EVENTS OF DEFAULT
103 Section 9.01 Events of Default 103       ARTICLE X AGENTS 108 Section 10.01
Appointment 108 Section 10.02 Agents’ Reliance, Etc 109 Section 10.03 Citizens
Bank and Affiliates 109 Section 10.04 Lender Credit Decision 110 Section 10.05
Indemnification 110 Section 10.06 Rights and Remedies to Be Exercised by
Administrative Agent Only 110 Section 10.07 Agency Provisions Relating to
Collateral 111 Section 10.08 Resignation of Agent; Appointment of Successor 112
Section 10.09 Audit and Examination Reports; Disclaimer by Lenders 112 Section
10.10 .  By signing this Agreement, each Lender: 112 Section 10.11 No Reliance
on any Agent’s Customer Identification Program. 113 Section 10.12 No Third Party
Beneficiaries 113 Section 10.13 No Fiduciary Relationship 113 Section 10.14
Administrative Agent’s Rights to Purchase Commitments 113 Section 10.15
Intercreditor Agreement 113       ARTICLE XI GUARANTY 114 Section 11.01 Guaranty
114 Section 11.02 Guaranty Absolute 114 Section 11.03 Waiver 115 Section 11.04
Continuing Guaranty; Assignments 115 Section 11.05 Subrogation 116 Section 11.06
Contribution 116       ARTICLE XII MISCELLANEOUS 117 Section 12.01 Notices, Etc
117 Section 12.02 Amendments, Etc 119 Section 12.03 No Waiver; Remedies, Etc 121
Section 12.04 Expenses; Taxes; Attorneys’ Fees 121 Section 12.05 Right of
Set-off 122 Section 12.06 Severability 122 Section 12.07 Assignments and
Participations 123 Section 12.08 Counterparts 127 Section 12.09 GOVERNING LAW
127 Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE 128
Section 12.11 WAIVER OF JURY TRIAL, ETC 129 Section 12.12 Consent by the Agents
and Lenders 129 Section 12.13 No Party Deemed Drafter 129 Section 12.14
Reinstatement; Certain Payments 129

 

- ii -

 

 

Section 12.15 Indemnification; Limitation of Liability for Certain Damages 130
Section 12.16 Records 131 Section 12.17 Binding Effect 131 Section 12.18 Highest
Lawful Rate 131 Section 12.19 Confidentiality 132 Section 12.20 Disclosure 133
Section 12.21 Integration 133 Section 12.22 USA PATRIOT Act 133

  

- iii -

 

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A) Lenders and Lenders’ Commitments Schedule 1.01(B) Facilities
Schedule 1.01(C) Existing Letters of Credit Schedule 1.01(D) Specified Financing
Statements Schedule 6.01(e) Capitalization; Subsidiaries Schedule 6.01(l) Nature
of Business Schedule 6.01(o) Real Property Schedule 6.01(r) Insurance Schedule
6.01(u) Intellectual Property Schedule 6.01(v) Material Contracts Schedule
7.02(a) Existing Liens Schedule 7.02(b) Existing Indebtedness Schedule 7.02(e)
Existing Investments Schedule 8.01 Cash Management Accounts     Exhibit A Form
of Joinder Agreement Exhibit B Form of Assignment and Acceptance Exhibit C Form
of Notice of Borrowing Exhibit D Form of LIBOR Notice Exhibit E Form of
Borrowing Base Certificate Exhibit F Form of Note Exhibits G-1 To G-4 Forms of
Tax Compliance Certificates Exhibit H Form of Compliance Certificate

 

- iv -

 

 

ABL FINANCING AGREEMENT

 

ABL Financing Agreement, dated as of April 12, 2019, by and among Limbach
Holdings, Inc., a Delaware corporation (“Ultimate Parent”), Limbach Holdings
LLC, a Delaware limited liability company (“Parent”), Limbach Facility Services
LLC, a Delaware limited liability company (“Limbach”), each subsidiary of
Limbach listed as a “Borrower” on the signature pages hereto (together with
Limbach, each a “Borrower” and collectively, jointly and severally, the
“Borrowers”), each subsidiary of Ultimate Parent listed as a “Guarantor” on the
signature pages hereto (together with Ultimate Parent, Parent and each other
Person that executes a joinder agreement and becomes a “Guarantor” hereunder,
each a “Guarantor” and collectively, jointly and severally, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), Citizens Bank, N.A. (“Citizens Bank”), as collateral agent for
the Secured Parties (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”), Citizens Bank, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”), and Citizens Bank, as
origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”).

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a revolving loan commitment in the aggregate principal amount of
$15,000,000. The proceeds of the revolving loans shall be used to refinance
existing indebtedness of the Borrowers, for general working capital purposes of
the Borrowers and to pay fees and expenses related to this Agreement.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS; CERTAIN TERMS

 

Section 1.01         Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below:

 

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the Term
Loan Intercreditor Agreement.

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

- 1 -

 

 

“Acquired Business” means the entity or assets acquired by any of the Borrowers
in an Acquisition, whether before or after the date hereof.

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party in a Permitted Acquisition; provided,
that such Indebtedness (a) is either purchase money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.

 

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or of all or
substantially all of the assets of (or any division or business line of) any
Person.

 

“Acquisition Debt to Value Ratio” means, with respect to any Acquisition, the
ratio (expressed as a percentage) of (A) the sum of the aggregate principal
amount of any Revolving Loans made, Letters of Credit issued and the aggregate
principal amount of any term loans made under the Term Loan Agreement, in
connection with the consummation of such Acquisition, to (B) the Purchase Price
payable for such Acquisition.

 

“Action” has the meaning specified therefor in Section 12.12.

 

“Adjustment Date” has the meaning specified therefor in the definition of
“Applicable Margin”.

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Administrative Borrower” has the meaning specified therefor in Section 4.05.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

 

“Agent” has the meaning specified therefor in the preamble hereto.

 

- 2 -

 

 

“Aggregate Revolving Extensions” means, at any time, the sum of (a) the
outstanding principal balance of all Revolving Loans plus (b) the LC Amount.

 

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(z).

 

“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

 

“Applicable Margin” means, from the Effective Date to, but not including, the
first Adjustment Date (as hereinafter defined) the percentages set forth below
as Level III. The Applicable Margins will be adjusted on the first day of each
fiscal quarter, commencing with the first full fiscal quarter ending after the
Effective Date (each such date an “Adjustment Date”), effective prospectively,
by reference to the applicable “Financial Measurement” (as defined below) for
the quarter most recently ending in accordance with the following:

 

Level   Financial
Measurement   Reference Rate
Loans   LIBOR Loans I   <33%   2.50%   3.50% II   ≥33% to <66%   2.25%   3.25%
III   ≥66%   2.00%   3.00%

 

For purposes hereof, “Financial Measurement” shall mean the Quarterly Average
Availability Percentage.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 12.07 hereof and substantially in the form of
Exhibit B hereto or such other form acceptable to the Administrative Agent.

 

- 3 -

 

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

 

“Availability” means the difference derived when the amount of the Aggregate
Revolving Extensions at any time is subtracted from the Line Cap at such time.

 

“Availability Percentage” means, at any time, the Availability divided by the
Line Cap, expressed as a percentage.

 

“Availability Reserves” means reserves in amounts determined by the Collateral
Agent against the Borrowing Base or Availability to (a) reflect events,
conditions, contingencies or risks which, as reasonably determined by the
Collateral Agent in its Permitted Discretion would reasonably be expected to
materially and adversely affect (i) the value of any Account, (ii) the security
interests and other rights of the Collateral Agent or Lenders in the Collateral
or (iii) the first priority Lien protection of the Collateral Agent or Lenders
in the Collateral or (b) reflect the Collateral Agent’s judgment in its
Permitted Discretion that any Collateral Report or financial information
furnished by or on behalf of the Borrowers to the Collateral Agent is
incomplete, inaccurate or misleading in any material respect or the calculation
deviates from the applicable provisions of this Agreement; provided, that in the
absence of an Event of Default, the Collateral Agent shall give prior notice to
the Borrowers of the basis for an establishment of any Availability Reserve.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Blocked Person” means any Person:

 

(a)          that (i) is identified on the list of “Specially Designated
Nationals and Blocked Persons” published by OFAC; (ii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of an OFAC Sanctions Program; or (iii) a United States Person is
prohibited from dealing or engaging in a transaction with under any of the
Anti-Money Laundering and Anti-Terrorism Laws; and

 

(b)          that is owned or controlled by, or that owns or controls, or that
is acting for or on behalf of, any Person described in clause (a) above.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

- 4 -

 

 

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

“Bonded Accounts” means Accounts subject to any Liens or other encumbrances in
favor of the Bonding Company under any Bonding Agreements or pursuant to any
Requirements of Law.

 

“Bonding Agreements” means, collectively, all agreements entered into between
the Loan Parties and the Bonding Company from time to time in connection with
establishing the Required Bonding Facility which are subject to the Surety
Intercreditor Agreement (together, and in each case, as amended, modified,
supplemented or restated from time to time if and to the extent permitted under
the Surety Intercreditor Agreement).

 

“Bonding Company” means Travelers Casualty and Surety Company of America, a
Connecticut corporation, or any other nationally recognized bonding company
reasonably satisfactory to the Origination Agent (provided that any such
nationally recognized bonding company shall be deemed to be acceptable if its
bonds, undertakings or instruments of guaranty are accepted by contract
providers for the Borrowers and their Subsidiaries and if such Person shall have
entered into a Surety Intercreditor Agreement).

 

“Bonds” means, collectively, all bonds issued by the Bonding Company pursuant to
the Bonding Agreements.

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble hereto.

 

“Borrowing Base” means, as at any date of determination thereof, an amount equal
to the sum of:

 

(a)          75% of the net amount of Eligible Accounts; minus

 

(b)          Reserves established by the Administrative Agent in its Permitted
Discretion.

 

For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Collateral Agent’s option in its Permitted Discretion,
be calculated on shortest terms), credits, allowances or excise Taxes of any
nature at any time issued, owing, or claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time.

 

“Borrowing Base Certificate” means a certificate by a responsible officer of the
Administrative Borrower, on its own behalf and on behalf of all other Loan
Parties, substantially in the form of Exhibit E setting forth the calculation of
the Borrowing Base, including a calculation of each component thereof, all in
such detail as shall be reasonably satisfactory to the Collateral Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Loan Parties and
certified to the Collateral Agent.

 

- 5 -

 

 

“Business Day” means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed, including all
Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period;
provided, that the term “Capital Expenditures” shall not include any such
expenditures which constitute (i) the purchase price of equipment that is
purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time, and (ii) expenditures made during such period to
consummate one or more Permitted Acquisitions.

 

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within
270 days from the date of acquisition thereof.

 

- 6 -

 

 

“Cash Management Accounts” means the bank accounts of each Loan Party listed on
Schedule 8.01.

 

“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means each occurrence of any of the following:

 

(a)          the acquisition by any “person” or “group” (as such terms are used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
at any time of beneficial ownership of fifty percent (50%) or more of the
outstanding Equity Interests of Ultimate Parent on a fully-diluted basis;

 

(b)          Ultimate Parent ceases to beneficially and of record own and
control, directly or indirectly, 100% on a fully diluted basis of the aggregate
outstanding voting or economic power of the Equity Interests of Parent;

 

(c)          during any period of twelve (12) consecutive months, a majority of
the members of the Board of Directors of Ultimate Parent cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body;

 

(d)          Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c)(i)), free and clear of all Liens (other than Permitted
Specified Liens);

 

- 7 -

 

 

(e)          Parent shall fail to own, directly, 100% of the Equity Interests of
Limbach or, directly or indirectly, any of its other Subsidiaries;

 

(f)          Limbach shall fail to own, directly or indirectly, 100% of the
Equity Interests of any of its Subsidiaries that are Loan Parties or that are
required to be Loan Parties under this Agreement; or

 

(g)          a “Change of Control” (or any comparable term or provision) as
defined in any Bonding Agreement, the Term Loan Agreement or any other agreement
or indenture relating to any of the Equity Interests or Indebtedness of Ultimate
Parent or any of its Subsidiaries.

 

“Citizens Bank” has the meaning specified therefor in the preamble hereto.

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Inventory or other
Collateral, in each case, in form and substance reasonably satisfactory to the
Origination Agent and the Collateral Agent.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Collateral Report” means a Schedule of Accounts and a Schedule of Retainage,
each as of the last day of the immediately preceding month (or week, as
applicable) and in form and substance reasonably satisfactory to the Origination
Agent.

 

“Commitments” means, with respect to each Lender, such Lender’s Revolving Loan
Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate signed by an Authorized Officer of
Ultimate Parent in substantially the form of Exhibit H.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

- 8 -

 

 

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income of such Person for such period, plus, without
duplication, the sum of all amounts deducted in calculating at Consolidated Net
Income for such period in respect of (a) Consolidated Interest Expense, (b)
United States federal, state, and local income taxes, (c) depreciation and
amortization, (d) non-cash charges, including stock based compensation expenses,
(e) transaction expenses paid on or before the date that is ninety (90) days
after the Effective Date in connection with the transactions contemplated by the
Loan Documents in an aggregate amount not to exceed $500,000, and (f)
non-recurring costs, fees, expenses and charges related to any Permitted
Acquisition (in each case, whether or not consummated) in an aggregate amount
not to exceed (i) $100,000 for any such Permitted Acquisition or (ii) $300,000
in any consecutive twelve (12) month period, minus all amounts included in
arriving at such Consolidated Net Income in respect of non-cash gains realized
during such period, in each case, determined on a consolidated basis in
accordance with GAAP. For the purposes of calculating Consolidated EBITDA for
any period of twelve (12) consecutive months, if at any time during such
measurement period (and on or after the Effective Date), any Loan Party shall
have made a Permitted Acquisition, Consolidated EBITDA for such measurement
period shall be calculated after giving pro forma effect thereto as if any such
Permitted Acquisition occurred on the first day of such measurement period and
calculated in a manner consistent with Consolidated Net Income in accordance
with clause (x) set forth in the definition thereof.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of all interest charges (including imputed interest charges with
respect to Capitalized Lease Obligations and all amortization of debt discount
and expense, and other banking fees, discounts, charges and commissions) of such
Person for such period determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or net loss) of such Person for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Consolidated Net Income: (a) extraordinary gains and losses
reasonably acceptable to the Origination Agent in its discretion, (b) non-cash
gains and losses realized on any Permitted Disposition, (c) the cumulative
effect of a change in accounting principles and (d) non-cash write ups and write
downs resulting from purchase accounting adjustments, other than goodwill,
inventory and accounts receivable in connection with a Permitted Acquisition;
provided further that there shall also be excluded from Consolidated Net Income
(x) the net income (or net loss) of any Person accrued prior to the date it
becomes a Subsidiary of, or has merged into or consolidated with, any Loan
Party, except to the extent that the Administrative Borrower has delivered the
financial statements of the Acquired Business for such period, which financial
statements shall have been reviewed or audited by an independent accounting firm
satisfactory to the Origination Agent, and the Origination Agent agrees to the
inclusion of such net income (or net loss) of such Person, (y) the net income
(or net loss) of any Person (other than a Subsidiary) in which a Loan Party
holds any Equity Interests in, except to the extent of the amount of dividends
or other distributions actually paid to the Loan Parties during such period, and
(z) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

- 9 -

 

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
(a) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (c) any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include any product warranties extended
in the ordinary course of business. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation with respect to which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Origination Agent and the
Collateral Agent, among the Collateral Agent, the Term Loan Agent, the financial
institution or other Person at which such account is maintained or with which
such entitlement or contract is carried and the Loan Party maintaining such
account, effective to grant “control” (as defined under the applicable UCC) over
such account to the Collateral Agent; provided that the Collateral Agent shall
not be required to be a party to any such agreement delivered as of the
Effective Date pursuant to Section 5.01(d)(xxi) with respect to the Loan
Parties’ deposit accounts maintained at Fifth Third Bank.

 

“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under common control which, together with any Loan Party,
are treated as a single employer under Section 414(b) or (c) of the Internal
Revenue Code and, for purposes of Section 302 of ERISA and Section 412 of the
Internal Revenue Code, under Section 414(b), (c), (m), and (o) of the Internal
Revenue Code.

 

- 10 -

 

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Administrative Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Administrative Borrower, or any Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Administrative Borrower, to confirm in
writing to the Administrative Agent and the Administrative Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Administrative Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity. Notwithstanding anything to the contrary
herein, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.

 

“Derivative Obligations” means every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.

 

- 11 -

 

 

“Derivative Obligations Provider” means the Administrative Agent, any Lender or
any Affiliate of the Administrative Agent or any Lender to whom a Derivative
Obligation is owed from any Loan Party.

 

“Disbursement Letter” means a disbursement letter, in form and substance
satisfactory to the Origination Agent and the Administrative Agent, by and among
the Loan Parties, the Agents, the Lenders and the other Persons party thereto,
and the related funds flow memorandum describing the sources and uses of all
cash payments in connection with the transactions contemplated to occur on the
Effective Date.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired and whether voluntary or involuntary)
to any other Person (including by an allocation of assets among newly divided
limited liability companies pursuant to a “plan of division”), in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is six (6)
months after the Final Maturity Date.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Earn-Outs” means unsecured liabilities of a Loan Party or its Subsidiaries
arising under an agreement to make any deferred payment as a part of the
Purchase Price for a Permitted Acquisition (including, without limitation,
performance bonuses or consulting payments in any related services, employment
or similar agreement in excess of such amounts paid to such Persons for periods
prior to consummation of such Permitted Acquisition, but excluding the amount of
any salary and bonuses that reduce Consolidated Net Income for periods after the
consummation of such Permitted Acquisition as a result of being included in SG&A
expenses on the consolidated income statement of Ultimate Parent and its
Subsidiaries) in an amount that is subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of the target of such Permitted
Acquisition.

 

- 12 -

 

 

“Effective Date” has the meaning specified therefor in Section 5.01.

 

“Eligible Account” means an Account arising in the ordinary course of the
business of any Loan Party from the sale of goods or rendition of services, but
excluding the following:

 

(i)          Accounts which (x) remain unpaid for 60 days after the due date
with respect to any Borrower that is tracking Accounts on a due date basis, or
otherwise 90 days after the invoice date, (y) have been written off the books of
any Borrower or (z) are otherwise designated by any Borrower as uncollectible;
or

 

(ii)         Accounts owing by an Account Debtor as to which 25% or more of the
dollar amount of all Accounts owing by such Account Debtor with respect to a
specific job or project only (and not all jobs and projects with such account
debtor) are ineligible; or

 

(iii)        Accounts which do not arise from the sale of goods or performance
of services in the ordinary course of any Borrower’s business; or

 

(iv)        Accounts owing by a director, officer, employee or Affiliate of any
Borrower; or

 

(v)         Accounts owing by an Account Debtor which is the United States or
any other Governmental Authority (unless all steps required by the Collateral
Agent in connection therewith, including notice to the United States government
under the Federal Assignment of Claims Act or any action under any state statute
comparable to the Federal Assignment of Claims Act, have been duly taken in a
manner satisfactory to the Collateral Agent); or

 

(vi)        Accounts owing by an Account Debtor located outside of the United
States or Canada (except to the extent secured by a letter of credit in favor of
the applicable Loan Party); or

 

(vii)       Accounts that are payable in any currency other than U.S. Dollars;
or

 

(viii)      that portion of an Account which is a retainage and potential contra
accounts; or

 

(ix)         Accounts which are the subject of a bill-and-hold, guaranteed sale,
sale and return, sale on approval, consignment, or other repurchase or return
basis; or

 

(x)          Accounts for which the goods have not been shipped or for which the
services giving rise to such Account have not been performed or if such Account
was invoiced more than once (excluding any billings in excess); or

 

(xi)         Accounts that represent a progress billing if and to the extent
payment of such Account is contingent upon any Borrower’s completion of any
further performance or relate to payments of interest; or

 

(xii)        Accounts that are in dispute, but only to the extent of such
dispute; or

 

- 13 -

 

 

(xiii)       Accounts with respect to which an invoice has not been sent to the
applicable Account Debtor; or

 

(xiv)      Accounts that are not subject to a first priority perfected Lien in
favor of the Collateral Agent; or

 

(xv)       Accounts relating to a project which is subject to an outstanding
performance bond, including the Bonded Accounts; or

 

(xvi)      Accounts that are subject to Liens other than a Lien in favor of the
Collateral Agent and permitted encumbrances which do not have priority over the
lien in favor of the Collateral Agent; or

 

(xvii)     Accounts with respect to which any covenant, representation, or
warranty contained in the Loan Documents has been breached; or

 

(xviii)    Accounts owed by an insolvent or bankrupt debtor or a debtor who has
ceased operations; or

 

(xix)       except for specific Account Debtors as may be approved by the
Collateral Agent, Accounts owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to any Borrower exceeds 25% of the aggregate Eligible Accounts; provided, that
for purposes of this clause (xix), a general partner of a joint venture that is
a partnership shall be treated as a distinct, independent Account Debtor with
respect to Accounts owed by such joint venture, separate from its capacity as an
Account Debtor with respect to Accounts owed by such general partner in
unrelated transactions; or

 

(xx)        any other accounts that the Collateral Agent in its Permitted
Discretion deems ineligible; provided, that unless an Event of Default has
occurred and is continuing, the Collateral Agent shall provide the
Administrative Borrower with one (1) Business Day’s prior notice of the
classification of any Account as ineligible under this clause (xx).

 

Any Account which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements shall forthwith cease to be an
Eligible Account, and further, with respect to any Account, if the Collateral
Agent at any time hereafter determines in its Permitted Discretion that the
prospect of payment or performance by the Account Debtor with respect thereto is
materially impaired for any reason whatsoever, such Account shall cease to be an
Eligible Account after notice of such determination is given to the
Administrative Borrower. The parties hereto agree that eligibility for Eligible
Accounts will be calculated consistently with the Borrowing Base Certificate
delivered by Borrowers to the Administrative Agent on the Closing Date but, in
each case, subject to the Permitted Discretion of the Collateral Agent pursuant
to the terms hereof.

 

“Environmental Claim” means any investigation, notice of violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising pursuant to or in connection with: (a) an actual or alleged
violation of any Environmental Law, (b) any Hazardous Material, (c) any actual
or threatened abatement, removal, investigation, remediation or corrective or
response action required by Environmental Laws or any Governmental Authority, or
(d) any actual or alleged damage, injury, threat or harm to human health, safety
natural resources or the environment.

 

- 14 -

 

 

“Environmental Law” means any applicable Requirement of Law pertaining to (a)
the protection, conservation, use or management of the environment, human health
and safety, natural resources and wildlife, (b) the protection or use of surface
water or groundwater, (c) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, investigation, abatement, removal, remediation or handling
of, or exposure to, any Hazardous Material, or (d) any Release of Hazardous
Materials to air, land, surface water or groundwater, and any amendment, rule,
regulation, order or directive issued thereunder.

 

“Environmental Liability” means all liabilities (contingent or otherwise, known
or unknown), monetary obligations, losses (including monies paid in settlement),
damages, natural resource damages, costs and expenses (including all reasonable
fees, costs, client charges and expenses of counsel, experts and consultants),
fines, penalties, sanctions and interest arising directly or indirectly as a
result of or based upon (a) any Environmental Claim; (b) any actual, alleged or
threatened non-compliance with Environmental Law or permit required under
Environmental Law; (c) any actual, alleged or threatened Release of or exposure
to Hazardous Materials; (d) any abatement, cleanup, removal, remediation or
other response required by a Release of Hazardous Materials; or (e) any
contract, agreement, or other arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

- 15 -

 

 

“ERISA Event” means (a) a reportable event as described in Section 4043(c) of
ERISA (unless the thirty (30) day notice requirement has been waived under
applicable regulations) with respect to a Plan; (b) the withdrawal of the Loan
Party or any member of its Controlled Group from a Plan subject to Section 4063
of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Loan Party or any member of its Controlled Group from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of reorganization, insolvency or
termination (or the treatment of a plan amendment as a termination) under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the determination that any Plan is considered an
at-risk plan within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA; (h) the determination that any Multiemployer Plan is in
critical or critical and declining status within the meaning of Section 432 of
the Internal Revenue Code or Section 305 of ERISA; (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Loan Party or any member of its
Controlled Group; or (j) a failure by the Loan Party or any member of its
Controlled Group to meet all applicable requirements regarding minimum required
contributions set forth in Sections 412, 430, 431, 432 and 436 of the Internal
Revenue Code and Sections 302, 303, 304 and 305 of ERISA in respect of a Plan,
whether or not waived, or the failure by the Loan Party or any member of its
Controlled Group to make any required contribution to a Multiemployer Plan.

 

“Event of Default” has the meaning specified therefor in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means (a) any deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (i) withheld income Taxes and federal, state, local
or foreign employment Taxes in such amounts as are required in the reasonable
judgment of a Loan Party to be paid to the Internal Revenue Service or any other
U.S., federal, state or local or foreign government agencies within the
following month with respect to employees of such Loan Party or a healthcare
savings plan maintained for the benefit of employees of such Loan Party, (ii)
amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of any Loan
Party, (iii) amounts which are required to be pledged or otherwise provided as
security pursuant to any requirement of any Governmental Authority or foreign
pension requirement, (iv) amounts to be used to fund payroll obligations
(including, but not limited to, amounts payable to any employment contracts
between any Loan Party and their respective employees), or (v) the LC Cash
Collateral Account, and (b) unless requested by the Origination Agent, any Petty
Cash Accounts.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 4.05), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.

 

- 16 -

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to a request by a Borrower) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.09, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.09(d),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Agent” means Fifth Third Bank, an Ohio banking corporation, as
administrative agent under the Existing Credit Facility for the Existing
Lenders.

 

“Existing Credit Facility” means the Credit Agreement, dated as of July 20,
2016, by and among the Loan Parties, the Existing Lenders and the Existing
Agent, as amended, amended and restated, supplemented or otherwise modified
prior to the Effective Date.

 

“Existing Lenders” means the lenders party to the Existing Credit Facility.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01(C), and any letters of credit issued in replacement, renewal or extensions
that constitute Permitted Refinancing Indebtedness in respect thereof.

 

“Facility” means the real properties and leases identified on Schedule 1.01(B)
and any New Facility hereafter acquired by any Loan Party or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

- 17 -

 

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal, tax or regulatory legislation, rules or official practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of Sections 1471 through 1474 of the Internal Revenue
Code and the Treasury Regulations thereunder.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) national banks
of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter dated as of April 1, 2019, by and
between the Administrative Agent and Limbach.

 

“Final Maturity Date” means April 12, 2022.

 

“Financial Measurement” has the meaning specified therefor in the definition of
“Applicable Margin”.

 

“Financial Statements” means (a) the audited consolidated balance sheet of
Ultimate Parent and its Subsidiaries for the Fiscal Year ended December 31,
2017, and the related consolidated statement of operations, shareholders’ equity
and cash flows for the Fiscal Year then ended, and (b) the unaudited
consolidated balance sheet of Ultimate Parent and its Subsidiaries for the month
ended February 28, 2019, and the related consolidated statement of operations
for the month then ended.

 

“Fiscal Quarter” or “fiscal quarter” means a fiscal quarter of Ultimate Parent
and its Subsidiaries ending on the last day of each of March, June, September
and December of each year.

 

“Fiscal Year” means the fiscal year of Ultimate Parent and its Subsidiaries
ending on December 31st of each year.

 

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

 

“Foreign Lender” has the meaning specified therefor in Section 2.09(d)(ii)(B).

 

“Foreign Official” has the meaning specified therefor in Section 6.01(z).

 

“Funding Losses” has the meaning specified therefor in Section 2.08.

 

- 18 -

 

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements.

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

“Government Bid” means any offer to sell or provide goods or services made by
any Loan Party or its Subsidiaries which, if accepted, would result in a
Government Contract and for which an award has not been issued prior to the
Effective Date.

 

“Government Contract” means any prime contract, subcontract, joint venture,
basic ordering agreement, pricing agreement, letter contract or other similar
arrangement of any kind, between any Loan Party or any of its Subsidiaries, on
the one hand, and (i) any Governmental Authority, (ii) any prime contractor of a
Governmental Authority in its capacity as a prime contractor, or (iii) any
subcontractor with respect to any contract of a type described in clauses (i) or
(ii) above, on the other hand; provided that, a task, change, purchase or
delivery order under a Government Contract will not constitute a separate
Government Contract, for purposes of this definition, but shall be part of the
Government Contract to which it relates.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

 

“Guarantor” means (a) Ultimate Parent, Parent and each Subsidiary of Ultimate
Parent listed as a “Guarantor” on the signature pages hereto, and (b) each other
Person which guarantees, pursuant to Section 7.01(b) or otherwise, all or any
part of the Obligations.

 

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Origination Agent and the Collateral Agent, made by any
other Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties guaranteeing all or part of the Obligations.

 

- 19 -

 

 

“Hazardous Material” means any hazardous, toxic or harmful chemical, substance,
waste, compound, material, product or byproduct subject to or regulated under
Environmental Laws, including but not limited to radon, asbestos,
polychlorinated biphenyls, petroleum (including crude oil or any fraction
thereof) and lead.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

“Holdout Lender” has the meaning specified therefor in Section 12.02(b).

 

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors of such Person or by similar action if such Person is
not a corporation, and, if such acquisition has been so approved, as to which
such approval has not been withdrawn.

 

“Increased Reporting Event” means if at any time either (a) an Event of Default
has occurred or (b) Liquidity is less than or equal to $10,000,000.

 

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for ninety (90) consecutive days.

 

- 20 -

 

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and which are not aged in excess of historical levels or past
due by more than ninety (90) days) and any earn-out or similar obligations; (c)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments or upon which interest payments are customarily made; (d)
all reimbursement, payment or other obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (e) all Capitalized
Lease Obligations of such Person; (f) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (g) all obligations and liabilities of such
Person under Hedging Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination); (h) all monetary obligations under any
receivables factoring, receivable sales or similar transactions and all monetary
obligations under any synthetic lease, tax ownership/operating lease (other than
real property operating leases), off-balance sheet financing or similar
financing; (i) all Contingent Obligations; (j) all Disqualified Equity
Interests; and (k) all obligations referred to in clauses (a) through (j) of
this definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. The Indebtedness of any
Person shall not include the Indebtedness of any partnership of or joint venture
in which such Person is a general partner or a joint venture unless such
Indebtedness is recourse to such Person. For the avoidance of doubt, any
premiums payable under the Bonding Agreements shall not be Indebtedness unless
not paid when due.

 

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified therefor in Section 12.15.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” has the meaning specified therefor in the Security
Agreement.

 

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Loan Parties and their Subsidiaries in favor of the
Collateral Agent for the benefit of the Secured Parties, in form and substance
reasonably satisfactory to the Origination Agent and the Collateral Agent.

 

“Intercreditor Agreements” means (a) the Surety Intercreditor Agreement and (b)
the Term Loan Intercreditor Agreement.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending one (1), two (2) or three (3) months thereafter;
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is one (1), two (2) or three (3) months after the date
on which the Interest Period began, as applicable, and (e) the Borrowers may not
elect an Interest Period which will end after the Final Maturity Date.

 

- 21 -

 

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as
amended.

 

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, partnerships or joint ventures, or all or substantially all of
the assets of such other Person (or of any division or business line of such
other Person), (b) the purchase or ownership of any futures contract or
liability for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or (c) any investment in any other
items that are or would be classified as investments on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Issuing Bank” means, the Administrative Agent, Citizens Bank or any other
Affiliate of the Administrative Agent or a Lender that issues a Letter of Credit
hereunder.

 

“Job Inventory” means any equipment, inventory and other materials to be
installed at one or more specific project or job sites which are not reflected
as assets on the balance sheet of the Loan Parties.

 

“Job Tools” means any equipment, inventory and other materials used to
fabricate, process or install Job Inventory at one or more project or job sites.

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

“LC Amount” means, at any time, the aggregate undrawn available amount of all
Letters of Credit then outstanding plus the amount of LC Obligations that have
not been reimbursed by the Borrowers or funded with a Revolving Loan.

 

- 22 -

 

 

“LC Cash Collateral Account” means that certain deposit account number
7240671714 of Limbach maintained at Fifth Third Bank so long as the funds on
deposit in such account solely constitute cash collateral supporting the
Existing Letters of Credit in an aggregate amount not exceeding 105% of the face
amount thereof.

 

“LC Obligations” means any Obligations that arise from any draw against any
Letter of Credit.

 

“LC Sublimit” means $10,000,000.

 

“Lease” means any lease, sublease or license of, or other agreement granting a
possessory interest in, real property to which any Loan Party or any of its
Subsidiaries is a party as lessor, lessee, sublessor, sublessee, licensor or
licensee.

 

“Legacy Claims” means charges and/or losses pertaining to the claims, change
orders, pending change order and/or disputes arising out of or related to the
contracts or construction projects commonly known as NIST, Rails to Dulles,
Washington Adventist Hospital, and Columbia Place.

 

“Lender” has the meaning specified therefor in the preamble hereto.

 

“Letter of Credit” means any standby or documentary letter of credit issued by
the Issuing Bank for the account of any Loan Party.

 

“LIBOR” means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) and as
published on the applicable Bloomberg page (or on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its Permitted Discretion; in each case, the
“Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period. If for any reason the
Administrative Agent cannot determine the Screen Rate, the Administrative Agent
may, in its discretion, select a replacement index based on the arithmetic mean
of the quotations, if any, of the interbank offered rate by first class banks in
London or New York for deposits in comparable amounts and maturities. 

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit D.

 

“LIBOR Option” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 2.00%.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

 

- 23 -

 

 

“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, lien
(statutory or otherwise), security interest, charge or other encumbrance or
security or preferential arrangement of any nature, including, without
limitation, any conditional sale or title retention arrangement, any Capitalized
Lease and any assignment, deposit arrangement or financing lease intended as, or
having the effect of, security.

 

“Line Cap” means, at any time, the lesser of (a) the Revolving Loan Maximum
Amount and (b) the Borrowing Base.

 

“Limbach” has the meaning specified therefor in the preamble hereto.

 

“Liquidity” means, as of any date of determination, the sum of (a) the amount of
Qualified Cash as of such date, plus (b) Availability as of such date.

 

“Loan” means all loans and advances of any kind made by the Administrative Agent
or any Lender, pursuant to this Agreement.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

“Loan Document” means this Agreement, any Borrowing Base Certificate, any
Control Agreement, the Disbursement Letter, the Fee Letter, any Guaranty, the
Intercompany Subordination Agreement, the Intercreditor Agreements, any Joinder
Agreement, any Mortgage, any Security Agreement, any UCC Filing Authorization
Letter, any Collateral Access Agreement, any Perfection Certificate, all
agreements, instruments and documents relating to Product Obligations and any
other agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Material Adverse Effect” means (a) a material adverse effect on the operations,
assets, liabilities, or financial condition of the Loan Parties taken as a
whole, (b) a material adverse effect on the ability of the Loan Parties taken as
a whole to perform any of their obligations under any Loan Document, (c) a
material adverse effect on the legality, validity or enforceability of this
Agreement or any other Loan Document, (d) a material adverse effect on the
rights and remedies of any Agent or any Lender under any Loan Document, or (e) a
material adverse effect on the validity, perfection or priority of a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties on any of
the Collateral.

 

- 24 -

 

 

“Material Contract” means, with respect to any Person, (a) each Bonding
Agreement, (b) each agreement concerning a partnership or joint venture to which
such Person or any of its Subsidiaries is a party (other than (i) any such
contract with respect to a Special Joint Venture entered into in the ordinary
course of business and (ii) any such agreement constituting a Governing Document
of a Loan Party), (c) each contract or agreement to which such Person or any of
its Subsidiaries is a party involving aggregate consideration payable to or by
such Person or such Subsidiary (other than construction contracts entered into
in the ordinary course of business) of $500,000 or more in any Fiscal Year
(other than purchase orders in the ordinary course of the business of such
Person or such Subsidiary and other than contracts that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than sixty (60) days’ notice without penalty or premium), and (d) all
other contracts or agreements as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Origination Agent and the Collateral Agent, made by a Loan
Party in favor of the Collateral Agent for the benefit of the Secured Parties,
securing the Obligations and delivered to the Collateral Agent.

 

“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which a Loan Party or any member of the Controlled Group
makes or is obligated to make contributions, or during the preceding five (5)
plan years, has made or has been obligated to make contributions or to which a
Loan Party or member of the Controlled Group may have liability.

 

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Disposition by any Person or any of its Subsidiaries, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (a) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (b) transfer taxes paid to any taxing authorities by such Person or
such Subsidiary in connection therewith, and (c) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements), in each case, to the extent, but only to the
extent, that the amounts so deducted are (i) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (ii) properly attributable to such
transaction or to the asset that is the subject thereof.

 

“New Facility” has the meaning specified therefor in Section 7.01(l).

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

- 25 -

 

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01,
including without limitation all Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of each Loan Party under the Loan Documents include
(a) the obligation (irrespective of whether a claim therefor is allowed in an
Insolvency Proceeding) to pay principal, interest, charges, expenses, fees,
premiums, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Origination Agent” has the meaning specified therefor in the preamble hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to any Borrower’s request).

 

“Overadvance” has the meaning specified therefor in Section 2.01(b).

 

“Parent” has the meaning specified therefor in the preamble hereto.

 

“Participant Register” has the meaning specified therefor in Section 12.07(i).

 

“Payment Office” means the Administrative Agent’s office located at 525 William
Penn Place, 26th Floor, Pittsburgh, Pennsylvania 15219-1729, or at such other
office or offices of the Administrative Agent as may be designated in writing
from time to time by the Administrative Agent to the Collateral Agent and the
Administrative Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

- 26 -

 

 

“Perfection Certificate” means a certificate in form and substance satisfactory
to the Origination Agent providing information with respect to the property of
each Loan Party.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)          no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;

 

(b)          no Indebtedness will be incurred, assumed, or would exist with
respect to any Loan Party or its Subsidiaries as a result of such Acquisition,
other than Indebtedness permitted under clause (a), (g), (k) or (l) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of any Loan Party or its Subsidiaries as
a result of such Acquisition other than Permitted Liens;

 

(c)          the Acquired Business is in the same line of business engaged in as
of the date of this Agreement by the Borrowers and any of their Subsidiaries or
a Related Line of Business and has its primary operations in the United States
of America;

 

(d)          the Borrowers have provided the Origination Agent with written
confirmation, supported by reasonably detailed calculations, that (i) the Total
Leverage Ratio of Ultimate Parent and its Subsidiaries, on a pro forma basis
after giving effect to the consummation of such Permitted Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, shall be
less than or equal to 3.00 to 1.00 and (ii) the Acquisition Debt to Value Ratio
with respect to such Acquisition is less than or equal to 70%;

 

(e)          the Borrowers have provided the Origination Agent with their due
diligence package relative to the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one (1)
year period following the date of the proposed Acquisition (on a month by month
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to the Origination Agent;

 

(f)          after giving pro forma effect to the consummation of such
Acquisition and any Loans made or Letters of Credit issued in connection
therewith, Liquidity shall be at least $15,000,000;

 

(g)          the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative EBITDA during the twelve (12) consecutive
month period most recently concluded prior to the date of the proposed
Acquisition;

 

(h)          the subject assets or Equity Interests, as applicable, are being
acquired directly by a Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall have complied with
Sections 7.01(b), 7.01(l) and 7.01(o) of this Agreement, as applicable, and, in
the case of an acquisition of Equity Interests, the Person whose Equity
Interests are acquired shall become a Loan Party;

 

- 27 -

 

 

(i)          the Acquisition shall not be a Hostile Acquisition;

 

(j)          the Administrative Borrower shall have notified the Origination
Agent not less than fifteen (15) days (or such shorter time period as may be
agreed to by the Origination Agent) prior to any such Acquisition and, not later
than five (5) Business Days prior to the anticipated closing date of the
proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition, which agreement and documents
must be reasonably acceptable to the Origination Agent; and

 

(k)          the financial statements of the Acquired Business shall have been
audited by a nationally recognized independent accounting firm or have undergone
a review by an accounting firm reasonably acceptable to the Origination Agent or
a quality of earnings report shall have been furnished to the Origination Agent
from a firm reasonably acceptable to the Origination Agent.

 

For the avoidance of doubt, the Loan Parties may enter into joint ventures
(including Special Purpose Joint Ventures) in accordance with the terms of this
Agreement, and no joint venture shall be deemed to be a Permitted Acquisition
hereunder.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Disposition” means:

 

(a)          sales and leases of Inventory in the ordinary course of business;

 

(b)          licensing and sub-licensing of Intellectual Property rights on a
non-exclusive basis in the ordinary course of business;

 

(c)          (i) the lapse of Registered Intellectual Property of any Loan Party
and its Subsidiaries to the extent not economically desirable in the conduct of
their business or (ii) the abandonment of Intellectual Property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Secured Parties;

 

(d)          any involuntary loss, damage or destruction of property;

 

(e)          so long as no Event of Default has occurred and is continuing or
would result therefrom, transfers of assets (i) from Ultimate Parent or any of
its Subsidiaries (other than the Borrowers) to a Loan Party (other than Ultimate
Parent or Parent), and (ii) from any Subsidiary of Ultimate Parent that is not a
Loan Party to any other Subsidiary of Ultimate Parent;

 

- 28 -

 

 

(f)          Disposition of property that, in the reasonable judgment of the
Loan Parties, has become worn, damaged, obsolete or is no longer used or useful
in the business of the Loan Parties and their Subsidiaries;

 

(g)          the use or transfer of Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents

 

(h)          the termination, surrender or sublease of a real estate lease in
the ordinary course of business;

 

(i)          the sale of vehicles in the ordinary course of business that are
owned by the Loan Parties; and

 

(j)          Disposition of property or assets (other than sales or other
dispositions of Accounts in connection with securitization or factoring
arrangements or of material Intellectual Property) not otherwise permitted in
clauses (a) through (i) above for cash in an aggregate amount that is not less
than the fair market value of such property or assets;

 

provided, that the Net Cash Proceeds of such Dispositions (including the
proposed Disposition) (1) in the case of clause (j) above, do not exceed
$250,000 in the aggregate in any Fiscal Year, and (2) in the case of clauses
(d), (f), (i) and (j) and in the case of Dispositions of ABL Priority
Collateral, are paid to the Administrative Agent for the benefit of the Agents
and the Lenders pursuant to the terms of Section 2.05(c)(i); provided, further,
that the foregoing to the contrary notwithstanding, in no event shall any
Disposition, directly or indirectly, to Ultimate Parent, Parent or to any
Subsidiary of a Loan Party that is not also a Loan Party or to any other Person
that is not a Loan Party constitute a Permitted Disposition to the extent that
such Disposition consists of (x) Intellectual Property that is material to the
operation of the business of Ultimate Parent and its Subsidiaries, or (y) the
Equity Interests of any Subsidiary of Ultimate Parent that has an interest in
Intellectual Property that is material to the operation of the business of
Ultimate Parent and its Subsidiaries.

 

“Permitted Indebtedness” means:

 

(a)          any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;

 

(b)          any other Indebtedness listed on Schedule 7.02(b), and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(c)          Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(d)          Permitted Intercompany Investments;

 

(e)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;

 

- 29 -

 

 

(f)          the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes, in each case, as approved by the
Origination Agent in writing;

 

(g)          unsecured Indebtedness of any Loan Party or its Subsidiaries in
respect of Earn-Outs owing to sellers of assets or Equity Interests to such Loan
Party or its Subsidiaries that is incurred in connection with the consummation
of one or more Permitted Acquisitions, which Indebtedness shall be subordinated
in right of payment to the Obligations on terms and conditions reasonably
acceptable to the Origination Agent; provided, that payments in respect of any
such Earn-Out shall not be permitted, nor shall any such payments be required,
to be made so long as (i) any Default or Event of Default then exists or would
be caused thereby, (ii) Liquidity would be less than or equal to $10,000,000
immediately after giving effect to any such payment, and (iii) at the time of
any such payment and after giving effect thereto, the Loan Parties would not be
in pro forma compliance with the financial covenant set forth in Section 7.03;

 

(h)          Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit,

 

(i)          Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”) or other similar cash management
services, in each case, incurred in the ordinary course of business;

 

(j)          unsecured Indebtedness in an aggregate amount not exceeding
$750,000 at any time outstanding;

 

(k)          Indebtedness incurred under the Bonding Agreements;

 

(l)          Acquired Indebtedness in an amount not to exceed $500,000
outstanding at any one time;

 

(m)          Permitted Investments to the extent constituting Indebtedness;

 

(n)          Guarantees in respect of Indebtedness of any Loan Party otherwise
permitted under this Agreement;

 

(o)          Indebtedness in respect of netting services, overdraft protections
and other like services, in each case incurred in the ordinary course of
business;

 

(p)          the Existing Letters of Credit; and

 

- 30 -

 

 

(q)          the Term Loan Debt and guaranties by the Loan Parties in respect
thereof, so long as such Indebtedness is subject to the Term Loan Intercreditor
Agreement, and the Term Loan Intercreditor Agreement is in full force and
effect.

 

“Permitted Intercompany Investments” means Investments made by a Loan Party to
or in another Loan Party (other than Ultimate Parent or Parent).

 

“Permitted Investments” means:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;

 

(c)          advances made in connection with purchases of goods or services in
the ordinary course of business;

 

(d)          Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;

 

(e)          Investments existing on the date hereof, as set forth on Schedule
7.02(e) hereto, but not any increase in the amount thereof as set forth in such
Schedule or any other modification of the terms thereof;

 

(f)          Permitted Intercompany Investments;

 

(g)          Permitted Acquisitions;

 

(h)          loans and advances to employees (i) for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business and (ii) to finance the purchase of Equity Interests
of Ultimate Parent. pursuant to that certain Omnibus Incentive Plan of Limbach,
Inc.; provided that the aggregate outstanding amount of all such loans and
advances under this clause (h) shall not exceed $500,000 in the aggregate at any
one time;

 

(i)          Investments in joint ventures of up to $1,000,000 in the aggregate
at any one time, so long as (i) unless the grant thereof is precluded by the
applicable contractual provisions governing such joint venture, the Collateral
Agent possesses a valid, perfected Lien on the applicable Loan Party’s interests
in such joint venture, (ii) any Indebtedness for borrowed money at any time
Guaranteed by any Loan Party on or after the date of such Investment is
Permitted Indebtedness and no such Indebtedness is secured by Liens on any of
the Property of any Loan Party, (iii) the Administrative Borrower provides the
Collateral Agent and the Origination Agent with reasonable written notice of all
Investments to be made in joint ventures and provides any documents relating
thereto reasonably requested by the Origination Agent, and (iv) both before and
after such Investments, no Default or Event of Default exists hereunder;

 

- 31 -

 

 

(j)          extensions of trade credit in the ordinary course of business;

 

(k)          workers compensation deposits, payment of any premiums on insurance
policies, if any, and other deposits made in the ordinary course of any Loan
Party’s business; and

 

(l)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any other Investments in an aggregate
amount not to exceed $250,000 at any time outstanding;

 

provided that the foregoing to the contrary notwithstanding, in no event shall
any Investment by any Loan Party constitute a Permitted Investment to the extent
that such Investment consists of a contribution to any Subsidiary of Ultimate
Parent that is not a Loan Party, or an Investment in any other Person that is
not a Loan Party, of (x) Intellectual Property that is material to the operation
of the business of Ultimate Parent and its Subsidiaries, or (y) the Equity
Interests of any Subsidiary of Ultimate Parent that has an interest in
Intellectual Property that is material to the operation of the business of
Ultimate Parent and its Subsidiaries.

 

“Permitted Liens” means:

 

(a)          Liens securing the Obligations;

 

(b)          Liens for Taxes not yet due and payable or being contested in the
manner described in Section 7.01(c)(ii);

 

(c)          Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than thirty (30) days or are being contested
in good faith and by appropriate proceedings diligently conducted, and either
(x) a reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made therefor or (y) such Liens shall have been bonded over
in a manner consistent with any applicable Requirements of Law;

 

(d)          Liens described on Schedule 7.02(a), provided that any such Lien
shall only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(e)          purchase money Liens on fixed assets to the extent that such Liens
or interests secure Permitted Purchase Money Indebtedness and so long as such
Lien only (i) attaches to such fixed asset and (ii) secures the Indebtedness
that was incurred to acquire such fixed asset or any Permitted Refinancing
Indebtedness in respect thereof;

 

(f)          deposits and pledges of cash securing (i) obligations in respect of
workers’ compensation, social security, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for borrowed money), work in progress advances
(other than for borrowed money) and statutory obligations or (iii) obligations
on surety or appeal bonds (other than Liens granted to the Bonding Company), in
each case, incurred in the ordinary course of business;

 

- 32 -

 

 

(g)          with respect to any Facility, easements, zoning restrictions,
permits, rights of way, encroachments, covenants and similar encumbrances on
real property and minor irregularities in the title thereto, in each case, that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;

 

(h)          Liens of landlords and mortgagees of landlords (i) arising by
statute or under any Lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, or (iii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

 

(i)          the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capitalized Lease), in each
case extending only to such personal property;

 

(j)          non-exclusive licenses of Intellectual Property rights in the
ordinary course of business;

 

(k)          Liens arising out of the existence of judgments to the extent and
so long as such judgments do not individually or in the aggregate constitute an
Event of Default under Section 9.01(j);

 

(l)          rights of set-off or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(m)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;

 

(n)          Liens granted to the Bonding Company to secure the performance of
surety bonds in accordance with the terms of the Bonding Agreements, subject to,
and in compliance with, the terms and conditions of the Surety Intercreditor
Agreement; provided that (i) such Liens are not perfected by the filing of a UCC
Financing Statement (except to the extent such filing is expressly permitted
pursuant to the terms of the Surety Intercreditor Agreement), (ii) the
Collateral Agent continues to have, subject to common law subrogation rights
created by or pursuant to the Bonding Agreements, subject to the Surety
Intercreditor Agreement a perfected, first priority Lien on any and all
collateral referenced in such Bonding Agreements, and (iii) such Liens do not
include cash deposits or the issuance of letters of credit for the benefit of
the Bonding Company, in each case, in excess of $1,000,000 in the aggregate;

 

(o)          Liens assumed by any Loan Party in connection with a Permitted
Acquisition that secure Acquired Indebtedness that is Permitted Indebtedness;

 

- 33 -

 

 

(p)          Liens on cash collateral supporting the Existing Letters of Credit
in an aggregate amount not exceeding 105% of the face amount thereof; and

 

(q)          Liens in and to the Collateral securing the Term Loan Debt
permitted pursuant to clause (q) of the definition of Permitted Indebtedness
which Liens are subject to the Term Loan Intercreditor Agreement, so long as the
Term Loan Intercreditor Agreement is in full force and effect.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of “Permitted Liens”;
provided that (a) such Indebtedness is incurred within twenty (20) days after
such acquisition, (b) such Indebtedness when incurred shall not exceed the
purchase price of the asset financed and (c) the aggregate principal amount of
all such Indebtedness shall not exceed $6,500,000 at any time outstanding.

 

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a)          after giving effect to such extension, refinancing or modification,
the amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification,
plus the amount of any accrued interest, prepayment, termination or similar fees
and costs incurred with respect to such Indebtedness in connection with such
extension, refinancing or modification;

 

(b)          such extension, refinancing or modification does not result in a
shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;

 

(c)          such extension, refinancing or modification is pursuant to terms
that are not less favorable to the Loan Parties and the Lenders than the terms
of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

 

(d)          the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended.

 

“Permitted Restricted Payments” means any of the following Restricted Payments
made by:

 

(a)          any Loan Party to Ultimate Parent in amounts necessary to pay
income taxes (not to exceed for any Loan Party in any taxable period the amount
of such income taxes that such Loan Party would have paid for such taxable
period as a stand-alone corporate taxpayer, less any such income taxes paid by
such Loan Party directly to a Governmental Authority) and other customary
expenses as and when due and owing by Ultimate Parent in the ordinary course of
its business as a public holding company (including salaries and related
reasonable and customary expenses incurred by employees or directors of Ultimate
Parent);

 

- 34 -

 

 

(b)          any Subsidiary of any Borrower to such Borrower;

 

(c)          Ultimate Parent to pay dividends in the form of common Equity
Interests issued by Ultimate Parent or to redeem warrants in a cashless exercise
thereof; and

 

(d)          so long as no Event of Default or Default exists or would result
therefrom, the Loan Parties may purchase or redeem for cash (or make cash
distributions to Ultimate Parent to permit Ultimate Parent to purchase or
redeem) Equity Interests of Ultimate Parent held by employees upon the
termination of such employees, pursuant to that certain Omnibus Incentive Plan
of Limbach, Inc., not to exceed $100,000 in any Fiscal Year or $500,000 in the
aggregate during the term of this Agreement.

 

“Permitted Specified Liens” means Permitted Liens described in clause (a) or (q)
of the definition of Permitted Liens.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $25,000 for any one account and $100,000
in the aggregate for all such accounts.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code, but
excluding any Multiemployer Plan, that is maintained or contributed to, or
during the preceding five (5) plan years, has been maintained or contributed to
by a Loan Party or by a member of the Controlled Group or to which a Loan Party
or member of the Controlled Group may have liability.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.

 

“Pro Rata Share” means, with respect to:

 

(a)          with respect to a Lender’s obligation to make the Revolving Loans,
the percentage obtained by dividing (i)  such Lender’s Revolving Loan
Commitment, by (ii) the Total Revolving Loan Commitment;

 

(b)          with respect to a Lender’s right to receive payments of interest,
fees (other than the Unused Line Fee), and principal with respect to the
Revolving Loans, the percentage obtained by dividing (i) the unpaid principal
amount of such Lender’s portion of the Revolving Loan, by (ii) the aggregate
unpaid principal amount of the Revolving Loans;

 

- 35 -

 

 

(c)          with respect to all other matters (including, without limitation,
the indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of such Lender’s undrawn Revolving Loan
Commitment and the unpaid principal amount of such Lender’s portion of the
Revolving Loans, by (ii) the sum of the undrawn Total Revolving Loan Commitment
and the aggregate unpaid principal amount of the Revolving Loans, provided that
if the Total Revolving Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender’s portion of the
Revolving Loans and the denominator shall be the aggregate unpaid principal
amount of the Revolving Loans; and

 

(d)          after payment in full of all Loans, then the percentage obtained by
dividing the aggregate unpaid principal amount of a Lender’s portion of the
Revolving Loans by the aggregate unpaid principal amount of the Revolving Loans,
in each case, calculated on the date immediately preceding the date that the
Revolving Loans were paid in full.

 

“Product Obligations” means every obligation of Borrower or any other Loan Party
under and in respect of any one or more of the following types of services or
facilities extended to such Borrower or any other Loan Party by the
Administrative Agent, any Lender or any of their respective Affiliates:
(i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of such Borrower or
any other Loan Party pursuant to agreement or overdraft, (iii) treasury
management, including controlled disbursement services and (iv) Derivative
Obligations.

 

“Projections” means financial projections of Ultimate Parent and its
Subsidiaries delivered pursuant to Section 6.01(g)(ii), as updated from time to
time pursuant to Section 7.01(a)(vii).

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Ultimate Parent issued in
connection with such Acquisition to fund any portion of the consideration and
the maximum amount of Earn-Outs), paid or delivered by a Loan Party or one of
its Subsidiaries in connection with such Acquisition (whether paid at the
closing thereof or payable thereafter and whether fixed or contingent), but
excluding therefrom (a) any cash of the seller and its Affiliates used to fund
any portion of such consideration and (b) any cash or Cash Equivalents acquired
in connection with such Acquisition.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.

 

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Quarterly Average Availability” means, for any Fiscal Quarter, the average of
the Availability amounts for each Business Day during such Fiscal Quarter.

 

- 36 -

 

 

“Quarterly Average Availability Percentage” means, for any Fiscal Quarter,
Quarterly Average Availability for such Fiscal Quarter divided by the Revolving
Loan Maximum Amount as at the end of such Fiscal Quarter.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party, including fixtures, and the improvements
thereto.

 

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each Facility, each in form and substance
reasonably satisfactory to the Agents and to the extent required by the
Origination Agent:

 

(a)          a Mortgage duly executed by the applicable Loan Party,

 

(b)          evidence of the recording of each Mortgage in such office or
offices as may be necessary or, in the reasonable opinion of the Origination
Agent, desirable to perfect the Lien purported to be created thereby or to
otherwise protect the rights of the Agents and the Lenders thereunder;

 

(c)          a Title Insurance Policy with respect to each Mortgage with respect
to a fee owned Facility, dated as of the Effective Date;

 

(d)          with respect to a fee owned Facility, if requested by the
Origination Agent, a current ALTA survey and a surveyor’s certificate, certified
to the Collateral Agent and to the issuer of the Title Insurance Policy with
respect thereto by a professional surveyor licensed in the state in which such
Facility is located and reasonably satisfactory to the Origination Agent;

 

(e)          in the case of a leasehold interest, if required, a consent between
the lessor, the applicable Loan Party with respect to such leasehold interest
and the Collateral Agent;

 

(f)          a phase-I environmental report with respect to such Facility, and
the environmental consultants retained for such reports, the scope of the
reports, and the results thereof shall be reasonably satisfactory to the
Origination Agent;

 

(g)          flood certifications (and, if applicable, acceptable flood
insurance and FEMA form acknowledgments of insurance) with respect to such
Facility;

 

(h)          an opinion of counsel, satisfactory to the Origination Agent, in
the state where such Facility is located with respect to the enforceability of
the Mortgage to be recorded and such other matters as the Origination Agent may
reasonably request; and

 

(i)          such other agreements, instruments, appraisals and other documents
(including guarantees and opinions of counsel) as any of the Agents may
reasonably require.

 

“Recipient” means any Agent and any Lender, as applicable.

 

- 37 -

 

 

“Reference Rate” means, for any period, the greatest of (a) 0.00% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of one (1) month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Reference Rate resulting from a change in such prime commercial rate to be
effective as of the date of the relevant change in such prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate). Each change in the Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

“Register” has the meaning specified therefor in Section 12.07(f).

 

“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

“Registered Loans” has the meaning specified therefor in Section 12.07(f).

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account that is administered, advised or managed by (i) such
Person, (ii) an Affiliate of such Person, or (iii) an entity, or an Affiliate of
an entity, that administers, advises or manages such Person.

 

“Related Line of Business” means engineering, design, construction and
service/maintenance of general trades, mechanical, electrical, plumbing and/or
fire protection business in the United States.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Related Party Register” has the meaning specified therefor in Section 12.07(f).

 

“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into the environment, including the exacerbation of existing
environmental conditions and the abandonment or discarding of barrels, drums,
containers, tanks or other receptacles containing or previously containing any
Hazardous Material.

 

“Rent Reserves” means any reserve with respect to rent at leased locations which
is subject to a landlord’s lien (by contract or statute) that is past due and up
to one month future rent in each case that would be payable to a landlord that
has not executed and delivered a satisfactory landlord’s agreement or bailee
letter, as applicable and which may be imposed following an Event of Default.

 

- 38 -

 

 

“Replacement Lender” has the meaning specified therefor in Section 12.02(b).

 

“Report” has the meaning specified therefor in Section 10.09(a).

 

“Required Bonding Facility” means a bonding facility of adequate size to support
the work program of the Borrowers and their Subsidiaries and which is otherwise
reasonably satisfactory to the Origination Agent.

 

“Required Lenders” means the Origination Agent and Lenders whose Pro Rata Shares
(calculated in accordance with clause (d) of the definition thereof) aggregate
at least 50.1%.

 

“Required Prepayment Date” has the meaning specified therefor in Section
2.05(g).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Reserves” means the Rent Reserve and the Availability Reserve.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party.

 

- 39 -

 

 

“Retainage” means any all compensation withheld from the Loan Parties by
customers pursuant to the common construction contracting practice commonly
called or referred to as “retainage”.

 

“Revolving Lender” means, a Lender with a Revolving Loan Commitment.

 

“Revolving Loan” means a Loan made by any Revolving Lender pursuant to Section
2.02 including (unless the context otherwise requires) Overadvances and
Swingline Loans.

 

“Revolving Loan Commitment” means, with respect to any Lender, the amount of
such Lender’s Revolving Loan Commitment pursuant to Section 2.01(a), as set
forth next to such Lender’s name on Schedule 1.01(A) hereto or any Assignment
and Acceptance Agreement executed by such Lender. “Revolving Loan Commitments”
shall mean the aggregate amount of such commitments of all Lenders.

 

“Revolving Loan Maximum Amount” means $15,000,000, as such amount may be
increased or reduced from time to time pursuant to the terms hereof.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any of
its Subsidiaries, any arrangement, directly or indirectly, with any Person
whereby any Loan Party or any of its Subsidiaries shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Secured Party” means any Agent and any Lender.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in Section 12.07(l).

 

“Security Agreement” means a Pledge and Security Agreement, in form and
substance satisfactory to the Origination Agent and the Collateral Agent, made
by a Loan Party in favor of the Collateral Agent for the benefit of the Secured
Parties securing the Obligations.

 

- 40 -

 

 

“Schedule of Accounts” means an aged trial balance and reconciliation to the
Availability Percentage in form and substance reasonably satisfactory to the
Origination Agent (which may in the Origination Agent’s Permitted Discretion
include copies of original invoices) listing the Accounts of each Loan Party,
certified on behalf of each Loan Party by an Authorized Officer of the
Administrative Borrower, to be delivered on a monthly basis to the Agents
pursuant to Section 7.01(a)(v).

 

“Schedule of Retainage” means a schedule of Retainage in form and substance
reasonably satisfactory to the Origination Agent listing in reasonable detail
any and all outstanding Retainage, certified on behalf of each Loan Party by an
Authorized Officer of the Administrative Borrower, to be delivered on a monthly
basis to the Agents pursuant to Section 7.01(a)(v).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Special Purpose Joint Venture” means a joint venture entered into by one of the
Loan Parties with another Person solely with respect to a particular contract,
project or job and in which a subcontract is awarded to one of the Loan Parties
from such joint venture entity which subcontract is subject to a perfected first
priority Lien in favor of the Collateral Agent.

 

“Specified Financing Statements” means the UCC-1 financing statements identified
on Schedule 1.01(D).

 

“Specified Third Party Location” means either (a) a temporary project or job
site or (b) a location owned or leased by any unaffiliated third party at which
any Loan Party temporarily stores equipment or inventory for use in one or more
specific projects or jobs.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 

- 41 -

 

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of Ultimate Parent unless the context expressly provides otherwise;
provided, that no entity formed for the sole purpose of being a Special Purpose
Joint Venture shall be deemed a Subsidiary of Ultimate Parent.

 

“Surety Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof by and among the Bonding Company and the Agents, and
any other intercreditor agreement entered into by the Bonding Company and the
Agents after the Effective Date which is in form and substance satisfactory to
the Origination Agent in its sole and absolute discretion.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means Citizens Bank, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loan Sublimit” means $3,000,000.

 

“Swingline Loans” has the meaning specified therefor in Section 2.12(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Agent” means Cortland Capital Market Services LLC, as administrative
agent and collateral agent, and any successor or replacement under the Term Loan
Agreement or any other Term Loan Document.

 

“Term Loan Agreement” means that certain Term Loan Financing Agreement dated as
of the Effective Date, by and among the Loan Parties, the lenders from time to
time party thereto, the Term Loan Agent and the Term Loan Origination Agent, as
it may be amended, restated, supplemented, modified, restructured, replaced or
refinanced from time to time in accordance with the terms hereof and thereof and
the Term Loan Intercreditor Agreement.

 

“Term Loan Debt” means the Indebtedness incurred by the Loan Parties under the
Term Loan Agreement and the other Term Loan Documents.

 

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Agreement.

 

- 42 -

 

 

“Term Loan Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Effective Date, among the Agents, the Term Loan Agent, the Term
Loan Origination Agent and acknowledged by each Loan Party.

 

“Term Loan Origination Agent” means CB Agent Services LLC, as origination agent,
and any successor or replacement under the Term Loan Agreement or any other Term
Loan Document.

 

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Origination Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Origination
Agent, insuring the Lien created by a Mortgage in an amount and on terms and
with such endorsements satisfactory to the Origination Agent, delivered to the
Collateral Agent.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of all Indebtedness (including obligations in respect
of letters of credit, whether or not representing obligations for borrowed
money) of Ultimate Parent and its Subsidiaries at such time determined on a
consolidated basis in accordance with GAAP, but excluding (i) Indebtedness in
respect of the Bonding Agreements and (ii) Indebtedness in respect of the
Existing Letters of Credit to the extent cash collateralized as permitted under
clause (p) of the definition of Permitted Liens.

 

“Total Leverage Ratio” means, as of the date of determination thereof, the ratio
of (a) Total Funded Debt as of such date to (b) Consolidated EBITDA as of the
last day of the period of twelve (12) consecutive fiscal months most recently
ended.

 

“Total Revolving Loan Commitment” means the sum of the amounts of the Lenders’
Revolving Loan Commitments.

 

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent (or its designee) to file appropriate
financing statements on Form UCC-1 without the signature of such Loan Party in
such office or offices as may be necessary or, in the opinion of the Origination
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement and each Mortgage.

 

“Ultimate Parent” has the meaning specified therefor in the preamble to this
Agreement.

 

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of Indebtedness under this Agreement or the other Loan Documents), the proceeds
of any sale or issuance of Equity Interests or equity contributions, the
proceeds of any asset sale (other than the sale of Inventory in the ordinary
course of business) or any insurance proceeds, and (b) that are not reimbursed
by a third person (excluding any Loan Party or any of its Affiliates) in the
period such expenditures are made pursuant to a written agreement.

 

- 43 -

 

 

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.04.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.06(a).

 

“Unused Line Fee Margin” means, from the Effective Date through the last day of
the Fiscal Quarter ending June 30, 2019, 0.375% per annum. Commencing July 1,
2019, the Unused Line Fee will be adjusted on the first day of each Fiscal
Quarter, effective prospectively through the last day of such Fiscal Quarter, as
follows: (i) 0.250% per annum if the Quarterly Average Availability Percentage
for the immediately preceding Fiscal Quarter was less than 50% or (ii) 0.375%
per annum if the Quarterly Average Availability Percentage for the immediately
preceding Fiscal Quarter was greater than or equal to 50%.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified therefor in Section
2.09(d).

 

“Waivable Mandatory Prepayment” has the meaning specified therefor in Section
2.05(g).

 

“Welfare Plan” means a “welfare plan” of the Loan Parties as defined in Section
3(1) of ERISA that is maintained or contributed to by a Loan Party or a
Subsidiary of a Loan Party.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and the
Collateral Agent.

 

Section 1.02         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

- 44 -

 

 

Section 1.03         Certain Matters of Construction. References in this
Agreement to “determination” by any Agent include good faith estimates by such
Agent (in the case of quantitative determinations) and good faith beliefs by
such Agent (in the case of qualitative determinations). A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase “to the knowledge of
any Loan Party” or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of an
Authorized Officer of any Loan Party or (ii) the knowledge that an Authorized
Officer would have obtained if such officer had made a due inquiry with regard
to the matter to which such phrase relates. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 



- 45 -

 

 

Section 1.04         Accounting and Other Terms.

 

(a)          Unless otherwise expressly provided herein, each accounting term
used herein shall have the meaning given it under GAAP; provided, that if the
Administrative Borrower notifies the Origination Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
Accounting Change that has occurred after the Effective Date or in the
application thereof on the operation of such provision (or if the Origination
Agent notifies the Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then the Origination Agent
and the Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and the
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions immediately before such Accounting Change took effect and,
until any such amendments have been agreed upon and agreed to by the Required
Lenders, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. For purposes of determining compliance with any
incurrence or expenditure tests set forth in Section 7.01, Section 7.02 and
Section 7.03, any amounts so incurred or expended (to the extent incurred or
expended in a currency other than Dollars) shall be converted into Dollars on
the basis of the exchange rates (as shown on the Bloomberg currency page for
such currency or, if the same does not provide such exchange rate, by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg currency page for such currency or, if the same does not
provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Agents or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to the Agents) as in effect on the date of any new
incurrence or expenditures made under any provision of any such Section that
regulates the Dollar amount outstanding at any time).

 

(b)          All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

 

Section 1.05         Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

 

Section 1.06         Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

- 46 -

 

 

ARTICLE II

 

THE LOANS

 

Section 2.01         Revolving Loan Commitments.

 

(a)          Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers from time to
time during the period from the date hereof to but not including the Final
Maturity Date, as requested by the Administrative Borrower in the manner set
forth in Section 2.02(a), up to a maximum principal amount at any time
outstanding equal to the lesser of (i) such Revolving Lender’s Revolving Loan
Commitment and (ii) the product of such Revolving Lender’s Pro Rata Share and
the amount of the Line Cap at such time, minus, in each case, the product of
such Revolving Lender’s Pro Rata Share and an amount equal to the sum of the LC
Amount and the amount of Swingline Loans outstanding. Within the foregoing
limits, the Borrowers may borrow, repay and reborrow Revolving Loans. The
Revolving Loans shall be secured by all of the Collateral.

 

(b)          Insofar as (i) the Administrative Borrower may request and the
Administrative Agent (as provided below) may be willing in its sole and absolute
discretion to make Revolving Loans to the Borrowers or (ii) following the
occurrence and during the continuance of an Event of Default (other than in the
case of clause (3) below), the Administrative Agent, in its sole discretion,
makes Revolving Loans on behalf of Lenders, if the Administrative Agent, in its
Permitted Discretion, deems that such Revolving Loans are necessary or desirable
(1) to protect all or any portion of the Collateral, (2) to enhance the
likelihood, or maximize the amount of, repayment of the Loans and the other
Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to this Agreement, including without limitation costs, fees and expenses as
described in Section 12.04, at a time when the unpaid balance of Revolving Loans
plus the LC Amount exceeds, or would exceed with the making of any such
Revolving Loan, the Borrowing Base (such Loan or Loans being herein referred to
individually as an “Overadvance” and collectively, as “Overadvances”), the
Administrative Agent shall enter such Overadvances as debits in the Loan
Account; provided, that the aggregate amount of Overadvances outstanding at any
time shall not exceed the lesser of (x) 10% of the Borrowing Base or (y)
$1,500,000. All Overadvances shall be repaid within three (3) Business Days
after demand, shall be secured by the Collateral and shall bear interest as
provided in this Agreement for Revolving Loans generally. Any Overadvance made
pursuant to the terms hereof shall be made by all Revolving Lenders ratably in
accordance with their respective Pro Rata Share. The foregoing notwithstanding,
(i) unless otherwise consented to by the Required Lenders, Overadvances shall
not be outstanding for more than sixty (60) consecutive days, and (ii) unless
otherwise consented to by all Lenders, no Overadvances shall be permitted to the
extent that such Overadvances would cause the Aggregate Revolving Extensions to
exceed the Revolving Loan Maximum Amount.

 

- 47 -

 

 

Section 2.02         Making the Loans.

 

(a)          The Administrative Borrower shall give the Administrative Agent
written notice in substantially the form of Exhibit C hereto (a “Notice of
Borrowing”)), in no event later than 12:00 noon (New York City time) on the date
of the proposed Loan (or such shorter period as the Origination Agent and the
Administrative Agent are willing to accommodate from time to time). Such Notice
of Borrowing shall be irrevocable and shall specify (i) the principal amount of
the proposed Loan, (ii) the use of the proceeds of such proposed Loan, (iii)
whether the Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan
and in the case of a LIBOR Rate Loan, the initial Interest Period with respect
thereto, (iv) the proposed borrowing date, which must be a Business Day, and (v)
the wire instructions for the account or accounts to which the proposed Loan
funds should be transferred. The LIBOR Rate for any LIBOR Rate Loans requested
less than three (3) Business Days prior to the borrowing date of the proposed
Loan shall be calculated as of the date that is two (2) Business Days prior to
the borrowing date. The Administrative Agent and the Lenders may act without
liability upon the basis of written notice believed by the Administrative Agent
in good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from the Administrative
Borrower to the Administrative Agent). The Administrative Agent and the Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing. Upon its receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender, and thereafter each
Lender shall make the amount of its applicable Revolving Loan Commitment
available to the Administrative Agent in immediately available funds no later
than 1:00 p.m. (New York City time) on the date of the proposed Loan. Upon
receipt of all Loan funds, the Administrative Agent shall promptly transfer such
funds to the Administrative Borrower by wire transfer in immediately available
funds to the account or accounts designated in the Notice of Borrowing.

 

(b)          On the date on which any amount required to be paid under this
Agreement, whether as interest, repayment of Swingline Loans pursuant to Section
2.12, repayment of LC Obligations pursuant to Section 2.13, or for any other
Obligation, becomes due and payable, the Administrative Borrower shall be deemed
irrevocably to have made a request for a Revolving Loan on such due date in the
amount required to pay such interest or other Obligation.

 

(c)          Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith. Each Revolving Loan shall be made in a minimum amount of $500,000 and
shall be in an integral multiple of $500,000.

 

(d)          Except as otherwise provided in this Section 2.02(d), all Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Share, it being understood that no Lender
shall be responsible for any default by any other Lender in that other Lender’s
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

 

- 48 -

 

 

Section 2.03         Repayment of Loans; Evidence of Debt.

 

(a)          Principal on account of Revolving Loans shall be payable by the
Borrowers to the Administrative Agent for the ratable benefit of the Lenders
immediately upon the earliest of (i) the occurrence of an Event of Default in
consequence of which the Administrative Agent or the Required Lenders elect to
accelerate the maturity and payment of the Obligations, or (ii) termination of
this Agreement; provided, however, that, if an Overadvance shall exist at any
time, the Borrowers shall, on demand, repay the Overadvance. Each payment by the
Borrowers on account of principal of the Revolving Loans shall be applied first
to Reference Rate Loans and then to LIBOR Rate Loans.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to Section
2.03(b) or Section 2.03(c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that (i) the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement and (ii) in the event
of any conflict between the entries made in the accounts maintained pursuant to
Section 2.03(b) and the accounts maintained pursuant to Section 2.03(c), the
accounts maintained pursuant to Section 2.03(c) shall govern and control.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit F
hereto. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.04         Interest.

 

(a)          Revolving Loans. Subject to the terms of this Agreement, at the
option of the Administrative Borrower, the Revolving Loans or any portion
thereof shall be either a Reference Rate Loan or a LIBOR Rate Loan. Each portion
of the Revolving Loan that is a Reference Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
applicable Revolving Loan until repaid, at a rate per annum equal to the
Reference Rate plus the Applicable Margin, and each portion of the Revolving
Loan that is a LIBOR Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the applicable Revolving
Loan until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
Period in effect for the applicable Revolving Loan (or such portion thereof)
plus the Applicable Margin.

 

- 49 -

 

 

(b)          Default Interest. To the extent permitted by law and
notwithstanding anything to the contrary in this Section, upon the occurrence
and during the continuance of an Event of Default, the principal of, and all
accrued and unpaid interest on, all Loans, fees, indemnities or any other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.

 

(c)          Interest Payment. Interest on each Loan shall be payable (i) with
respect to any Reference Rate Loans, monthly, in arrears, on the last Business
Day of each month, commencing on the last Business Day of the month following
the month in which such Loan is made, (ii) with respect to any LIBOR Rate Loans,
on the last day of each applicable Interest Period, and for any Interest Period
that longer than one month, on each one-month anniversary of the first date (or
if there is no numerically corresponding date, the last Business Day of each
such month) of such Interest Period, and (iii) at maturity (whether upon demand,
by acceleration or otherwise). Interest at the Post-Default Rate shall be
payable on demand. Each Borrower hereby authorizes the Administrative Agent to,
and the Administrative Agent may, from time to time, charge the Loan Account
pursuant to Section 4.01 with the amount of any interest payment due hereunder;
provided that the Administrative Agent may only make such advance if the
Borrowers have failed to make the applicable payment within three (3) Business
Days after the due date thereof; provided further that upon any such charge to
the Loan Account, the Administrative Agent shall give prompt notice to the
Administrative Borrower of such charge and of the calculation and total amount
so charged on any date.

 

(d)          General. All interest shall be computed on the basis of a year of
360 days for the actual number of days elapsed and calculated from and including
the date of such Loan to but excluding the date of repayment thereof, provided
that interest based on clause (d) of the definition of Reference Rate shall be
computed on the actual number of days elapsed over a year of 365 days or 366
days, as applicable.

 

Section 2.05         Reduction of Commitment; Prepayment of Loans.

 

(a)          Reduction of Commitments. The Administrative Borrower may, at any
time and from time to time, upon at least (5) Business Days’ prior written
notice to the Administrative Agent (which notice may be revocable or conditioned
upon the consummation of a transaction), permanently reduce ratably in part, the
unused portion of the Revolving Loan Commitments, provided, however, that each
such optional reduction shall be in an amount of $2,500,000 or integral
multiples of $500,000 in excess thereof. Except for charges under Section 2.08,
such reductions shall be without premium or penalty.

 

- 50 -

 

 

(b)          Optional Prepayment.

 

(i)          Revolving Loan. The Borrowers may, at any time and from time to
time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, prepay the principal of the Revolving Loan, in whole or in
part. Each prepayment made pursuant to this Section 2.05(b)(i) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid.

 

(ii)         Termination of Agreement. The Borrowers may, upon at least thirty
(30) days’ prior written notice to the Administrative Agent (which notice shall
be irrevocable unless such notice specifies that it is conditional on the
consummation of a refinancing or other transaction, in which case such notice
shall be contingent on the consummation of such refinancing or transaction and
may be revoked by the Administrative Borrower if such refinancing or transaction
fails to close), terminate this Agreement by paying to the Administrative Agent,
in cash, the Obligations, in full. If the Administrative Borrower has sent a
notice of termination pursuant to this Section 2.05(b)(ii), then the Lenders’
obligations to extend credit hereunder shall terminate and the Borrowers shall
be obligated to repay the Obligations, in full, on the date set forth as the
date of termination of this Agreement in such notice.

 

(c)          Mandatory Prepayment. Upon at least two (2) Business Days’ prior
written notice to the Administrative Agent (which such notice shall include the
amount of such prepayment and a reference to the applicable subsection of this
Agreement pursuant to which such prepayment is being made), the Borrowers shall
make the following mandatory prepayments of the Loans:

 

(i)          Within two (2) Business Days after any Loan Party sells any of the
ABL Priority Collateral, the Borrowers shall pay to Administrative Agent, for
the ratable benefit of the Revolving Lenders, as and when received by any Loan
Party and as a mandatory prepayment of the Loans, as herein provided, a sum
equal to 100% of the Net Cash Proceeds received by such Loan Party from such
sale. The applicable prepayment shall be applied to reduce the outstanding
principal balance of the Revolving Loans, with a permanent reduction of the
Revolving Loan Commitments in an amount equal to such prepayment.

 

(ii)         If at any time the Aggregate Revolving Extensions exceed the Line
Cap at such time (except as a result of Overadvances permitted under Section
2.01(b)), the Borrowers shall immediately repay the Revolving Loans and/or cash
collateralize the Letters of Credit in an aggregate amount equal to such excess.

 

(d)          Application of Payments. Each prepayment made pursuant to Section
2.05(c) shall be applied, to the Revolving Loan, until paid in full.
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, if the Administrative Agent has received prior written
notice from the Origination Agent or the Required Lenders, to apply payments in
respect of any Obligations in accordance with Section 4.03(b), prepayments
required under Section 2.05(c) shall be applied in the manner set forth in
Section 4.03(b).

 

- 51 -

 

 

(e)          Interest and Fees. Any prepayment made pursuant to this Section
2.05 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment and (ii) any Funding Losses payable pursuant
to Section 2.08.

 

(f)          Cumulative Prepayments. Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.

 

(g)          Waivable Mandatory Prepayment. Anything contained herein to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayment of the Revolving Loans pursuant to Section 2.05(c) (each, a
“Waivable Mandatory Prepayment”), at least two (2) days prior to the date on
which the Borrowers are required to make such Waivable Mandatory Prepayment (the
“Required Prepayment Date”), the Administrative Borrower shall notify the
Administrative Agent in writing of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Revolving Loans of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse all or any
portion of such amount. Each such Lender may exercise such option by giving
written notice to the Administrative Borrower and the Administrative Agent of
its election to do so at least one (1) Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not so notify
the Administrative Borrower and the Administrative Agent of its election to
exercise such option shall be deemed to have elected not to exercise such
option). On the Required Prepayment Date, the Borrowers shall pay to the
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied first, in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option or that have elected to exercise such option in part (and,
in the case of any Lender that has elected to exercise such option in part, only
that portion of such payment for which such Lender has not made such election),
to prepay the Revolving Loans of such Lenders, second, to the extent of any
excess, to prepay the Term Loan Debt in accordance with the Terms of the Term
Loan Agreement and third, to the extent of any additional excess, to the
Borrowers.

 

Section 2.06         Fees.

 

(a)          Unused Line Fee. From and after the Effective Date, the Borrowers
shall pay to the Administrative Agent for the account of the Lenders, in
accordance with their Pro Rata Shares, monthly in arrears on the last Business
Day of each month commencing on the last Business Day of the month immediately
following the Effective Date, an unused line fee (the “Unused Line Fee”), equal
to the Unused Line Fee Margin per annum multiplied by the average daily amount
by which the Revolving Loan Maximum Amount exceeds the Aggregate Revolving
Extension; provided that, outstanding Swingline Loans shall not be included as
part of the outstanding balance of the Revolving Loans for purposes of
calculating the Unused Line Fee.

 

- 52 -

 

 

(b)          Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent (i) for the ratable benefit of Revolving Lenders, a per
annum fee equal to the Applicable Margin then in effect for LIBOR Rate Loans
multiplied by the average daily face amount of such Letters of Credit
outstanding from time to time during the term of this Agreement, (ii) for the
benefit of the Issuing Bank, all normal and customary charges associated with
the issuance, processing and administration thereof, which fees and charges
shall be deemed fully earned upon issuance of each such Letter of Credit or as
advised by the Administrative Agent or the Issuing Bank, and (iii) for the
benefit of the Issuing Bank, a fronting fee equal to 0.125% of the face amount
(or of the increase in the face amount) of each Letter of Credit issued or
extended from time to time during the term of this Agreement. Such fees and
charges shall be payable monthly in arrears on the last Business Day of each
month or as advised by the Administrative Agent or the Issuing Bank and shall
not be subject to rebate or proration upon the termination of this Agreement for
any reason.

 

(c)          Audit and Collateral Monitoring Fees. The Borrowers acknowledge
that representatives of the Agents, or their designees, may visit any or all of
the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time, in each case,
pursuant to Section 7.01(f). The Borrowers agree to pay (i) $1,500 per day per
examiner plus the examiner’s out-of-pocket costs and reasonable expenses
incurred in connection with all such visits, inspections, audits, physical
counts, valuations, appraisals, environmental site assessments and/or
examinations and (ii) the cost of all visits, inspections, audits, physical
counts, valuations, appraisals, environmental site assessments and/or
examinations conducted by a third party on behalf of the Agents; provided that,
so long as no Event of Default shall have occurred and be continuing during a
calendar year, the Borrowers shall not be obligated to reimburse the Agents for
more than two (2) field examinations in such calendar year (except for field
examinations conducted in connection with a proposed Permitted Acquisition
(whether or not consummated)).

 

(d)          Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.

 

Section 2.07         LIBOR Option.

 

(a)          The Borrowers may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the “LIBOR Option”) by notifying the Administrative Agent
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to (i)
the proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the “LIBOR Deadline”). Notice of the Borrowers’
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline. Promptly upon its receipt of each such LIBOR
Notice, the Administrative Agent shall provide notice thereof to each of the
Lenders. Each LIBOR Notice shall be irrevocable and binding on the Borrowers.

 

- 53 -

 

 

(b)          Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(c). On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right, at the direction of the Origination Agent, to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate of
interest then applicable to Reference Rate Loans of the same type hereunder on
the last day of the then current Interest Period.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers (i) shall have not more than three (3) LIBOR Rate Loans
in effect at any given time, and (ii) only may exercise the LIBOR Option for
LIBOR Rate Loans of at least $500,000 and integral multiples of $100,000 in
excess thereof.

 

(d)          The Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any mandatory prepayment pursuant to Section 2.05(c) or any
application of payments or proceeds of Collateral in accordance with Section
4.03 or Section 4.04 or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrowers shall indemnify, defend, and hold
the Agents and the Lenders and their participants harmless against any and all
Funding Losses in accordance with Section 2.08.

 

(e)          Anything to the contrary contained herein notwithstanding, neither
any Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

 

(f)           If prior to the commencement of any Interest Period for any LIBOR
Rate Loan,

 

(i)            the Administrative Agent shall have determined that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period,
including, without limitation, because the Administrative Agent determines that
either inadequate or insufficient quotations of the London interbank offered
rate exist or the use of “LIBOR” has been discontinued (any determination of
Administrative Agent to be conclusive and binding absent manifest error), or

 

(ii)           the Administrative Agent shall have received notice from the
Required Lenders that LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their LIBOR Rate Loans for such
Interest Period,

 

- 54 -

 

 

then the Administrative Agent shall give written notice to the Administrative
Borrower and to the Lenders as soon as practicable thereafter. Until the
Administrative Agent shall notify the Administrative Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) the
obligations of the Lenders to make LIBOR Rate Loans, or to continue or convert
outstanding Loans as or into LIBOR Rate Loans, shall be suspended and (B) all
such affected Loans shall be converted into Reference Rate Loans on the last day
of the then current Interest Period applicable thereto.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (1) the circumstances set forth in clause
(f)(i) of this Section have arisen and such circumstances are unlikely to be
temporary or (2) the circumstances set forth in clause (f)(i) of this Section
have not arisen but either (w) the supervisor for the administrator of the LIBOR
Rate has made a public statement that the administrator of the LIBOR Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBOR Rate), (x) the administrator of the LIBOR Rate has made
a public statement identifying a specific date after which the LIBOR Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Rate), (y)
the supervisor for the administrator of the LIBOR Rate has made a public
statement identifying a specific date after which the LIBOR Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBOR Rate or a Governmental Authority having jurisdiction
over the Origination Agent has made a public statement identifying a specific
date after which the LIBOR Rate may no longer be used for determining interest
rates for loans, then (a) the Administrative Agent, may, in consultation with
the Administrative Borrower, establish an alternate rate of interest to the
LIBOR Rate that gives due consideration to the then prevailing market convention
in the United States at such time for determining a rate of interest for loans
of this type made to borrowers domiciled in the United States, applied in a
manner determined by the Administrative Agent to be consistent with such then
prevailing market convention and (b) the Administrative Agent and the
Administrative Borrower shall negotiate in good faith any amendments to the loan
documentation as may be necessary and appropriate to effectively implement any
such alternative rate of interest. Notwithstanding anything to the contrary in
Section 12.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.07(f), (x) any LIBOR Notice that requests the conversion of any
borrowing to, or continuation of any borrowing as, a LIBOR Rate Loan shall be
ineffective and (y) if any Notice of Borrowing requests a borrowing of a LIBOR
Rate Loan such borrowing shall be made as borrowing as a Reference Rate Loan.

 

- 55 -

 

 

Section 2.08         Funding Losses. In connection with each LIBOR Rate Loan,
the Borrowers shall indemnify, defend, and hold the Agents and the Lenders
harmless against any loss, cost, or expense incurred by any Agent or any Lender
as a result of (a) the payment of any principal of any LIBOR Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of a Default or an Event of Default or any mandatory prepayment required
pursuant to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of a Default or an Event of Default), or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
Notice of Borrowing or LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to any Agent or any Lender, be deemed to equal the amount reasonably
determined by such Agent or such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such LIBOR
Rate Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Agent or such
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of an Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that such Agent or
such Lender is entitled to receive pursuant to this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09         Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any and all
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of any Withholding Agent) requires the
deduction or withholding of any Taxes from or in respect of any such payment,
(i) the applicable Withholding Agent shall make such deduction or withholding,
(ii) the applicable Withholding Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased by the amount necessary such that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.09) the applicable
Recipient receives the amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(b)          In addition, each Loan Party shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes
paid by any Secured Party. Each Loan Party shall deliver to each Secured Party
official receipts in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

 

(c)          The Loan Parties hereby jointly and severally indemnify and agree
to hold each Secured Party harmless from and against Indemnified Taxes and Other
Taxes (including, without limitation, Indemnified Taxes and Other Taxes imposed
on any amounts payable under this Section 2.09) paid or payable by such Secured
Party or required to be withheld or deducted from a payment to such Secured
Party and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be paid within ten (10) days from the date
on which any such Person makes written demand therefore. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Secured Party
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of another Secured Party shall be conclusive absent
manifest error.

 

- 56 -

 

 

(d)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.09(d)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)         any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Administrative
Borrower and the Administrative Agent (in such number of copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

- 57 -

 

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit G-1 hereto to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of any
Borrower or, at any time that a Borrower is disregarded as an entity separate
from Ultimate Parent for federal income tax purposes, Ultimate Parent, within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the
Administrative Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Borrower or the
Administrative Agent as may be necessary for the Administrative Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

- 58 -

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.

 

(e)          Each Lender shall indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.07(i) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.09 (including by the payment of
additional amounts pursuant to this Section 2.09), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.09 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(g)          Each party’s obligations under this Section 2.09 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

- 59 -

 

 

Section 2.10         Increased Costs and Reduced Return.  

 

(a)          If any Secured Party shall have determined that any Change in Law
shall (i) subject such Secured Party, or any Person controlling such Secured
Party to any Tax, duty or other charge with respect to this Agreement or such
Secured Party’s loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes), (ii) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Loan or against assets of or held by,
or deposits with or for the account of, or credit extended by, such Secured
Party or any Person controlling such Secured Party or (iii) impose on such
Secured Party or any Person controlling such Secured Party any other condition
regarding this Agreement or any Loan, and the result of any event referred to in
clauses (i), (ii) or (iii) above shall be to increase the cost to such Secured
Party of making any Loan, or agreeing to make any Loan, or to reduce any amount
received or receivable by such Secured Party hereunder, then, upon demand by
such Secured Party, the Borrowers shall pay to such Secured Party such
additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.

 

(b)          If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Loans made or maintained,
such Secured Party’s or such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party’s or such other controlling Person’s capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party’s or such
other controlling Person’s other obligations hereunder (in each case, taking
into consideration, such Secured Party’s or such other controlling Person’s
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party’s or such other controlling Person’s capital.

 

(c)          All amounts payable under this Section 2.10 shall bear interest
from the date that is ten (10) days after the date of demand by any Secured
Party until payment in full to such Secured Party at the Reference Rate. A
certificate of such Secured Party claiming compensation under this Section 2.10,
specifying the event herein above described and the nature of such event shall
be submitted by such Secured Party to the Administrative Borrower, setting forth
the additional amount due and an explanation of the calculation thereof, and
such Secured Party’s reasons for invoking the provisions of this Section 2.10,
and shall be final and conclusive absent manifest error.

 

- 60 -

 

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)          The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.11         Changes in Law; Impracticability or Illegality.

 

(a)          The LIBOR Rate may be adjusted by the Administrative Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent written notice of such a determination and adjustment and the
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, the Administrative
Borrower may, by notice to such affected Lender (i) require such Lender to
furnish to the Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.09).

 

(b)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give written notice of such changed circumstances to the
Administrative Borrower and the Administrative Agent, and the Administrative
Agent promptly shall transmit the notice to each other Lender and (i) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Reference Rate Loans of the same type hereunder, and (ii) the Borrowers shall
not be entitled to elect the LIBOR Option (including in any borrowing,
conversion or continuation then being requested) until such Lender determines
that it would no longer be unlawful or impractical to do so.

 

- 61 -

 

 

(c)          The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.12         Swingline Loans.

 

(a)          In order to reduce the frequency of transfers of funds from
Revolving Lenders to the Administrative Agent for making Revolving Loans, the
Swingline Lender shall be permitted (but not required) to make Revolving Loans
to the Borrowers upon request by the Administrative Borrower (such Revolving
Loans to be designated as “Swingline Loans”) provided that the aggregate amount
of Swingline Loans outstanding at any time will not (a) exceed the Swingline
Loan Sublimit or (b) when added to the principal amount of all other Revolving
Loans then outstanding plus the LC Amount, exceed the Line Cap. Within the
foregoing limits, the Borrowers may borrow, repay and reborrow Swingline Loans.
All Swingline Loans shall be treated as Revolving Loans for purposes of this
Agreement, except that all Swingline Loans shall be Reference Rate Loans and,
except as provided in paragraph (b) of this subsection 2.12, all principal and
interest paid with respect to Swingline Loans shall be for the sole account of
Swingline Lender.

 

(b)          The Swingline Lender may, in its sole discretion (but not less
frequently than weekly), provide written notice to the Administrative Agent that
it shall require the Revolving Lenders to make Revolving Loans to repay all or a
portion of the Swingline Loans outstanding or, if Revolving Lenders are
prohibited from making Revolving Loans at such time, to acquire participations
in all or a portion of the Swingline Loans outstanding; provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 9.01(g). Administrative Agent will,
promptly upon receipt of such notice, give notice to each Revolving Lender,
specifying in such notice such Revolving Lender’s Pro Rata Share of such
Swingline Loan. In furtherance of the foregoing, each Revolving Lender hereby
irrevocably, absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Pro Rata Share of such Swingline Loan.
Each Revolving Lender acknowledges and agrees that its obligation to make
Revolving Loans to repay Swingline Loans and/or to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.01(a) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Administrative Borrower of any Revolving Loans made or participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments by
the Borrowers in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other Person on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of Revolving Loans to repay such Swingline Loan or a sale of
participations therein shall be promptly remitted to the Administrative Agent
and any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrowers (or any other Person
liable for any obligations of Borrowers) of any default in the payment thereof.

 

- 62 -

 

 

Section 2.13         Letters of Credit.

 

(a)          If requested by the Administrative Borrower, on its own behalf or
on behalf of any other Borrower, in accordance with the procedures set forth in
Section 2.13(b) the Administrative Agent agrees to cause the Issuing Bank to
issue Letters of Credit for the account of any Borrower; provided that the LC
Amount shall not exceed the LC Sublimit at any time. No Letter of Credit may
have an expiration date after the Final Maturity Date or that is more than one
year after the date of issuance; provided that a Letter of Credit may provide
for automatic extensions of its expiry date for one or more successive one-year
periods so long as the Issuing Bank has the right to terminate such Letter of
Credit on each such annual expiration date and no renewal term may extend the
term of any Letter of Credit to a date that is later than the Final Maturity
Date. Notwithstanding anything to the contrary contained herein, the Borrowers,
the Administrative Agent and the Lenders hereby agree that all LC Obligations
and all obligations of the Borrowers relating thereto shall be satisfied by the
prompt issuance of one or more Revolving Loans that are Base Rate Revolving
Loans, which the Borrowers hereby acknowledge are requested and Revolving
Lenders hereby agree to fund. In the event that Revolving Loans are not, for any
reason, promptly made to satisfy all then existing LC Obligations, each
Revolving Lender hereby agrees to pay to the Administrative Agent, on demand,
for the benefit of the Issuing Bank, an amount equal to such LC Obligations
multiplied by such Revolving Lender’s Pro Rata Share, and until so paid, such
amount shall be secured by the Collateral and shall bear interest and be payable
at the same rate and in the same manner as Reference Rate Loans. Immediately
upon the issuance of a Letter of Credit under this Agreement, each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation therein equal to such LC Obligations multiplied by
such Revolving Lender’s Pro Rata Share. In connection with its administration of
and enforcement of rights or remedies under any Letters of Credit, the
Administrative Agent and its Related Parties shall be entitled to act, and shall
be fully protected in acting, upon any certification, notice or other
communication in whatever form believed by any of them, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.

 

(b)          A request for a Letter of Credit shall be made in the following
manner: the Administrative Borrower may give the Administrative Agent and the
Issuing Bank a written notice of its request for the issuance of a Letter of
Credit, not later than 11:00 a.m., one Business Day before the proposed issuance
date thereof, in which notice the Borrower shall specify the issuance date and
format and wording for the Letter of Credit being requested (which shall be
satisfactory to the Administrative Agent and the Person being asked to issue
such Letter of Credit). Such request shall be accompanied by an executed
application and reimbursement agreement in form and substance satisfactory to
the Administrative Agent and the Person being asked to issue the Letter of
Credit, as well as any required resolutions and other documents.

 

- 63 -

 

 

ARTICLE III

 

INTENTIONALLY OMITTED

 

ARTICLE IV

 

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;

JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01         Payments; Computations and Statements. The Borrowers will
make each payment under this Agreement not later than 2:00 p.m. (New York City
time) on the day when due, in lawful money of the United States of America by
wire transfer of immediately available funds, to the Administrative Agent’s
Account. All payments received by the Administrative Agent after 2:00 p.m. (New
York City time) on any Business Day will be deemed received on the next
succeeding Business Day unless, in the Origination Agent’s discretion, such
payments are deemed received on the same Business Day of receipt thereof. All
payments shall be made by the Borrowers without set-off, counterclaim,
recoupment, deduction or other defense to the Agents and the Lenders. Except as
provided in Section 2.02, after receipt, the Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement. The Lenders and the Borrowers hereby authorize the Administrative
Agent to, and the Administrative Agent will, from time to time at the direction
of the Origination Agent or the Required Lenders, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers to the Agents and/or
the Lenders under any Loan Document; provided that the Administrative Agent may
only make such advance if the Borrowers have failed to make the applicable
payment within three (3) Business Days after the due date thereof; provided
further, that upon any such charge to the Loan Account, the Administrative Agent
shall give prompt notice to the Administrative Borrower of such charge and of
the calculation and total amount so charged on any date. Any amount charged to
the Loan Account of the Borrowers shall be deemed Obligations. Whenever any
payment to be made under any such Loan Document shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be. All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days. Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.

 

- 64 -

 

 

Section 4.02         Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, except with respect to setoff amounts applied to Product
Obligations) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender and any payment of an amendment, consent or waiver fee to consenting
Lenders pursuant to an effective amendment, consent or waiver with respect to
this Agreement), or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including such Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

 

Section 4.03         Apportionment of Payments. Subject to Section 2.02 hereof
and to any written agreement among the Agents and/or the Lenders:

 

(a)          All payments of principal and interest in respect of outstanding
Loans, all payments of fees (other than the fees set forth in Section 2.06
hereof) and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of Loans, as
designated by the Person making payment when the payment is made.

 

(b)          After the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall, upon the direction of the Origination
Agent or the Required Lenders, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, ratably to pay
the Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to the Lenders until paid in full, including
without limitation all Product Obligations; (iii) third, ratably to pay interest
then due and payable in respect of the Loans until paid in full; (iv) fourth,
ratably to pay principal of the Loans until paid in full; and (v) fifth, to the
ratable payment of all other Obligations then due and payable until paid in
full.

 

- 65 -

 

 

(c)          For purposes of Section 4.03(b) “paid in full” means payment in
cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not the same would be or is allowed or disallowed in whole or in part
in any Insolvency Proceeding.

 

(d)          In the event of a direct conflict between the priority provisions
of this Section 4.03 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.

 

Section 4.04         Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.02.

 

(b)          The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender’s benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender’s Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender’s Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers. Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

(c)          Any such failure to fund by any Defaulting Lender shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than fifteen
(15) Business Days after the date such notice is given. Prior to the effective
date of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever. If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

 

- 66 -

 

 

(d)          The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

(e)          This Section shall remain effective with respect to such Lender
until either (i) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents, and the Borrowers shall have waived such Defaulting
Lender’s default in writing, and the Defaulting Lender makes its Pro Rata Share
of the applicable defaulted Loans and pays to the Agents all amounts owing by
such Defaulting Lender in respect thereof; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

Section 4.05         Administrative Borrower; Joint and Several Liability of the
Borrowers.

 

(a)          Each Borrower hereby irrevocably appoints Limbach as the borrowing
agent and attorney-in-fact for the Borrowers (the “Administrative Borrower”)
which appointment shall remain in full force and effect unless and until the
Agents shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that neither the Agents nor the Lenders shall incur liability to
the Borrowers as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.

 

- 67 -

 

 

(b)          Each Borrower hereby accepts joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Obligations. Each of the
Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.05), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them. If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation. Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 

(c)          The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 4.05 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.

 

(d)          Each of the Borrowers hereby agrees that it will not enforce any of
its rights of contribution or subrogation against the other Borrowers or any
other Loan Parties with respect to any liability incurred by it hereunder or
under any of the other Loan Documents, any payments made by it to the Agents or
the Lenders or to any other Person with respect to any of the Obligations or any
Collateral, until such time as all of the Obligations have been paid in full in
cash and all of the Commitments have been terminated. Any claim which any
Borrower may have against any other Borrower or any other Loan Party with
respect to any payments to the Agents or the Lenders or any other Person
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and termination of the Commitments.

 

- 68 -

 

 

ARTICLE V

 

CONDITIONS TO LOANS

 

Section 5.01         Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

 

(a)          Payment of Fees, Etc. The Borrowers shall have paid on or before
the Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.

 

(b)          Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Effective Date are true and correct on and as of the Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.

 

(c)          Legality. The making of the initial Loans shall not contravene any
law, rule or regulation applicable to any Secured Party.

 

(d)          Delivery of Documents. The Agents shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Agents and, unless indicated otherwise, dated the Effective Date and, if
applicable, duly executed by the Persons party thereto:

 

(i)           this Agreement;

 

(ii)          a Security Agreement, together with the original certificates (if
any) representing all of the Equity Interests and all promissory notes required
to be pledged thereunder, accompanied by undated stock powers executed in blank
and other proper instruments of transfer;

 

(iii)         a UCC Filing Authorization Letter, together with evidence
satisfactory to the Origination Agent of the filing of appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of the Origination Agent, desirable to perfect the security
interests purported to be created by each Security Agreement and each Mortgage;

 

(iv)         the results of searches for any effective UCC financing statements,
tax Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens);

 

- 69 -

 

 

(v)          a Perfection Certificate;

 

(vi)         the Disbursement Letter;

 

(vii)        the Fee Letter;

 

(viii)       the Surety Intercreditor Agreement duly executed by the Bonding
Company and the other parties thereto, together with copies of the Bonding
Agreements in effect on the Effective Date certified by an Authorized Officer of
the Administrative Borrower, which documents, including the aggregate bonding
availability thereunder, shall be in form and substance reasonably satisfactory
to the Origination Agent;

 

(ix)          the Term Loan Intercreditor Agreement;

 

(x)           the Intercompany Subordination Agreement;

 

(xi)          with respect to the Facility located at 926 Featherstone Road,
Pontiac, MI 48342, each of the Real Property Deliverables (other than the Real
Property Deliverables specified in clauses (d) and (f) of the definition
thereof);

 

(xii)         a certificate of an Authorized Officer of each Loan Party,
certifying (A) as to copies of the Governing Documents of such Loan Party,
together with all amendments thereto (including, without limitation, a true and
complete copy of the charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of each Loan Party
certified as of a recent date not more than thirty (30) days prior to the
Effective Date by an appropriate official of the jurisdiction of organization of
such Loan Party which shall set forth the same complete name of such Loan Party
as is set forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, and (C) the names
and true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
Notices of Borrowing, LIBOR Notices and all other notices under this Agreement
and the other Loan Documents) to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such Authorized Officers;

 

(xiii)        a certificate of the chief financial officer of Ultimate Parent
(A) attaching a copy of the Financial Statements and the Projections described
in Section 6.01(g)(ii) hereof and certifying as to the compliance with the
representations and warranties set forth in Section 6.01(g)(i) and Section
6.01(aa)(ii), (B) attaching a copy of Ultimate Parent’s draft Report on Form
10-K that has been approved by its board of directors, (C) certifying that the
lawsuit identified in Note 14 to the consolidated financial statements for the
period ending September 30, 2018, filed with the SEC as part of Ultimate
Parent’s Report on Form 10-Q for such period, has been settled, with all amounts
paid by the Loan Parties’ insurance carriers, and that the Loan Parties did not
and will not have any monetary exposure in connection with such lawsuit, and (D)
certifying that after giving effect to all Loans and payments to be made, and
other transactions to be consummated, on the Effective Date, Liquidity is not
less than $10,000,000;

 

- 70 -

 

 

(xiv)       a certificate of the chief financial officer of Ultimate Parent,
certifying that, after giving effect to the Loans made on the Effective Date and
the incurrence of the Term Loan Debt on the Effective Date, Ultimate Parent and
its Subsidiaries, taken as a whole, will be Solvent;

 

(xv)        a certificate of an Authorized Officer of the Administrative
Borrower certifying as to the matters set forth in Section 5.01(b) and further
certifying that (A) the attached copies of (x) the Term Loan Agreement and such
other Term Loan Documents as requested by the Origination Agent and (y) other
Material Contracts (other than copies of the Loan Parties’ collective bargaining
agreements), in each case, as in effect on the Effective Date are true, complete
and correct copies thereof and (B) such agreements remain in full force and
effect and that none of the Loan Parties has breached or defaulted in any of its
obligations under such agreements;

 

(xvi)       a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than thirty (30) days prior to the Effective Date as to the subsistence in good
standing of, and the payment of taxes by, such Loan Party in such jurisdictions;

 

(xvii)      one or more opinions of Honigman LLP, counsel to the Loan Parties,
as to such matters as the Origination Agent may reasonably request;

 

(xviii)     evidence of the insurance coverage required by Section 7.01 and the
terms of each Security Agreement and each Mortgage and such other insurance
coverage with respect to the business and operations of the Loan Parties as the
Origination Agent may reasonably request, in each case, where requested by the
Origination Agent, with such endorsements as to the named insureds or loss
payees thereunder as the Origination Agent may request and providing that such
policy may be terminated or canceled (by the insurer or the insured thereunder)
only upon thirty (30) days’ prior written notice to the Origination Agent and
each such named insured or loss payee, together with evidence of the payment of
all premiums due in respect thereof for such period as the Origination Agent may
request;

 

(xix)       a Collateral Access Agreement, in form and substance satisfactory to
the Origination Agent and the Collateral Agent, executed by the applicable Loan
Party and the landlord with respect to the Loan Parties’ headquarters location;

 

- 71 -

 

  

(xx)         evidence of the payment in full of all Indebtedness under the
Existing Credit Facility, together with (A) a payoff letter with respect to the
Existing Credit Facility and all related documents, duly executed by the Loan
Parties, the Existing Agent and the Existing Lenders and in form and substance
reasonably satisfactory to the Origination Agent, (B) a satisfaction of mortgage
for each mortgage filed by the Existing Agent on each Facility, (C) a
termination of security interest in Intellectual Property for each assignment
for security recorded by the Existing Agent at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of the Loan Parties, (D) UCC-3 termination statements for
all UCC-1 financing statements filed by the Existing Agent and covering any
portion of the Collateral, and (E) a written notice of termination for each
collateral access agreement and each control agreement in effect with respect to
the Existing Credit Facility duly executed by the Existing Agent;

 

(xxi)        all Control Agreements that, in the reasonable judgment of the
Agents, are required for the Loan Parties to comply with the Loan Documents as
of the Effective Date, each duly executed by, in addition to the applicable Loan
Party, the applicable financial institution;

 

(xxii)       an amendment to (i) the Limited Liability Company Agreement of
Parent and each Borrower that is a limited liability company, and (ii) the
Limited Partnership Agreement of Limbach Company LP, in each case, in form and
substance satisfactory to the Origination Agent, duly executed, in full force
and effect;

 

(xxiii)      the draft consolidated balance sheet of Ultimate Parent and its
Subsidiaries for the Fiscal Year ended December 31, 2018, and the draft related
consolidated statement of operations, shareholders’ equity and cash flows for
the Fiscal Year then ended; and

 

(xxiv)     such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request (including, without limitation, a properly completed and
duly executed copy of IRS Form W-9 (or such other tax form as may be
applicable), tax identification numbers, addresses and all other documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act).

 

(e)          Term Loan Agreement. Prior to or substantially concurrently with
the effectiveness of this Agreement, the Borrowers shall have entered into the
Term Loan Agreement and the other Term Loan Documents, each of which shall be in
form and substance satisfactory to the Origination Agent.

 

(f)          Material Adverse Effect. The Administrative Agent shall have
determined, in its sole judgment, that no event or development shall have
occurred since December 31, 2017, which could reasonably be expected to have a
Material Adverse Effect.

 

(g)          Approvals. All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Loans or the conduct of the Loan Parties’ business shall have been obtained
and shall be in full force and effect.

 

- 72 -

 

 

(h)          Proceedings; Receipt of Documents. All proceedings in connection
with the making of the initial Loans and the other transactions contemplated by
this Agreement and the other Loan Documents, and all documents incidental hereto
and thereto, shall be satisfactory to the Origination Agent and its counsel, and
the Origination Agent and such counsel shall have received all such information
and such counterpart originals or certified or other copies of such documents as
the Origination Agent or such counsel may reasonably request.

 

(i)           Beneficial Ownership Certification. At least five (5) Business
Days prior to the Effective Date, any Loan Party that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered
a Beneficial Ownership Certification in relation to such Loan Party, which such
Beneficial Ownership Certificate shall be complete and accurate in all respects.

 

(j)           Litigation. There shall exist no claim, action, suit,
investigation, litigation or proceeding (including, without limitation,
shareholder or derivative litigation) pending or threatened in any court or
before any arbitrator or Governmental Authority which relates to the Loan or
which, in the reasonable opinion of the Origination Agent, is reasonably likely
to be adversely determined, and that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.

 

(k)          Notices. The Collateral Agent shall have received a Borrowing Base
Certificate, together with a Collateral Report, in each case, with Accounts and
Eligible Accounts calculated as of February 28, 2019, and otherwise calculated
after giving pro forma effect to the transactions contemplated by this
Agreement.

 

Section 5.02         Conditions Precedent to Revolving Loans. The obligation of
any Agent or any Lender to make any Loan pursuant to a Revolving Loan Commitment
after the Effective Date is subject to the fulfillment, in a manner satisfactory
to the Origination Agent, of each of the following conditions precedent:

 

(a)          Payment of Fees, Etc. The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers pursuant to this
Agreement and the other Loan Documents, including, without limitation, Section
2.06 and Section 12.04 hereof.

 

(b)          Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers’ acceptance of the proceeds of such Loan that:
(i) the representations and warranties contained in Article VI and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the date of such Loan are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to materiality or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), (ii) at the time of and
after giving effect to the making of such Loan and the application of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result from the making of the Loan to be made, on such date and
(iii) the conditions set forth in this Section 5.02 have been satisfied as of
the date of such request.

 

- 73 -

 

 

(c)          Legality. The making of such Loan shall not contravene any law,
rule or regulation applicable to any Secured Party.

 

(d)          Notices. (i) The Administrative Agent shall have received a Notice
of Borrowing pursuant to Section 2.02 hereof and (ii) the Collateral Agent shall
have received a Borrowing Base Certificate.

 

(e)          Proceedings; Receipt of Documents. All proceedings in connection
with the making of such Loan and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Agents and their counsel, and the Agents
and such counsel shall have received such other agreements, instruments,
approvals, opinions and other documents, each in form and substance satisfactory
to the Agents, as any Agent may reasonably request.

 

(f)          Delivery of Documents. The Agents shall have received such other
ancillary and related agreements to the Loan Documents and opinions, each in
form and substance satisfactory to the Origination Agent, as the Origination
Agent may reasonably request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01         Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

 

(a)          Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

- 74 -

 

 

(b)          Authorization, Etc. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect.

 

(c)          Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation, on the Effective
Date.

 

(d)          Enforceability of Loan Documents. This Agreement is, and each other
Loan Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(e)          Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of Ultimate Parent and each of its Subsidiaries and the issued
and outstanding Equity Interests of Ultimate Parent and each of its Subsidiaries
are as set forth on Schedule 6.01(e). All of the issued and outstanding shares
of Equity Interests of Ultimate Parent and each of its Subsidiaries have been
validly issued and are fully paid and non-assessable, and the holders thereof
are not entitled to any preemptive, first refusal or other similar rights. All
Equity Interests of such Subsidiaries of Ultimate Parent are owned by Ultimate
Parent free and clear of all Liens (other than Permitted Specified Liens).
Except as described on Schedule 6.01(e), there are no outstanding debt or equity
securities of Ultimate Parent or any of its Subsidiaries and no outstanding
obligations of Ultimate Parent or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from Ultimate Parent or any of its Subsidiaries, or other
obligations of Ultimate Parent or any of its Subsidiaries to issue, directly or
indirectly, any shares of Equity Interests of Ultimate Parent or any of its
Subsidiaries.

 

(f)          Litigation. There is no pending or, to the knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party or any of
its properties before any court or other Governmental Authority or any
arbitrator that (i) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (ii) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby.

 

- 75 -

 

 

(g)          Financial Statements.

 

(i)          The Financial Statements, copies of which have been delivered to
each Agent, fairly present, in all material respects, the consolidated financial
condition of Ultimate Parent and its Subsidiaries as at the respective dates
thereof and the consolidated results of operations of Ultimate Parent and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP, subject in the case of the unaudited statements, to
year-end adjustments and the absence of footnotes. All material Indebtedness and
other liabilities (including, without limitation, Indebtedness, liabilities for
taxes, long-term leases and other unusual forward or long-term commitments) of
Ultimate Parent and its Subsidiaries are set forth in the Financial Statements
to the extent required to be reflected thereon in accordance with GAAP. Since
December 31, 2017, no event or development has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(ii)         The Loan Parties have heretofore furnished to each Agent and each
Lender (A) projected monthly balance sheets, income statements and statements of
cash flows of Ultimate Parent and its Subsidiaries for the period from January
1, 2019, through December 31, 2019, and (B) projected annual income statements
of Ultimate Parent and its Subsidiaries for the Fiscal Years ending in 2019
through 2022, which projected financial statements shall be updated from time to
time pursuant to Section 7.01(a)(vi).

 

(h)          Compliance with Law, Etc. No Loan Party or any of its Subsidiaries
is in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law, or (iii) any material term of any material Contractual
Obligation (including, without limitation, any Material Contract) binding on or
otherwise affecting it or any of its properties, and no default or event of
default has occurred and is continuing thereunder, except in the case of clause
(iii) only, to the extent such violations (either individually or in the
aggregate) could not reasonably be expected to have a Material Adverse Effect.

 

(i)          ERISA. Except as would not reasonably be expected to result in
liability in excess of $750,000, (i) no ERISA Event has occurred and no Loan
Party or any member of its Controlled Group is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) each Plan is in compliance with all applicable Requirements of
Law; and (iii) there is no existing or pending (or to the knowledge of any Loan
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Plan or Welfare Plan; (iv) no Loan Party or any member of the
Controlled Group has received in the past five (5) years any requests for a
“Statement of Business Affairs” from any Multiemployer Plan it has contributed
to; and (v) substantially all of the employees for whom any Loan Party or member
of its Controlled Group has an obligation to contribute to a Multiemployer Plan
perform work in the building and construction industry. No Lien has been imposed
under Section 430(k) of the Code or Sections 303 or 4068 of ERISA on any asset
of a Loan Party or a Subsidiary of a Loan Party.

 

(j)          Taxes, Etc. (i) All Tax returns and other reports required by
applicable Requirements of Law to be filed by any Loan Party and its
Subsidiaries have been timely filed (taking into account extensions duly
obtained) and (ii) all Taxes imposed upon any Loan Party or its Subsidiaries or
any property of any Loan Party or its Subsidiaries which have become due and
payable (taking into account extensions duly obtained) on or prior to the date
hereof have been paid, except Taxes contested in good faith by proper
proceedings which stay the imposition of any Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP.

 

- 76 -

 

 

(k)          Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U and X.

 

(l)           Nature of Business. No Loan Party is engaged in any business other
than as set forth on Schedule 6.01(l) or a Related Line of Business.

 

(m)         Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is
a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

 

(n)          Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except to
the extent such suspension, revocation, impairment, forfeiture or non-renewal
(either individually or in the aggregate) could not reasonably be expected to
result in a Material Adverse Effect.

 

(o)          Properties.

 

(i)          Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, except Permitted Liens. All such properties and assets are in good
working order and condition, ordinary wear and tear and casualty excepted.

 

- 77 -

 

 

(ii)         Schedule 6.01(o) sets forth a complete and accurate list, with such
information and in a form acceptable to the Origination Agent, of all of the
Real Property owned or leased by the Loan Parties as of the Effective Date. As
of the Effective Date, each Loan Party has valid leasehold interests in the
Leases described on Schedule 6.01(o) to which it is a party. True, complete and
correct copies of each such Lease have been made available to the Origination
Agent prior to the Effective Date. Each such Lease is valid and enforceable in
accordance with its terms in all material respects and is in full force and
effect. No consent or approval of any landlord or other third party in
connection with any such Lease is necessary for any Loan Party to enter into and
execute the Loan Documents to which it is a party, except as set forth on
Schedule 6.01(o). Except as set forth on Schedule 6.01(o), to the knowledge of
any Loan Party, no other party to any such Lease is in default of its
obligations thereunder, and no Loan Party (or any other party to any such Lease)
has at any time delivered or received any notice of default which remains
uncured under any such Lease and, as of the Effective Date, no event has
occurred which, with the giving of notice or the passage of time or both, would
constitute a default under any such Lease. No Person has made, and to the
knowledge of any Loan Party, no Person is entitled to make, any adverse claims
against any properties or assets material to any Loan Party’s business,
including (without limitation) the Leases and any Loan Party’s rights
thereunder.  Each Loan Party has made all payments required to be made under
each Lease to which it is a party or under applicable law.

 

(p)          Labor Relations. No Loan Party nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no strike, labor dispute, slowdown, or
stoppage pending against any Loan Party or any of its Subsidiaries or, to the
knowledge of the Loan Parties and their Subsidiaries, threatened against any
Loan Party or any of its Subsidiaries, (ii) to the knowledge of the Loan Parties
and their Subsidiaries, no union representation proceeding is pending with
respect to the employees of any Loan Party or any of its Subsidiaries and no
union organizing activities are taking place and (iii) no Loan Party nor any of
its Subsidiaries is a party to a collective bargaining agreement, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

(q)          Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party and each of its Subsidiaries: (i) is and has been in compliance with all
applicable Environmental Laws; and (ii) has obtained all permits, licenses and
approvals required by Environmental Laws, all such permits, licenses and
approvals are in full force and effect and each Loan Party and each of its
Subsidiaries is in compliance with the terms and conditions of all such permits,
licenses and approvals. There are no pending or, to the knowledge of the Loan
Parties and their Subsidiaries after due inquiry, threatened Environmental
Claims or Environmental Liabilities against any Loan Party or any of its
Subsidiaries or any real property, including leaseholds, owned or operated by
any Loan Party or any of its Subsidiaries. There are no facts, circumstances,
conditions or occurrences that, to the knowledge of the Loan Parties and their
Subsidiaries after due inquiry, could reasonably be expected to (i) form the
basis of an Environmental Claim or Environmental Liability against any Loan
Party or any of its Subsidiaries or any real property, including leaseholds,
owned or operated by any Loan Party or any of its Subsidiaries, or (ii) cause
any such real property to be subject to any restrictions on its ownership,
occupancy, use or transferability under Environmental Laws. Hazardous Materials
have not been Released on or from any real property, including leaseholds, owned
or operated by any Loan Party or any of its Subsidiaries or at any off-site
location for which any Loan Party or any of its Subsidiaries is liable, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. The Loan Parties have made available to the Origination Agent
accurate and complete copies of all material environmental reports, studies,
assessments, investigations, audits, correspondence and other documents relating
to environmental or occupational safety and health matters with respect to any
real property, including leaseholds, owned or operated by the Loan Parties or
any of their Subsidiaries that are in the Loan Parties’ possession or control.

 

- 78 -

 

 

(r)          Insurance. Each Loan Party maintains all insurance required by
Section 7.01(h). Schedule 6.01(r) sets forth a list of all such insurance
maintained by or for the benefit of each Loan Party on the Effective Date.

 

(s)          Use of Proceeds. The proceeds of the Loans shall be used to
(a) refinance the Existing Credit Facility, (b) pay fees and expenses in
connection with the transactions contemplated hereby, (c) fund working capital
of the Borrowers and, (d) fund any Permitted Acquisition and related transaction
costs and the fees and expenses due and payable in connection with the making of
such Revolving Loan.

 

(t)          Solvency. After giving effect to the transactions contemplated by
this Agreement and before and after giving effect to each Loan, the Loan
Parties, on a consolidated basis, are Solvent. No transfer of property is being
made by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.

 

(u)          Intellectual Property. Except as set forth on Schedule 6.01(u),
each Loan Party owns or licenses or otherwise has the right to use all
Intellectual Property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of (i) each item of Registered
Intellectual Property owned by each Loan Party; and (ii) each material work of
authorship owned by each Loan party and which is not Registered Intellectual
Property. No trademark or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon or conflicts with any rights owned by
any other Person, and no claim or litigation regarding any of the foregoing is
pending or threatened, except for such infringements and conflicts which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the knowledge of each Loan Party, no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code pertaining to Intellectual Property is pending or proposed, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(v)         Material Contracts. Set forth on Schedule 6.01(v) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties and subject matter thereof and amendments and
modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the knowledge of any Loan Party, any other party thereto.

 

- 79 -

 

 

(w)          Investment Company Act. None of the Loan Parties is (i) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.

 

(x)          Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, and
to the knowledge of each Loan Party, there exists no present state of facts or
circumstances that could reasonably be expected, individually or in the
aggregate, to give rise to or result in any termination, cancellation or
limitation of, or modification to or change in, the business relationship
between (i) any Loan Party, on the one hand, and any customer or any group
thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, except any such termination, cancellation or limitation, or any
modification or change, that could not reasonably be expected, individually or
in the aggregate, to have a material adverse impact on, or result in a material
impairment of, the business or financial condition of the Loan Parties.

 

(y)          Anti-Money Laundering and Anti-Terrorism Laws.

 

(i)          None of the Loan Parties, nor to the knowledge of the Loan Parties,
any Affiliate of any of the Loan Parties, has violated or is in violation of any
of the Anti-Money Laundering and Anti-Terrorism Laws or has engaged in or
conspired to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Money Laundering
and Anti-Terrorism Laws.

 

(ii)         None of the Loan Parties, nor to the knowledge of the Loan Parties,
any Affiliate of any of the Loan Parties, nor any officer, director or principal
shareholder or owner of any of the Loan Parties, nor any of the Loan Parties’
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Blocked Person.

 

(iii)        None of the Loan Parties, nor any of their agents acting in any
capacity in connection with the Loans or other transactions hereunder, (A)
conducts any business with or for the benefit of any Blocked Person or engages
in making or receiving any contribution of funds, goods or services to, from or
for the benefit of any Blocked Person, or (B) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked or
subject to blocking pursuant to any OFAC Sanctions Programs.

 

(z)          Anti-Bribery and Anti-Corruption Laws.

 

(i)          The Loan Parties are in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the anti-bribery and anti-corruption laws
of those jurisdictions in which they do business (collectively, the
“Anti-Corruption Laws”).

 

- 80 -

 

 

(ii)         None of the Loan Parties has at any time:

 

(A)         offered, promised, paid, given, or authorized the payment or giving
of any money, gift or other thing of value, directly or indirectly, to or for
the benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, “Foreign
Official”), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

 

(B)         acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.

 

(iii)        There are, and have been, no allegations, investigations or
inquiries with regard to a potential violation of any Anti-Corruption Law by any
of the Loan Parties or any of their respective current or former directors,
officers, employees, or agents, or other persons acting or purporting to act on
their behalf.

 

(iv)        The Loan Parties have adopted, implemented and maintain anti-bribery
and anti-corruption policies and procedures that are reasonably designed to
ensure compliance with the Anti-Corruption Laws.

 

(aa)         Full Disclosure.

 

(i)          Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not misleading. As of the Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

(ii)         The Projections, have been prepared on a reasonable basis and in
good faith based on assumptions, estimates, methods and tests that are believed
by the Loan Parties to be reasonable at the time such Projections were prepared
and information believed by the Loan Parties to have been accurate based upon
the information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties’ control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.

 

- 81 -

 

 

(bb)         Bonding Facility. The Loan Parties have provided to the Origination
Agent a correct and complete copy of all of the Bonding Agreements. The
Borrowers and their Subsidiaries have available bonding capacity under one or
more Bonding Agreements in an amount sufficient to operate their respective
businesses in the ordinary course of business. Each of the Bonding Agreements is
in full force and effect and no Authorized Officer has knowledge of any
condition that would constitute a default under Section 9.01(p).

 

(cc)         Government Contracts. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Loan
Parties and each of their Subsidiaries:

 

(i)          have complied with all Requirements of Law applicable and
pertaining to each Government Contract and each Government Bid;

 

(ii)         have not submitted any invoices or made any statements,
representations, or certifications to any Governmental Authority with respect to
any Government Contract or Government Bid that were not correct, current and
complete in all material respects as of their submission date;

 

(iii)        have not received written notice: (A) of any termination for
convenience, termination for default, cure notice or show of cause notice that
is currently in effect or has been threatened with respect to any Government
Contract or Government Bid; (B) that any cost incurred or invoice rendered
pertaining to any Government Contract is currently being disallowed, questioned
or challenged by any Governmental Authority; (C) of any pending or threatened
claims or disputes against any Loan Party or any of its Subsidiaries by any
Governmental Authority or by any prime contractor, higher tier or lower tier
subcontractor, vendor or other third party arising under or relating to any
Government Contract or Government Bid; (D) of any actual or proposed suspension
or debarment of any Loan Party, any of its Subsidiaries or any of its managers,
directors or officers, employees, consultants or agents; or (E) that any cost
accounting systems or procurement systems or the associated entries reflected in
any Loan Party’s or any of its Subsidiaries’ financial records with respect to
any Government Contract or Government Bid are not in compliance with applicable
Requirements of Law and contract obligations;

 

(iv)        have no organizational conflicts of interest with respect to any
Government Contract or Government Bid; and

 

(v)         have all permits, authorizations, and access passes or other
documents required to perform each Government Contract for which such documents
are required to access or provide delivery or other services in relation to any
government facility, base, port or other government controlled location.

 

(dd)         Classified or Other Controlled Information. Each Loan Party and
each if its Subsidiaries has been and is in compliance

 

- 82 -

 

 

(i)          with all requirements under the National Industry Security Program
and Executive Order 12829, and applicable implementing regulations;

 

(ii)         with all requirements under the equivalent programs and regulations
to protect classified or similar information, to the extent such programs are
under the authority of any Governmental Authority other than the United States;
and

 

(iii)        all applicable requirements related to the export or import of
goods, services or information subject to the export control requirements of any
Governmental Authority, including without limitation the EAR, ITAR or Treasury
Sanctions programs of the United States.

 

(ee)         Eligible Accounts. As to each Account that is identified by the
Administrative Borrower as an Eligible Account in a Borrowing Base Certificate
submitted to the Agents, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of a Loan Party’s business, (b) owed to a Loan Party without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(except to the extent reflected therein), and (c) not excluded as ineligible by
virtue of one or more of the excluding criteria (other than any discretionary
criteria) set forth in the definition of Eligible Accounts.

 

(ff)         Term Loan Documents. The Loan Parties have delivered to the
Origination Agent a complete and correct copy of the Term Loan Documents,
including all schedules and exhibits thereto. The execution, delivery and
performance of each of the Term Loan Documents has been duly authorized by all
necessary action on the part of each Loan Party who is a party thereto. Each
Term Loan Document is the legal, valid and binding obligation of each Loan Party
who is a party thereto, enforceable against such Loan Party in accordance with
its terms, in each case, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors' rights, and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

ARTICLE VII

 

COVENANTS OF THE LOAN PARTIES

 

Section 7.01         Affirmative Covenants. So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party will, unless the Required Lenders
shall otherwise consent in writing:

 

- 83 -

 

 

(a)          Reporting Requirements. Furnish to the Origination Agent and the
Administrative Agent (with sufficient copies for each Lender):

 

(i)           to the extent not furnished as part of the “Monthly Board Report”
pursuant to Section 7.01(a)(xiv), within thirty (30) days after the end of each
fiscal month Ultimate Parent, commencing with the fiscal month of Ultimate
Parent ending March 31, 2019, internally prepared consolidated and consolidating
(by operating division (which, as of the Effective Date, includes two divisions
– construction and service)) balance sheets and statements of operations as at
the end of such fiscal month, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such fiscal month,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year, and (B) the Projections, all in reasonable detail and
certified by an Authorized Officer of Ultimate Parent as fairly presenting, in
all material respects, the financial position of Ultimate Parent and its
Subsidiaries as at the end of such fiscal month and the results of operations of
Ultimate Parent and its Subsidiaries for such fiscal month and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements furnished to the Agents and
the Lenders, subject to the absence of footnotes and normal year-end
adjustments;

 

(ii)          within fifty (50) days after the end of each of the first three
fiscal quarters of each Fiscal Year of Ultimate Parent, and within seventy-five
(75) days after the end of the last fiscal quarter of each Fiscal Year of
Ultimate Parent, commencing with the fiscal quarter of Ultimate Parent ending
March 31, 2019, (A) Ultimate Parent and its Subsidiaries consolidated balance
sheet as at the end of such fiscal quarter and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
quarter and for the elapsed portion of the Fiscal Year-to-date period then
ended, each in reasonable detail, prepared by Ultimate Parent in accordance with
GAAP, setting forth comparative figures for the corresponding fiscal quarter in
the prior Fiscal Year and comparable budgeted figures for such fiscal quarter,
all of which shall be certified by the chief financial officer or other
Authorized Officer of Ultimate Parent acceptable to the Origination Agent that
the consolidated financial statements fairly present in all material respects in
accordance with GAAP the financial condition of Ultimate Parent and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes and (B) a management
discussion and analysis (with reasonable detail and specificity) of the results
of operations for the fiscal periods reported; provided that with regard to the
first three (3) fiscal quarters of each Fiscal Year, the delivery of Ultimate
Parent’s Report on Form 10-Q as filed with the SEC shall satisfy the
requirements of this clause;

 

- 84 -

 

 

(iii)         within one hundred twenty (120) days after the close of each
Fiscal Year of Ultimate Parent, commencing with the Fiscal Year of Ultimate
Parent ending December 31, 2018, (A) a copy of Ultimate Parent’s consolidated
balance sheet as of the last day of the Fiscal Year then ended and Ultimate
Parent’s consolidated statements of income, retained earnings, and cash flows
for the Fiscal Year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
Fiscal Year, accompanied by an unqualified opinion of a firm of independent
public accountants of recognized national standing, selected by the Loan Parties
and reasonably acceptable to the Origination Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of Ultimate Parent and its Subsidiaries as of the close of
such Fiscal Year and the results of their operations and cash flows for the
Fiscal Year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and (B) a certificate in form and substance
reasonably acceptable to the Origination Agent setting forth the consolidating
balance sheet and income statement derived from the audited financial statements
delivered pursuant to clause (iii)(A) above for the Fiscal Year then ended,
which shall be certified by the chief financial officer or other Authorized
Officer of Ultimate Parent acceptable to the Origination Agent; provided the
delivery of Ultimate Parent’s Report on Form 10-K as filed with the SEC shall
satisfy the requirements of this clause;

 

(iv)         simultaneously with the delivery of the financial statements of
Ultimate Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of
this Section 7.01(a), (1) a Compliance Certificate (A) stating no Default or
Event of Default has occurred and is continuing during the period covered by
such statements or, if a Default or Event of Default exists, a detailed
description of the Default or Event of Default and all actions the Loan Parties
are taking with respect to such Default or Event of Default, (B) confirming that
the representations and warranties stated in Article VI remain true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of said time, except
to the extent such representations and warranties relate to an earlier date (and
in such case, confirming they are true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date), (C) showing detailed covenant
calculations evidencing the Loan Parties’ compliance with the covenants set
forth in Section 7.03, and (D) including a schedule in form and substance
reasonably satisfactory to the Origination Agent listing in reasonable detail
any and all (x) non-recurring, one-time costs and expenses for the twelve (12)
consecutive months then ended and (y) non-cash charges, including stock based
compensation expenses, incurred during the four fiscal quarters then ended; (2)
a comparison of the current year to date financial results (other than in
respect of the balance sheets included therein) against the budgets required to
be submitted pursuant to clause (vii) of this Section 7.01; (3) in the case of
the delivery of the financial statements of Ultimate Parent and its Subsidiaries
required by clause (i) of this Section 7.01(a), (x) a copy of the report of all
outstanding surety bonds provided by any Bonding Company to any of the Loan
Parties and (y) a report of all applications or requests for bonds, sureties, or
similar support submitted by any Loan Party to any Bonding Company during the
prior month; and (4) in the case of the delivery of the financial statements of
Ultimate Parent and its Subsidiaries required by clause (iii) of this Section
7.01(a), attaching (x) a summary of all material insurance coverage maintained
as of the date thereof by any Loan Party or any of its Subsidiaries and evidence
that such insurance coverage meets the requirements set forth in Section
7.01(h), each Security Agreement and each Mortgage, together with such other
related documents and information as the Origination Agent may reasonably
require and (y) confirmation that there have been no changes to the information
contained in each of the Perfection Certificates delivered on the Effective Date
or the date of the most recently updated Perfection Certificate delivered
pursuant to this clause (iv) and/or attaching an updated Perfection Certificate
identifying any such changes to the information contained therein;

 

- 85 -

 

 

(v)          if (x) no Increased Reporting Period in effect, monthly (within
thirty (30) days after the last day of each calendar month), or (y) if an
Increased Reporting Period is in effect, upon the request of the Origination
Agent or the Required Lenders (which shall be no more frequently than weekly),
commencing with the first such date to occur during any Increased Reporting
Period, a Borrowing Base Certificate showing in reasonable detail as of the
close of business on the last day of the immediately preceding month (or period,
as applicable), supported by schedules showing the derivation thereof and
containing such detail and other information as the Origination Agent may
request from time to time and together with (A) a detailed report regarding each
Loan Party’s and its Subsidiaries’ Availability and cash and Cash Equivalents,
including an indication of which amounts constitute Qualified Cash and (B) a
Collateral Report executed on behalf of the Administrative Borrower by an
Authorized Officer of the Administrative Borrower, as of the close of business
on the last day of the immediately preceding month (or week, as applicable),
which report shall be in form and substance reasonably acceptable to the
Origination Agent and shall include an accounts receivable aging report;
provided that (I) the Availability Percentage set forth in the Borrowing Base
Certificate shall be effective from and including the date such Borrowing Base
Certificate is duly received by the Origination Agent but not including the date
on which a subsequent Borrowing Base Certificate is received by the Origination
Agent, unless the Origination Agent disputes the eligibility of any property
included in the calculation of the Availability Percentage or the valuation
thereof by notice of such dispute to the Administrative Borrower and (II) in the
event of any dispute about the eligibility of any property included in the
calculation of the Availability Percentage or the valuation thereof, the
Origination Agent’s good faith judgment shall control;

 

(vi)         if (x) no Increased Reporting Period in effect, monthly (no later
than the last Business Day of each month), or (y) if an Increased Reporting
Period is in effect, on the fifteenth (15th) of each month (if a Business Day,
if not, the first Business Day thereafter) and on the last Business Day of each
month, commencing with the first such date to occur during any Increased
Reporting Period, a then current 13-week cash flow forecast showing projected
cash receipts and disbursements (including referencing line item sources and
uses of cash) over the following 13-week period, together with a reconciliation
of actual cash receipts and cash disbursements from the prior week against the
previous cash flow forecast, showing any deviations on a cumulative basis, and
providing a written explanation of each deviation, with such forecast and report
being otherwise in form and substance reasonably acceptable to the Origination
Agent;

 

(vii)        as soon as available, but in any event at least thirty (30) days
after the first day of each Fiscal Year, a budget in form satisfactory to the
Origination Agent (including a breakdown of the projected results of each of the
construction and service lines of business of Ultimate Parent and its
Subsidiaries consistent with historical past practices, budgeted consolidated
and consolidating statements of income, and sources and uses of cash and balance
sheets for Ultimate Parent and its Subsidiaries) of Ultimate Parent and its
Subsidiaries in reasonable detail satisfactory to the Origination Agent for each
fiscal month and the four (4) fiscal quarters of the immediately succeeding
Fiscal Year and, with appropriate discussion, the principal assumptions upon
which such budget is based; provided, that, if at any time during such Fiscal
Year an event occurs which could reasonably be expected to have a Material
Adverse Effect, the Loan Parties shall furnish to the Agents an updated budget
in form satisfactory to the Origination Agent;

 

- 86 -

 

 

(viii)       promptly, and in any event within five (5) Business Days after any
officer of any Loan Party obtains knowledge thereof, notice of (A) the
occurrence of any event which constitutes a Default or an Event of Default or
any other event which could reasonably be expected to have a Material Adverse
Effect, which notice shall specify the nature thereof, the period of existence
thereof and what action the Loan Parties propose to take with respect thereto;
provided that this reporting obligation shall not apply to ordinary course short
term performance defaults incurred under construction contracts entered into in
the ordinary course of business, (B) the commencement of, or threat of, or any
significant development in, any litigation, labor controversy, arbitration or
governmental proceeding pending against any Loan Party or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, (C) any labor dispute to which any Loan Party or
any of its Subsidiaries may become a party and which may have a Material Adverse
Effect, (D) any strikes, walkouts, or lockouts relating to any of the Loan
Parties’ or any of their Subsidiaries’ plants or other facilities, and (E) the
occurrence of any event which constitutes a default or an event of default under
the Term Loan Documents or any other Material Contract; provided that this
reporting obligation shall not apply to ordinary course short term performance
defaults incurred under construction contracts entered into in the ordinary
course of business. In addition, the Loan Parties agree to provide the Agents,
promptly upon receipt by any Loan Party, with copies of all pleadings filed
relating to any litigation matter disclosed pursuant to this Section
7.01(a)(viii);

 

(ix)         promptly after any Loan Party’s receipt thereof, a copy of each
report or any “management letter” submitted to any Loan Party or any of its
Subsidiaries by its certified public accountants and the management’s responses
thereto;

 

(x)          promptly, copies of all financial information, proxy materials and
other material information, certificates, reports, statements and completed
forms, if any, which Ultimate Parent or any of its Subsidiaries (x) has
furnished to the shareholders of Ultimate Parent or the SEC or (y) has delivered
to the Term Loan Agent, the Term Loan Origination Agent or the holders of, or to
any agent or trustee with respect to, Indebtedness of Ultimate Parent or any of
its Subsidiaries in their capacity as such a holder, agent or trustee to the
extent that the aggregate principal amount of such Indebtedness exceeds (or upon
the utilization of any unused commitments may exceed) $500,000;

 

- 87 -

 

 

(xi)         promptly upon, and in any event within five (5) Business Days after
any officer of any Loan Party obtains knowledge thereof, notice of one or more
of the following environmental matters which individually, or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (A) any
violation of Environmental Law by, or notice of an Environmental Claim or
Environmental Liability against, any Loan Party or any of its Subsidiaries or
any real property owned or operated by any Loan Party or any of its
Subsidiaries; (B) any Release or threatened Release of Hazardous Substances that
occurs on or arises from any real property owned or operated by any Loan Party
or any of its Subsidiaries or for which any Loan Party or any Subsidiary of any
Loan Party is liable, in each case that (x) is not in compliance with applicable
Environmental Laws or (y) could reasonably be expected to form the basis of an
Environmental Claim or Environmental Liability against any Loan Party or any of
its Subsidiaries or any such real property; (C) any condition or occurrence on
any real property owned or operated by any Loan Party or any of its Subsidiaries
that could reasonably be expected to cause such real property to be subject to
any restrictions on the ownership, occupancy, use or transferability by any Loan
Party or any of its Subsidiaries of such real property under any Environmental
Law; and (D) any investigative, removal or remedial actions to be taken in
response to the actual or alleged presence of any Hazardous Material on any real
property owned or operated by any Loan Party or any of its Subsidiaries, or by
any Loan Party or any of its Subsidiaries at any off-site location, to the
extent required by any Environmental Law or Governmental Authority. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and such Loan
Party’s or such Subsidiary’s response thereto. In addition, the Loan Parties
agree to provide the Lenders with copies of all material written communications
by the Loan Parties or any of their Subsidiaries with any Person or Governmental
Authority relating to any of the matters set forth in clauses (A)-(D) above, and
such detailed reports relating to any of the matters set forth in clauses
(A)-(D) above as may reasonably be requested by the Origination Agent or the
Required Lenders;

 

(xii)        promptly after receipt by any Loan Party or any member of the
Controlled Group, (x) a copy of any “Statement of Business Affairs” issued by
any Multiemployer Plan to any Loan Party or any member of the Controlled Group
and (y) a copy of any “estimate of withdrawal liability” received by any Loan
Party or any member of its Controlled Group from any Multiemployer Plan it has
contributed to, which estimate shall be requested by the Loan Parties at any
time withdrawal from any Multiemployer Plan is contemplated by any Loan Party or
any member of the Controlled Group;

 

(xiii)        (A) a copy of each “Monthly Board Report” prepared for the Board
of Directors of Ultimate Parent and relating to key performance indicators,
which report shall be prepared and distributed no less than monthly, promptly
upon distribution of such report to the Board of Directors of Ultimate Parent,
and (B) at the time of distribution of each Monthly Board Report, (I) a work in
process report of Ultimate Parent and its Subsidiaries and (II) an accounts
payable report of Ultimate Parent and its Subsidiaries, in each case, as at the
end of the fiscal month most recently ended and in form and substance reasonably
acceptable to the Origination Agent;

 

(xiv)       promptly and in any event within three (3) days, (i) copies of all
amendments, waivers, consents, notices of default and reservations of rights
with respect to, and all written notices received by any Loan Party or any of
its Subsidiaries in respect of, the Term Loan Debt, and (ii) copies of all
reports and other information delivered by any Loan Party or any of its
Subsidiaries to the Term Loan Agent or the Term Loan Origination Agent or
otherwise under the Term Loan Documents;

 

- 88 -

 

 

(xv)         promptly, and in any event within five (5) Business Days, after any
request from any Agent, a list of all locations of equipment, inventory and
other Collateral of the Loan Parties (excluding Job Inventory), indicating the
aggregate book value of all such Collateral at each location, whether any
primary accounting books and records of the Loan Parties are at such location,
whether such location is a branch office, and whether such location constitutes
a Specified Third Party Location; provided that, with respect to Job Tools, such
list shall provide the aggregate book value of all Job Tools on a consolidated
basis for all such locations, and the Borrowers and the Origination Agent agree
that they will cooperate in good faith and in a commercially reasonable manner
to identify on which of such locations is located a material value of Job Tools;

 

(xvi)        promptly, and in any event within three (3) days, after any request
from any Agent, true, complete and correct copies of the collective bargaining
agreements of the Loan Parties then in effect; and

 

(xvii)       from time to time, such other information or documents (financial
or otherwise) as any Agent or any Lender may reasonably request.

 

(b)          Additional Guarantors and Collateral Security. Cause:

 

(i)          each Subsidiary of any Loan Party not in existence on the Effective
Date, to execute and deliver to the Collateral Agent promptly and in any event
within five (5) days (or such longer period as is applicable due to the
operation of clause (y) below) after the formation, acquisition or change in
status thereof, (A) a Joinder Agreement, pursuant to which such Subsidiary shall
be made a party to this Agreement as a Guarantor, (B) a supplement to the
Security Agreement, together with (1) certificates evidencing all of the Equity
Interests of any Person owned by such Subsidiary required to be pledged under
the terms of the Security Agreement, (2) undated stock powers for such Equity
Interests executed in blank with signature guaranteed, and (3) such opinions of
counsel as the Origination Agent may reasonably request, (C) to the extent
required under the terms of this Agreement, one or more Mortgages creating on
the real property of such Subsidiary a perfected, first priority Lien on such
real property and such other Real Property Deliverables as may be required by
the Collateral Agent with respect to each such real property, and (D) such other
agreements, instruments, approvals or other documents reasonably requested by
the Origination Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Security
Agreement or Mortgage or otherwise to effect the intent that such Subsidiary
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that all property and assets of such Subsidiary shall
become Collateral for the Obligations; provided that, notwithstanding anything
to the contrary contained herein or in any other Loan Document, (x) the
Collateral Agent shall not accept delivery of any Mortgage from any Loan Party
unless each of the Lenders has received forty-five (45) days prior written
notice thereof and the Collateral Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has
received copies of all flood insurance documentation and has confirmed that
flood insurance compliance has been completed as required by the Flood Laws or
as otherwise satisfactory to such Lender and (y) the Collateral Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
unless such Subsidiary has delivered a Beneficial Ownership Certification in
relation to such Subsidiary and the Administrative Agent has completed its USA
PATRIOT Act searches, background checks and other “know your customer” diligence
for such Subsidiary, the results of which shall be satisfactory to the
Administrative Agent; and

 

- 89 -

 

 

(ii)          each owner of the Equity Interests of any such Subsidiary to
execute and deliver promptly and in any event within five (5) days after the
formation or acquisition of such Subsidiary a Pledge Amendment (as defined in
the Security Agreement) (subject to clause (b)(i)(y) above), together with
(A) certificates evidencing all of the Equity Interests of such Subsidiary
required to be pledged under the terms of the Security Agreement, (B) undated
stock powers or other appropriate instruments of assignment for such Equity
Interests executed in blank with signature guaranteed, (C) such opinions of
counsel as the Origination Agent may reasonably request, and (D) such other
agreements, instruments, approvals or other documents requested by the
Origination Agent.

 

(c)          Compliance with Laws; Payment of Taxes; ERISA.

 

(i)           Comply, and cause each of its Subsidiaries to comply, in all
material respects, with all Requirements of Law, judgments and awards (including
any settlement of any claim that, if breached, could give rise to any of the
foregoing), except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(ii)          Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all Taxes imposed
upon any Loan Party or any of its Subsidiaries or any property of any Loan Party
or any of its Subsidiaries, except Taxes contested in good faith by proper
proceedings which stay the imposition of any Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.

 

(iii)         Promptly (A) pay and discharge, and cause each member of its
Controlled Group to promptly pay and discharge, all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of the Loan Party’s or any of its Subsidiary’s Property, and (B)
notify, and cause each of its Subsidiaries to promptly notify, each Agent and
each Lender of the occurrence of any other ERISA Event that could reasonably be
expected to result in liability in excess of $750,000; provided, however, that
each Loan Party shall, and shall cause each of its Subsidiaries to, promptly
notify each Agent and each Lender of the occurrence of an event that is expected
to result in a complete or partial withdrawal by such Loan Party or any member
of its Controlled Group from a Multiemployer Plan, regardless of whether the
resulting liability is reasonably expected to be in excess of $750,000.

 

(d)          Preservation of Existence, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries to become
or remain, duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except to the extent that the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

- 90 -

 

 

(e)          Keeping of Records and Books of Account. Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f)          Inspection Rights. Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of any Agent at any time and from time to
time, during normal business hours and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to the
Administrative Borrower, at the expense of the Borrowers (subject to Section
2.06(c)), to examine and make copies of and abstracts from its records and books
of account, to visit and inspect its properties, to verify materials, leases,
notes, accounts receivable, deposit accounts and its other assets, to conduct
audits, physical counts, valuations, appraisals or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives; provided that, so long as no Default or Event of Default has
occurred and is continuing, an authorized representative of the Administrative
Borrower shall be allowed to be present. In furtherance of the foregoing, each
Loan Party hereby authorizes its independent accountants, and the independent
accountants of each of its Subsidiaries, to discuss the affairs, finances and
accounts of such Person (independently or together with representatives of such
Person) with the agents and representatives of any Agent in accordance with this
Section 7.01(f).

 

(g)          Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply could not
reasonably be expected to have a Material Adverse Effect.

 

(h)          Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, flood, rent, worker’s compensation and business interruption
insurance) with respect to the Collateral and its other properties (including
all real property leased or owned by it) and business, in such amounts and
covering such risks as is (i) carried generally in accordance with sound
business practice by companies in similar businesses similarly situated, (ii)
required by any Requirement of Law, (iii) required by any Material Contract and
(iv) in any event in amount, adequacy and scope reasonably satisfactory to the
Collateral Agent. If at any time the area in which any Facility that is subject
to a Mortgage is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), each applicable Loan Party shall obtain flood insurance on
terms that are satisfactory to the Agents and all Lenders from time to time, and
otherwise comply with the Flood Laws or as is otherwise satisfactory to the
Agents and all Lenders. All policies covering the Collateral are to be made
payable to the Collateral Agent for the benefit of the Agents and the Lenders,
as their interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of insurance are to be delivered to the Collateral
Agent and the policies are to be premium prepaid, with the loss payable and
additional insured endorsement in favor of the Collateral Agent for the benefit
of the Agents and the Lenders, as their respective interests may appear, and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than thirty (30) days’ (ten (10) days’ in the case of
non-payment) prior written notice to the Collateral Agent of the exercise of any
right of cancellation. If any Loan Party or any of its Subsidiaries fails to
maintain such insurance, the Collateral Agent may arrange for such insurance,
but at the Borrowers’ expense and without any responsibility on the Collateral
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the sole right, in the name of the Lenders, any Loan Party and
its Subsidiaries, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

- 91 -

 

 

(i)          Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to have a Material Adverse Effect.

 

(j)          Environmental. Without limiting the generality of Section
7.01(c)(i), (i) materially comply with, and maintain all real property owned or
operated by any Loan Party or any of its Subsidiaries in material compliance
with, applicable Environmental Laws; (ii) obtain and maintain in full force and
effect all permits, licenses and approvals required for its operations and the
occupancy of its properties by Environmental Laws; (iii) cure as soon as
reasonably practicable any violation of applicable Environmental Laws which
individually or in the aggregate may reasonably be expected to have a Material
Adverse Effect; (iv) not, and shall not permit any other Person to, own or
operate on any of its properties any underground storage tank (except such
underground storage tanks that are in compliance with all Environmental Laws),
landfill, dump or hazardous waste treatment, storage or disposal facility as
defined pursuant to Environmental Laws; and (v) shall not use, generate, treat,
store, Release or dispose of Hazardous Materials at or on any real property
owned or operated by any Loan Party or any of its Subsidiaries except in the
ordinary course of its business and in compliance with all Environmental Laws.
Each Loan Party and its Subsidiaries shall conduct any investigation, study,
sampling and testing, abatement, cleanup, removal, remediation or other response
or preventative action necessary to remove, remediate, prevent, cleanup or abate
any Release or threatened Release of Hazardous Materials or any migration or
continuation thereof for which any Loan Party is legally liable as required by
Environmental Laws.

 

- 92 -

 

 

(k)          Fiscal Year. Cause the Fiscal Year of Ultimate Parent and its
Subsidiaries to end on December 31st of each calendar year unless the Agents
consent to a change in such Fiscal Year (and appropriate related changes to this
Agreement).

 

(l)           After Acquired Real Property; Collateral Access Agreements.

 

(i)          Upon the acquisition by it or any of its Subsidiaries after the
date hereof of any interest (whether fee or leasehold) in any real property
(wherever located) (each such interest being a “New Facility”) (i) with a fair
market value in excess of $250,000 in the case of a fee interest, or (ii)
requiring the payment of annual rent or royalties exceeding in the aggregate
$500,000 in the case of a leasehold interest, immediately so notify the
Origination Agent, setting forth with specificity a description of the interest
acquired, the location of the real property, any structures or improvements
thereon and either an appraisal or such Loan Party’s good-faith estimate of the
fair market value of such real property. The Origination Agent shall notify such
Loan Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility. Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables), the Person
that has acquired such New Facility shall as promptly as practicable furnish the
same to the Collateral Agent. The Borrowers shall pay all fees and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 7.01(l)(i).

 

(ii)         At any time either (x) any Collateral (excluding Job Inventory)
with a book value in excess of $150,000 (when aggregated with all other
Collateral at the same location) or (y) principal accounting books and records
of any Loan Party (it being understood, without limiting the generality of the
foregoing, that principal accounting books and records shall be deemed to be
located at the corporate headquarters office of any Loan Party and at each
primary branch office of any Loan Party for purposes of this clause (l)(ii)) is
located on any real property of a Loan Party (whether such real property is now
existing or acquired after the Effective Date) which is not owned by a Loan
Party, or is stored on the premises of a bailee, warehouseman, or other third
party (other than a Specified Third Party Location), use commercially reasonable
efforts to obtain a Collateral Access Agreement with respect to each such
location, and with respect to any Specified Third Party Location (other than a
temporary project or job site), upon the request of the Origination Agent in its
Permitted Discretion following delivery of any list of locations pursuant to
Section 7.01(a)(xv), use commercially reasonable efforts to obtain a Collateral
Access Agreement with respect to each such location; provided that in the event
the Loan Parties are unable to obtain any such Collateral Access Agreement, the
Origination Agent may, in its Permitted Discretion, establish a Rent Reserve in
such amount as the Origination Agent deems necessary with respect to any such
location.

 

(m)         Anti-Bribery and Anti-Corruption Laws. Maintain, and cause each of
its Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

 

(n)          Lender Meetings. Promptly after the end of each fiscal quarter,
participate in a meeting (which may, at the option of the Origination Agent, be
held telephonically) with the Agents and the Lenders at the Borrowers’ corporate
offices (or at such other location as may be agreed to by the Administrative
Borrower and the Origination Agent) at such time as may be agreed to by the
Administrative Borrower and the Origination Agent.

 

- 93 -

 

 

(o)          Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral or any other property of any Loan Party and its
Subsidiaries, (iii) to establish and maintain the validity and effectiveness of
any of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing, to the maximum extent permitted by applicable law,
each Loan Party (i) authorizes each Agent to execute any such agreements,
instruments or other documents in such Loan Party’s name and to file such
agreements, instruments or other documents in any appropriate filing office,
(ii) authorizes each Agent (or its designee) to file any financing statement
required hereunder or under any other Loan Document, and any continuation
statement or amendment with respect thereto, in any appropriate filing office
without the signature of such Loan Party, and (iii) ratifies the filing of any
financing statement, and any continuation statement or amendment with respect
thereto, filed without the signature of such Loan Party prior to the date
hereof.

 

(p)          Bonding Capacity. The Borrowers and their Subsidiaries shall (i)
have available bonding capacity under one or more Bonding Agreements in an
amount sufficient to operate their respective businesses in the ordinary course,
and (ii) be in compliance in all material respects with all terms and conditions
set forth in each Bonding Agreement and shall not permit a default to occur
thereunder, except to the extent such a default would not constitute an Event of
Default under Section 9.01(p). No Loan Party shall modify any term of any
Bonding Agreement such that the Property subject to any Lien in favor of the
Bonding Company attaches to any Property not directly connected to the
applicable Bond.

 

(q)          Change in Accounts. To the extent not otherwise disclosed in a
Borrowing Base Certificate previously delivered to the Agents, the
Administrative Borrower shall notify the Agents promptly upon an Authorized
Officer’s obtaining knowledge of (i) any event or circumstance which, to any
Loan Party’s knowledge, would result in any existing material Account no longer
constituting an Eligible Account and (ii) all material adverse information
relating to the financial condition of any material Account Debtor of the Loan
Parties.

 

(r)          Post-Closing Covenants.

 

(i)           [Reserved.]

 

(ii)          Use commercially reasonable efforts to deliver to the Agents no
later than sixty (60) days after the Effective Date (as such date may be
extended in writing by the Origination Agent in its discretion), a Collateral
Access Agreement, duly executed by all parties thereto, with respect to each of
location of the Loan Parties with respect to which a Collateral Access Agreement
is required to be pursued by the Loan Parties pursuant to Section 7.01(l)(ii)

 

- 94 -

 

 

(iii)        Use commercially reasonable efforts to cause each of the Specified
Financing Statements to be terminated within ninety (90) days after the
Effective Date (as such period may be extended in writing by the Origination
Agent in its discretion).

 

Section 7.02         Negative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)          Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor (other than, subject
to Section 7.01(r)(iii), any Specified Financing Statement); or sign or suffer
to exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof) other than, as to all of
the above, Permitted Liens; provided, that, no Liens shall be permitted on any
assets included in the calculation of the Availability Percentage other than
Permitted Specified Liens.

 

(b)          Indebtedness. Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 

(c)          Fundamental Changes; Dispositions.

 

(i)          Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, or permit any of its Subsidiaries to do (or agree to do) any of
the foregoing; provided, however, that any wholly-owned Subsidiary of any Loan
Party (other than Limbach) may be merged into such Loan Party or another
wholly-owned Subsidiary of such Loan Party, or may consolidate or amalgamate
with another wholly-owned Subsidiary of such Loan Party, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Agents at least thirty (30) days’ prior written notice of such merger,
consolidation or amalgamation accompanied by true, correct and complete copies
of all material agreements, documents and instruments relating to such merger,
consolidation or amalgamation, including, without limitation, the certificate or
certificates of merger or amalgamation to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (C) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, (D) the Lenders’ rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such merger,
consolidation or amalgamation, and (E) the surviving Subsidiary, if any, if not
already a Loan Party, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and is a party to a Security Agreement and the Equity Interests of
such Subsidiary are the subject of a Security Agreement, in each case, which is
in full force and effect on the date of and immediately after giving effect to
such merger, consolidation or amalgamation; or

 

- 95 -

 

 

(ii)          Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that any Loan Party and its Subsidiaries may make Permitted Dispositions.

 

(d)          Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any change in the nature of its business engaged by it as
of the Effective Date as described in Section 6.01(l) or a Related Line of
Business.

 

(e)          Loans, Advances, Investments, Etc. Make or commit or agree to make,
or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.

 

(f)          Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g)          Capital Expenditures. Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Unfinanced
Capital Expenditure that would cause the aggregate amount of all Unfinanced
Capital Expenditures made by the Loan Parties and their Subsidiaries to exceed
(i) $5,000,000 in the Fiscal Year ended December 31, 2019, or (ii) $5,500,000 in
any Fiscal Year ended thereafter; provided that, if the actual amount of the
Unfinanced Capital Expenditures made in any Fiscal Year as set forth herein is
less than the amount of Unfinanced Capital Expenditures permitted to be made in
such Fiscal Year as set forth herein (the amount by which such permitted
Unfinanced Capital Expenditures for such Fiscal Year exceeds the actual amount
of Unfinanced Capital Expenditures for such Fiscal Year, the “Carry-Over
Amount”), then such Carry-Over Amount may be carried forward to the next
succeeding Fiscal Year (the “Succeeding Fiscal Year”); provided further, that
the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may not
be used in that Fiscal Year until the amount permitted herein to be expended in
such Fiscal Year has first been used in full, and the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another Fiscal Year.

 

(h)          Restricted Payments.  Make or permit any of its Subsidiaries to
make any Restricted Payment other than Permitted Restricted Payments.

 

(i)           Federal Reserve Regulations. Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loan to be a margin loan under the provisions of Regulation T, U or X of the
Board.

 

- 96 -

 

 

(j)           Transactions with Affiliates. Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an Affiliate thereof, and that are fully disclosed to the Agents prior to
the consummation thereof, if they involve one or more payments by Ultimate
Parent or any of its Subsidiaries in excess of $100,000 for any single
transaction or series of related transactions, (ii) transactions with another
Loan Party, (iii) transactions permitted by Section 7.02(b), Section 7.02(e) and
Section 7.02(h), (iv) sales of Qualified Equity Interests of Ultimate Parent to
Affiliates of Ultimate Parent not otherwise prohibited by the Loan Documents and
the granting of registration and other customary rights in connection therewith,
and (v) reasonable and customary director and officer compensation (including
bonuses and stock option programs), benefits and indemnification arrangements,
in each case approved by the Board of Directors (or a committee thereof) of such
Loan Party or such Subsidiary.

 

(k)          Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with (A) this Agreement
and the other Loan Documents, (B) the Term Loan Documents, (C) any Requirement
of Law, (D) in the case of clause (iv), any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets,
and (E) in the case of clause (iv), any agreement, instrument or other document
evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto.

 

(l)           Limitations on Negative Pledges. Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following: (i) this
Agreement and the other Loan Documents and (ii) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
7.02(b) of this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness.

 

- 97 -

 

 

(m)          Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.

 

(i)           Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) (A) the Term Loan Documents in a
manner not permitted by the terms of the Term Loan Intercreditor Agreement or
(B) any of the provisions of any of its or its Subsidiaries’ other Indebtedness
or of any instrument or agreement (including, without limitation, any purchase
agreement, indenture, loan agreement or security agreement) relating to any such
other Indebtedness if such amendment, modification or change would shorten the
final maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would add any covenant or
event of default, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to the Lenders or the issuer of such
Indebtedness in any respect;

 

(ii)          except for (x) the Obligations and (y) the Term Loan Debt to the
extent not prohibited under the Term Loan Intercreditor Agreement, (A) make any
voluntary or optional payment (including, without limitation, any payment of
interest in cash that, at the option of the issuer, may be paid in cash or in
kind), prepayment, redemption, defeasance, sinking fund payment or other
acquisition for value of any of its or its Subsidiaries’ Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), (B) refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (other than with
respect to Permitted Refinancing Indebtedness), (C) make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
subordinated Indebtedness or any Earn-Out in violation of the subordination
provisions thereof or any subordination agreement with respect thereto, or (D)
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any Indebtedness as a result of any asset sale, change of control,
issuance and sale of debt or equity securities or similar event, or give any
notice with respect to any of the foregoing;

 

(iii)         amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that (A) are made to permit the
issuance of Qualified Equity Interests by Ultimate Parent or (B) either
individually or in the aggregate could not reasonably be expected to be
materially adverse to the interests of the Agents and the Lenders; or

 

(iv)         agree to any amendment, modification or other change to or waiver
of any of its rights under any Material Contract if such amendment,
modification, change or waiver would be reasonably expected to be materially
adverse to any Loan Party or any of its Subsidiaries or the Agents and the
Lenders.

 

- 98 -

 

 

(n)          Investment Company Act of 1940. Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

 

(o)          ERISA. (i) Engage, or permit any member of its Controlled Group to
engage, in any transaction described in Section 4069 of ERISA; (ii) adopt or
permit any member of its Controlled Group to adopt any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA or applicable law; (iii) fail to make any contribution or payment to
any Multiemployer Plan which it or any member of its Controlled Group may be
required to make under any agreement relating to such Multiemployer Plan; or
(iv) fail, or permit any member of its Controlled Group to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment.

 

(p)          Accounting Methods. Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be required to conform to GAAP).

 

(q)          Anti-Money Laundering and Anti-Terrorism Laws.

 

(i)           None of the Loan Parties nor any of their Subsidiaries or agents,
shall:

 

(A)         conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(B)         deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
OFAC Sanctions Programs;

 

(C)         use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or

 

(D)         violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(ii)         None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor any officer or director of any of the Loan Parties, nor any of the
Loan Parties’ respective agents acting or benefiting in any capacity in
connection with the Loans or other transactions hereunder, shall be or shall
become a Blocked Person.

 

- 99 -

 

 

(r)          Anti-Bribery and Anti-Corruption Laws. None of the Loan Parties nor
any of their Subsidiaries shall:

 

(i)          offer, promise, pay, give, or authorize the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; or (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or

 

(ii)         act or attempt to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.

 

(s)          Bonding. None of the Loan Parties nor any of their Subsidiaries
shall enter into any bonding arrangement with a new bonding company with respect
to the Loan Parties’ operations after the Effective Date without the prior
written consent of the Origination Agent (not to be unreasonably withheld or
delayed) and such bonding company entering into a Surety Intercreditor
Agreement.

 

(t)           Limitations on Ultimate Parent and Parent.

 

(i)           Ultimate Parent shall not, directly or indirectly, (A) other than
with respect to its own Equity Interests (including in connection with a
Permitted Acquisition undertaken by any Borrower), enter into or permit to exist
any transaction (including the incurrence or assumption of Indebtedness (other
than this Agreement, the other Loan Documents, and Permitted Indebtedness), or
any purchase, sale, lease or exchange of any property or assets) between itself
and any other Person or (B) engage in any material business or conduct any
material activity (including the making of any Investment or payment other than
payments permitted hereunder), in each case, other than (1) Investments in
Parent, the Borrowers and their Subsidiaries permitted hereunder, (2) the
undertaking of all actions necessary or advisable in connection with being a
publicly-traded company whether under the applicable laws of the SEC or the
rules of any market on which the equity securities of Ultimate Parent are traded
or quoted, including the NASDAQ Capital Market, and the performance of
ministerial activities and payment of taxes and administrative fees necessary
for the maintenance of its existence and compliance with applicable laws and
legal, tax and accounting matters related thereto (and payment of expenses in
connection therewith), (3) transactions or activities relating to its employees,
directors and officers, (4) activities relating to the performance of
obligations under the Loan Documents and the Term Loan Documents, (5) the
receipt and payment of Permitted Restricted Payments, (6) any other transaction
or activity that Ultimate Parent is permitted to take under any Loan Document,
(7) the performance of its obligations with respect to the Loan Documents and
the Term Loan Documents, (8) financing activities, including the issuance of
Equity Interests, and to the extent expressly permitted hereby, the issuance of
debt securities, the providing of guarantees, payment of dividends, and making
contributions to the capital of Parent and the Borrowers, (9) holding any cash
or property (but not operating any property of any Loan Party or operating any
business, except as otherwise permitted by this Section), (10) providing
indemnification to officers, managers and directors, and (11) activities and
contractual rights and obligations incidental and reasonably related to the
businesses or activities described in clauses (1) through (10) of this Section
7.02(t)(i).

 

- 100 -

 

 

(ii)          Parent shall not, directly or indirectly, (A) other than with
respect to its own Equity Interests, enter into or permit to exist any
transaction (including the incurrence or assumption of Indebtedness (other than
this Agreement, the other Loan Documents, and Permitted Indebtedness), any
purchase, sale, lease or exchange of any property or assets, or the rendering of
any service) between itself and any other Person or (B) engage in any material
business or conduct any material activity (including the making of any
Investment or payment other than payments permitted hereunder), in each case,
other than (1) Investments in the Borrowers and their Subsidiaries permitted
hereunder, (2) the performance of ministerial activities and payment of taxes
and administrative fees necessary for the maintenance of its existence and
compliance with applicable laws and legal, tax and accounting matters related
thereto, (3) transactions or activities relating to its employees, directors and
officers, (4) activities relating to the performance of obligations under the
Loan Documents and the Term Loan Documents, (5) the receipt and payment of
Permitted Restricted Payments, (6) any other transaction or activity that Parent
is permitted to take under any Loan Document, (7) the performance of its
obligations with respect to the Loan Documents and the Term Loan Documents, (8)
financing activities, including the issuance of securities, the providing of
guarantees, payment of dividends, and making contributions to the capital of the
Borrowers, in each instance to the extent expressly permitted hereby, (9)
holding any cash or property (but not operating any property of any Loan Party
or operating any business, except as otherwise permitted by this Section), (10)
providing indemnification to officers, managers and directors, and (11)
activities and contractual rights and obligations incidental and reasonably
related to the businesses or activities described in clauses (1) through (10) of
this Section 7.02(t)(ii).

 

Section 7.03         Financial Covenant. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)          [Reserved].

 

(b)          Total Leverage Ratio. Permit the Total Leverage Ratio of Ultimate
Parent and its Subsidiaries as of the last day of any period of twelve (12)
consecutive fiscal months, ending with the last day of each month ending during
the periods set forth below, to exceed the ratio set forth opposite such period:

 

- 101 -

 

 

Fiscal Months Ending During   Total Leverage Ratio Effective Date through
September 30, 2019   4.00 to 1.00       October 1, 2019 through December 31,
2019   3.00 to 1.00       January 1, 2020 through June 30, 2020   2.75 to 1.00  
    July 1, 2020 through June 30, 2021   2.25 to 1.00       July 1, 2021 and
thereafter   1.75 to 1.00

 

- 102 -

 

 

ARTICLE VIII

 

CASH MANAGEMENT ARRANGEMENTS

AND OTHER COLLATERAL MATTERS

 

Section 8.01         Cash Management Arrangements.

 

(a)          Within sixty (60) days of the Effective Date (or such later date as
Administrative Agent may agree in its sole discretion), the Borrowers and the
other Loan Parties will maintain their primary depository, blocked account and
cash management relationship with the Administrative Agent or an Affiliate
thereof. The Administrative Agent shall have control of all deposit and
securities accounts (other than Excluded Accounts), it being understood and
agreed that, the Borrowers and the other Loan Parties will cause or direct all
cash to be transferred daily to, or otherwise maintained in, accounts subject to
a blocked account agreement and that, upon an Event of Default and subject to
the Term Loan Intercreditor Agreement, Administrative Agent shall require that
all such cash be swept on a daily basis to an account of Administrative Agent to
be applied by Administrative Agent to repay outstanding Revolving Loans,
Swingline Loans, LC Obligations and other amounts then due and payable. With
respect to any deposit accounts not maintained with the Administrative Agent or
an Affiliate thereof, the Loan Parties shall maintain a Control Agreement with
respect to each such account; provided, that the Administrative Agent hereby
agrees that it shall not institute or otherwise require a Control Agreement with
regard to any Excluded Account. The Administrative Agent shall have control over
and a Lien on all funds deposited in any blocked account, for the ratable
benefit of the Lenders, and, with respect to deposit accounts not maintained
with the Administrative Agent or an Affiliate thereof, the Loan Parties shall
obtain the Control Agreement by such banks in favor of the Administrative Agent
to waive any recoupment, setoff rights, and any security interest in, or
against, the funds so deposited (except to the extent of any such bank’s
customary fees). The Administrative Agent assumes no responsibility for any
Control Agreement or any other type of lockbox and blocked account arrangements,
including, without limitation, any claim of accord and satisfaction or release
with respect to deposits accepted by any bank thereunder.

 

(b)          Within forty-five (45) days of the Effective Date (or such later
date as may be permitted by Administrative Agent in its sole discretion), the
Borrowers and the other Loan Parties shall cause each of the Existing Letters of
Credit listed to be terminated or replaced with Letters of Credit issued by the
Issuing Bank and shall provide satisfactory evidence to the Agents that the LC
Cash Collateral Account has been closed. For so long as any Existing Letter of
Credit remains in place, the Borrowers and the other Loan Parties shall cash
collateralize each such Existing Letter of Credit at 105% of the face amount
thereof to the Administrative Agent’s reasonable satisfaction.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01         Events of Default. Each of the following events shall
constitute an event of default (each, an “Event of Default”):

 

- 103 -

 

 

(a)          any Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), (i) any
interest on any Loan or any fee, indemnity or other amount payable under this
Agreement (other than any portion thereof constituting principal of the Loans)
or any other Loan Document, and such failure continues for a period of three (3)
Business Days or (ii) all or any portion of the principal of the Loans;

 

(b)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any certificate or other
writing delivered to any Secured Party pursuant to any Loan Document shall have
been incorrect in any material respect (or in any respect if such representation
or warranty is qualified or modified as to materiality or “Material Adverse
Effect” in the text thereof) when made or deemed made (provided that, with
respect to Section 6.01(ee), to the extent that (x) such representation and
warranty was, to the knowledge of each Loan Party, correct in all material
respects as of the date made or deemed made and (y) the Loan Parties immediately
repay any Overadvances, the failure of such representation and warranty to be
correct shall not constitute an Event of Default pursuant to this Section
9.01(b));

 

(c)          any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(n), Section
7.01(p), Section 7.01(q), Section 7.01(r), Section 7.02 or Section 7.03 or
Article VIII, or any Loan Party shall fail to perform or comply with any
covenant or agreement contained in any Security Agreement to which it is a party
or any Mortgage to which it is a party (subject to the expiration of any cure or
grace period, to the extent applicable, provided in such Loan Document);

 

(d)          any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for
thirty (30) days after the earlier of the date an Authorized Officer of any Loan
Party has knowledge of such failure and the date written notice of such default
shall have been given by any Agent to such Loan Party;

 

(e)          (i) the occurrence of a default or event of default under one or
more of the Term Loan Documents and such default or event of default (A) occurs
at the final maturity of the obligations thereunder, or (B) results in a right
by any holder of the Term Loan Debt (without regard to the terms of the Term
Loan Intercreditor Agreement), irrespective of whether exercised, to accelerate
the maturity of any Loan Party’s or any of its Subsidiary’s obligations
thereunder, or (ii) Ultimate Parent or any of its any Subsidiaries shall fail to
pay when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) any principal, interest or other amount payable in respect
of Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $500,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;

 

- 104 -

 

 

(f)          Ultimate Parent or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);

 

(g)          any proceeding shall be instituted against Ultimate Parent or any
of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days
or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

 

(h)          any material provision of any Loan Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any Loan Party intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

 

(i)          any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Secured Parties on any Collateral purported to be covered
thereby;

 

(j)          one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $500,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against Ultimate Parent or any of its
Subsidiaries and remain unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of thirty (30) consecutive days after
entry thereof during which (A) a stay of enforcement thereof is not be in effect
or (B) the same is not vacated, discharged, stayed or bonded pending appeal;

 

- 105 -

 

 

(k)          Ultimate Parent or any of its Subsidiaries is enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct for any reason whatsoever, all
or any material part of its business for more than five (5) consecutive days;

 

(l)          any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any Facility of any
Loan Party, if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect;

 

(m)         the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by Ultimate Parent or any of
its Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;

 

(n)          there shall be instituted in any court criminal proceedings against
Ultimate Parent or any of its Subsidiaries or Ultimate Parent or any of its
Subsidiaries shall be indicted for any crime, in either case, for which the
forfeiture of greater than five percent (5.00%) of the consolidated assets of
the Loan Parties is a reasonably likely penalty;

 

(o)          the occurrence of (i) an ERISA Event with respect to a Plan or a
Multiemployer Plan that, individually or in the aggregate, has resulted in or
could reasonably be expected to result in liability in excess of $750,000;
provided that with respect to an ERISA Event of the type described in clause (h)
of the ERISA Event definition relating to a Multiemployer Plan being in critical
or critical and declining status, an Event of Default shall occur only if either
(A) in addition to the dollar amount set forth above in this clause (i), a Loan
Party or any member of its Controlled Group fails to timely satisfy a
requirement resulting from such status or (B) the dollar amount set forth above
in this clause (i), measured for any one-year period, is exceeded, or (ii) any
event that could reasonably be expected to result in the imposition of a Lien
under Section 430(k) of the Code or Section 303 or 4068 of ERISA on any assets
of a Loan Party or a Subsidiary of a Loan Party;

 

(p)          with respect to the Bonding Agreements:

 

(i)           the Bonding Company for any reason ceases to issue bonds,
undertakings or instruments of guaranty and the amount of such reduction in
bonding capacity exceeds $100,000,000 and the Borrowers and their Subsidiaries
shall fail to cause another Person reasonably acceptable to the Origination
Agent (provided that any such Person shall be deemed to be acceptable if its
bonds, undertakings or instruments of guaranty are accepted by contract
providers for the Borrowers and their Subsidiaries and if such Person shall have
entered into a Surety Intercreditor Agreement) to issue bonds, undertakings or
instruments of guaranty pursuant to a Required Bonding Facility within fifteen
(15) days of the date that the Bonding Company ceased to issue bonds,
undertakings or instruments of guaranty; or

 

- 106 -

 

 

(ii)          (A) at any time, the Bonding Company for the Borrowers or any of
their Subsidiaries shall violate any term of the Surety Intercreditor Agreement,
which violation would adversely affect the rights or interests of any Agent or
the Lenders under the Loan Documents and such violation shall continue for a
period of five (5) Business Days after the Administrative Agent’s delivery of
written notice thereof to the Bonding Company and the Administrative Borrower,
(B) the Bonding Company exercises any rights or remedies with respect to any
Collateral in excess of $100,000 (as determined by the Origination Agent in its
reasonable judgment), or (C) the Bonding Company takes possession of any
Collateral in excess of $100,000 (as determined by the Origination Agent in its
reasonable judgment) and such action continues for a period of five (5) Business
Days after the earlier of (A) the Origination Agent’s delivery of written notice
thereof to the Administrative Borrower and (B) an Authorized Officer having
obtained knowledge thereof; or

 

(iii)         any Borrower or any of its Subsidiaries defaults in the payment
when due of any amount due under any Bonding Agreement or breaches or defaults
with respect to any other term of any Bonding Agreement and (x) such failure
continues unremedied for a period of five (5) Business Days or (y) if the effect
of such failure to pay, default or breach is to cause the Bonding Company to
take possession of the work under any of the bonded contracts of any Borrower or
any of its Subsidiaries and value of the contract or project that has been taken
over by the Bonding Company exceeds $500,000 (as determined by the Origination
Agent in its reasonable judgment); or

 

(iv)        any Borrower or any of its Subsidiaries breaches or defaults with
respect to any term under any of the bonded contracts of such Borrower or such
Subsidiary, if the effect of such default or breach is to cause the Bonding
Company to take possession of the work under such bonded contract and value of
the contract or project that has been taken over by the Bonding Company exceeds
$500,000 (as determined by the Origination Agent in its reasonable judgment); or

 

(v)          the occurrence of a default or event of default under any of the
Bonding Agreements and such default or event of default (A) occurs at the final
maturity of the obligations thereunder, or (B) results in a right by any holder
of Indebtedness in respect of such Bonding Agreement (without regard to the
terms of the Surety Intercreditor Agreement), irrespective of whether exercised,
to accelerate the maturity of any Loan Party’s or any of its Subsidiary’s
obligations thereunder; or

 

- 107 -

 

 

(q)          a Change of Control shall have occurred;

 

then, and in any such event, the Collateral Agent shall, at the request of the
Required Lenders, by notice to the Administrative Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, with respect to
the Commitments so terminated and the Loans so repaid, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Loan Party and (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 9.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by any Agent
or any Lender, all Commitments shall automatically terminate and all Loans then
outstanding, together with all accrued and unpaid interest thereon, all fees and
all other amounts due under this Agreement and the other Loan Documents shall be
accelerated and become due and payable automatically and immediately, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived by each Loan Party.

 

ARTICLE X

 

AGENTS

 

Section 10.01       Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints, authorizes and empowers
Citizens Bank as the Administrative Agent, the Collateral Agent and the
Origination Agent, in each case, to take such action on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Each Lender hereby acknowledges
that the Agents shall not have by reason of this Agreement assumed a fiduciary
relationship in respect of any Lender. In performing its functions and duties
under this Agreement, each Agent shall act solely as agent of Lenders and shall
not assume, or be deemed to have assumed, any obligation toward, or relationship
of agency or trust with or for, the Loan Parties. As to any matters not
expressly provided for by this Agreement and the other Loan Documents (including
without limitation enforcement and collection of any promissory notes issued in
connection herewith), each Agent may, but shall not be required to, exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or a greater or lesser number of
Lenders as required in this Agreement), whenever such instruction shall be
requested by such Agent or required hereunder, or a greater or lesser number of
Lenders if so required hereunder, and such instructions shall be binding upon
all Lenders; provided that each Agent shall be fully justified in failing or
refusing to take any action which exposes such Agent to any liability or which
is contrary to this Agreement, the other Loan Documents or applicable law,
unless such Agent is indemnified to its satisfaction by the other Lenders
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action. If any Agent seeks the consent or
approval of the Required Lenders (or a greater or lesser number of Lenders as
required in this Agreement), with respect to any action hereunder, such Agent
shall send notice thereof to each Lender and shall notify each Lender at any
time that the Required Lenders (or such greater or lesser number of Lenders)
have instructed such Agent to act or refrain from acting pursuant hereto.

 

- 108 -

 

 

Section 10.02        Agents’ Reliance, Etc. No Agent nor any of their respective
Related Parties shall be liable for any action taken or omitted to be taken by
it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent and its
Related Parties: (a) may treat each Lender party hereto as the holder of
Obligations until such Agent receives written notice of the assignment or
transfer of such Lender’s portion of the Obligations signed by such Lender and
in form reasonably satisfactory to such Agent; (b) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranties or representations to any Lender and shall not be
responsible to any Lender for any recitals, statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (d) shall not have any duty beyond such Agent’s customary practices
in respect of loans in which such Agent is the only lender, to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of the Loan
Parties, to inspect the property (including the books and records) of the Loan
Parties, to monitor the financial condition of the Loan Parties or to ascertain
the existence or possible existence or continuation of any Default or Event of
Default; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (f) shall not be liable to any Lender for
any action taken, or inaction, by such Agent upon the instructions of the
Required Lenders (or a greater or lesser number of Lenders as required in this
Agreement) pursuant to Section 10.01 hereof or refraining to take any action
pending such instructions; (g) shall not be liable for any apportionment or
distributions of payments made by it in good faith pursuant to Article IV
hereof; (h) shall incur no liability under or in respect of this Agreement or
the other Loan Documents by acting upon any notice, consent, certificate,
message or other instrument or writing (which may be by telephone, facsimile,
telegram, cable, e mail transmission or telex) believed in good faith by it to
be genuine and signed or sent by the proper party or parties; and (i) may assume
that no Event of Default has occurred and is continuing, unless such Agent has
actual knowledge of the Event of Default, has received notice from the Loan
Parties or the Loan Parties’ independent certified public accountants stating
the nature of the Event of Default, or has received notice from a Lender stating
the nature of the Event of Default and that such Lender considers the Event of
Default to have occurred and to be continuing. In the event any apportionment or
distribution described in clause (g) above is determined to have been made in
error, the sole recourse of any Person to whom payment was due but not made
shall be to recover from the recipients of such payments any payment in excess
of the amount to which they are determined to have been entitled.

 

Section 10.03         Citizens Bank and Affiliates. With respect to its
commitment hereunder to make Loans, Citizens Bank shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not an Agent; and the terms “Lender,”
“Lenders” or “Required Lenders” shall, unless otherwise expressly indicated,
include Citizens Bank in its individual capacity as a Lender. Citizens Bank and
its Affiliates may lend money to, and generally engage in any kind of business
with, the Loan Parties, and any Person who may do business with or own Equity
Interests of any Loan Party, all as if Citizens Bank were not an Agent and
without any duty to account therefor to any other Lender.

 

- 109 -

 

 

Section 10.04         Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender and
based on the financial statements referred to herein and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. No Agent shall have any duty or responsibility, either
initially or on an ongoing basis, to provide any Lender with any credit or other
similar information regarding the Loan Parties.

 

Section 10.05         Indemnification. The Lenders agree to indemnify the Agents
(to the extent not reimbursed by the Loan Parties), in accordance with their
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by such Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse each Agent promptly upon demand
for its ratable share, as set forth above, of any out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement and
each other Loan Document, to the extent that such Agent is not reimbursed for
such expenses by the Loan Parties. If after payment and distribution of any
amount by any Agent to the Lenders, any Lender or any other Person, including
the Loan Parties, any creditor of any Loan Party, a liquidator, administrator or
trustee in bankruptcy, recovers from such Agent any amount found to have been
wrongfully paid to such Agent or disbursed by such Agent to the Lenders, then
the Lenders, in accordance with their respective Pro Rata Share, shall reimburse
such Agent for all such amounts. The obligations of the Lenders under this
Section 10.05 shall survive the payment in full of all Obligations and the
termination of this Agreement.

 

Section 10.06         Rights and Remedies to Be Exercised by Administrative
Agent Only. Each Lender agrees that, except as set forth in Section 12.05, no
Lender shall have any right individually (a) to realize upon the security
created by this Agreement or any other Loan Document, (b) to enforce any
provision of this Agreement or any other Loan Document, or (c) to make demand
under this Agreement or any other Loan Document.

 

- 110 -

 

 

Section 10.07         Agency Provisions Relating to Collateral. Each Lender
authorizes and ratifies each Agent’s entry into this Agreement and the Security
Documents for the benefit of Lenders. Each Lender agrees that any action taken
by any Agent with respect to the Collateral in accordance with the provisions of
this Agreement or the Security Documents, and the exercise by any Agent of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all Lenders.
The Administrative Agent is hereby authorized on behalf of all Lenders, without
the necessity of any notice to or further consent from any Lender to take any
action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Administrative Agent’s Liens
upon the Collateral, for its benefit and the ratable benefit of the Lenders. The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (a) upon termination of this Agreement and payment and
satisfaction of all Obligations; or (b) constituting property being sold or
disposed of if the Loan Parties certify to Administrative Agent that the sale or
disposition is a Permitted Disposition (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry); or (c)
constituting property in which no Loan Party owned any interest at the time the
Lien was granted or at any time thereafter; or (d) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default; or (e) if approved, authorized
or ratified in writing by the Administrative Agent at the direction of all
Lenders. Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant hereto. No Agent shall have any obligation
whatsoever to any Lender or to any other Person to assure that the Collateral
exists or is owned by any Loan Party or is cared for, protected or insured or
has been encumbered or that the Liens granted to the Administrative Agent herein
or pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to each Agent in this
Section 10.07 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given each Agent’s own interest in the Collateral as a Lender and that no Agent
shall have any duty or liability whatsoever to any Lender

 

- 111 -

 

 

Section 10.08         Resignation of Agent; Appointment of Successor. (a) Each
Agent may resign as Administrative Agent, Collateral Agent or Origination Agent
by giving not less than thirty (30) days’ prior written notice to the Lenders
and the Loan Parties. If the Administrative Agent shall resign under this
Agreement or if the Administrative Agent is removed pursuant to clause (b)
below, then, (i) subject to the consent of the Loan Parties (which consent shall
not be unreasonably withheld and which consent shall not be required during any
period in which a Default or an Event of Default exists), the Required Lenders
shall appoint from among the Lenders a successor Administrative Agent for the
Lenders or (ii) if a successor Administrative Agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Lenders and the Loan Parties of its resignation, then the
Administrative Agent shall appoint a successor agent who shall serve as the
Administrative Agent until such time as the Required Lenders appoint a successor
agent, subject to the Loan Parties’ consent as set forth above. (b) At any time
when the Person acting as the Administrative Agent, Collateral Agent or
Origination Agent is also a Defaulting Lender, the Required Lenders may remove
the Administrative Agent, Collateral Agent or Origination Agent in its capacity
as such upon thirty (30) days’ prior written notice to the Administrative Agent,
Collateral Agent or Origination Agent, as applicable, unless such Person ceases
to be a Defaulting Lender on or prior to the expiration of such thirty (30) day
period. Upon its appointment, such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent and the term “Administrative
Agent” shall mean such successor effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as the Administrative Agent
shall be terminated without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. The
Administrative Borrower shall have no obligation to replace or otherwise cash
collateralize any Letter of Credit issued by an Agent in connection with the
resignation or removal of such Agent pursuant to this Section 12.8. If the
Collateral Agent or the Origination Agent shall resign under this Agreement or
be removed pursuant to clause (b) above, then the Administrative Agent shall
assume the rights, powers and duties of the Collateral Agent and/or the
Origination Agent hereunder, as applicable; provided, that, the Administrative
Agent may, in its discretion, appoint another Lender as the successor Collateral
Agent or the successor Origination Agent, as applicable, in which case such
successor Collateral Agent or such Origination Agent shall assume the rights,
powers and duties of the Collateral Agent or the Origination Agent hereunder, as
applicable. After the resignation of any Agent hereunder or removal of any Agent
pursuant to clause (b) above, the provisions of this Article 10 shall inure to
the benefit of such former Agent and such former Agent shall not by reason of
such resignation be deemed to be released from liability for any actions taken
or not taken by it while it was an Agent under this Agreement

 

Section 10.09         Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender:

 

Section 10.10.        By signing this Agreement, each Lender:

 

(a)          is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of such
Agent;

 

(b)          expressly agrees and acknowledges that the Agents (i) do not make
any representation or warranty as to the accuracy of any Report and (ii) shall
not be liable for any information contained in any Report;

 

(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Loan Parties and will rely significantly upon the Loan Parties’ books and
records as well as on representations of the Loan Parties’ personnel;

 

(d)          agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner, in accordance with the provisions of Section 13.14;
and

 

- 112 -

 

 

without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (x) to hold each Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Loan Parties, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, any loan or other
obligation of the Loan Parties; and (y) to pay and protect, and indemnify,
defend and hold each Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses and
other amounts (including attorneys’ fees and expenses) incurred by such Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

Section 10.11         No Reliance on any Agent’s Customer Identification
Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

 

Section 10.12        No Third Party Beneficiaries. The provisions of this
Article are solely for the benefit of the Secured Parties, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.

 

Section 10.13        No Fiduciary Relationship. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.14        Administrative Agent’s Rights to Purchase Commitments. The
Administrative Agent shall have the right, but shall not be obligated, at any
time upon written notice to any Lender and with the consent of such Lender,
which may be granted or withheld in such Lender’s sole discretion, to purchase
for the Administrative Agent’s own account all of such Lender’s interests in
this Agreement, the other Loan Documents and the Obligations, for the face
amount of the outstanding Obligations owed to such Lender, including without
limitation all accrued and unpaid interest and fees.

 

Section 10.15         Intercreditor Agreements. Each of the Origination Agent
and the Lenders hereby appoints authorizes the Administrative Agent and/or the
Collateral Agent to execute each Intercreditor Agreement on its behalf, and each
of the Origination Agent and the Lenders agrees to be bound by the terms of each
Intercreditor Agreement. Each of the Administrative Agent and the Collateral
Agent hereby agrees to take such actions under each Intercreditor Agreement as
may be directed by the Origination Agent or the Required Lenders.

 

- 113 -

 

 

ARTICLE XI

 

GUARANTY

 

Section 11.01        Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. Notwithstanding any of the
foregoing, Guaranteed Obligations shall not include any Excluded Swap
Obligations.

 

Section 11.02         Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;

 

- 114 -

 

 

(c)          any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

 

(f)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 

Section 11.03         Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor. Each Guarantor agrees that
the Secured Parties shall have no obligation to marshal any assets in favor of
any Guarantor or against, or in payment of, any or all of the Obligations. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

Section 11.04         Continuing Guaranty; Assignments. This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments and its Loans owing to it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted such Lender herein or otherwise, in each case as provided in Section
12.07.

 

- 115 -

 

 

Section 11.05         Subrogation. No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising. If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 

Section 11.06         Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date. 
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the Guaranteed Obligations.  “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.

 

- 116 -

 

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01         Notices, Etc.

 

(a)          Notices Generally. All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand, sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or facsimile. In the case of notices or other communications
to any Loan Party, Origination Agent, Administrative Agent or the Collateral
Agent, as the case may be, they shall be sent to the respective address set
forth below (or, as to each party, at such other address as shall be designated
by such party in a written notice to the other parties complying as to delivery
with the terms of this Section 12.01):

 

Limbach Facility Services LLC

1251 Waterfront Place, Suite 201

Pittsburgh, Pennsylvania 15222

Attention: John T. Jordan, Jr.

Telephone: (301) 623-4799

Facsimile: (412) 359-2287

Email: john.jordan@limbachinc.com

 

- 117 -

 

 

with a copy to:

 

Honigman LLP

315 East Eisenhower Parkway, Suite 100

Ann Arbor, Michigan 48108-3330

Attention: Barbara A. Kaye, Esq.

Telephone: (734) 418-4260

Facsimile: (734) 418-4261

Email: bkaye@honigman.com

 

if to the Administrative Agent, the Collateral Agent and/or the Origination
Agent, to it at the following address:

 

Citizens Bank, N.A.

525 William Penn Place, 26th Floor

Pittsburgh, Pennsylvania 15219-1729

Attention: John J. (Jack) Ligday, Jr.

Telephone: (412) 867-2418

Facsimile: (412) 867-2223

Email: john.ligday@citizensbank.com

 

with a copy to (which shall not constitute notice):

 

King & Spalding LLP

300 South Tryon Street, Suite 1700

Charlotte, North Carolina 28202

Attn: William H. Fuller, III

Telephone: (704) 503-2589

Facsimile: (704) 503-2622

Email: bfuller@kslaw.com

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that (i)
notices sent by overnight courier service shall be deemed to have been given
when received and (ii) notices by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), provided, further that notices to any
Agent pursuant to Article II shall not be effective until received by such
Agent.

 

(b)          Electronic Communications.

 

(i)          Each Agent and the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

 

- 118 -

 

 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

Section 12.02         Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or any other Loan Document (excluding the Fee
Letter), and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed (with a
fully executed copy delivered to the Administrative Agent) (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and (z) in the case of any other amendment, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and the
Borrowers (or by the Administrative Borrower on behalf of the Borrowers), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall:

 

(i)             increase the Commitment of any Lender, reduce the principal of,
or interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;

 

(ii)            change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;

 

(iii)           amend the definition of “Required Lenders” or “Pro Rata Share”
without the written consent of each Lender;

 

(iv)           release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders (other than pursuant to the Surety Intercreditor Agreement), or
release any Borrower or any Guarantor (except in connection with a Disposition
of the Equity Interests thereof permitted by Section 7.02(c)(ii)), in each case,
without the written consent of each Lender;

 

- 119 -

 

 

(v)            amend, modify or waive Section 4.02, Section 4.03 or this Section
12.02 of this Agreement without the written consent of each Lender;

 

(vi)           at any time that any Real Property is included in the Collateral,
add, increase, renew or extend any Loan or Commitment hereunder until the
completion of flood due diligence, documentation and coverage as required by the
Flood Laws or as otherwise satisfactory to all Lenders;

 

(vii)          change any definitions or any other provision in a manner that
would alter the nature of the secured position of any Derivative Obligation
Provider or its entitlement to a pro rata allocation among the Lenders of assets
upon termination or acceleration of the Obligations, without the written consent
of each Lender and Derivative Obligation Provider directly affected thereby; or

 

(viii)        amend the definition of “Availability”, “Availability Percentage”,
“Availability Reserves”, “Borrowing Base”, “Eligible Accounts”, “Line Cap”,
“Rent Reserves” or “Reserves”, in each case, without the written consent of each
Lender.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party or any
of its Affiliates to purchase Loans on a non-pro rata basis, become an eligible
assignee pursuant to Section 12.07 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of the Borrowers shall not be
required to change any order of priority set forth in Section 2.05(d) and
Section 4.03. Notwithstanding anything to the contrary herein, no Defaulting
Lender that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent under the Loan Documents and any Loans held by such
Person for purposes hereof shall be automatically deemed to be voted pro rata
according to the Loans of all other Lenders in the aggregate (other than such
Defaulting Lender).

 

(b)          If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender other than the Origination Agent and its
Affiliates and Related Funds (the “Holdout Lender”) fails to give its consent,
authorization, or agreement, then the Origination Agent, upon at least five (5)
Business Days’ prior irrevocable notice to the Holdout Lender (with a copy to
the Administrative Agent), may permanently replace the Holdout Lender with one
or more substitute lenders (each, a “Replacement Lender”), and the Holdout
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender shall specify an effective date for such replacement,
which date shall not be later than fifteen (15) Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 12.07. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make its
Pro Rata Share of Loans.

 

- 120 -

 

 

Section 12.03         No Waiver; Remedies, Etc. No failure on the part of any
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 12.04         Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay,
within three (3) Business Days after demand, all reasonable and documented costs
and expenses incurred by or on behalf of each Agent (and, in the case of clauses
(b) through (n) below, each Lender), including, without limitation, reasonable
and documented fees, costs, client charges and expenses of counsel for each
Agent (and, in the case of clauses (b) through (n) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 7.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 7.01(f)), (b) any amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents’ or any of the Lenders’ rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) any actual or
alleged violation of Environmental Laws, the presence, Release or threatened
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries or at any off-site location for which the
Borrower or any of its Subsidiaries may be liable, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, or (k) the
receipt by any Agent or any Lender of any advice from professionals with respect
to any of the foregoing. Without limitation of the foregoing or any other
provision of any Loan Document, if the Borrowers fail to perform any covenant or
agreement contained herein or in any other Loan Document, any Agent may itself
perform or cause performance of such covenant or agreement, and the expenses of
such Agent incurred in connection therewith shall be reimbursed on demand by the
Borrowers. The obligations of the Borrowers under this Section 12.04 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

- 121 -

 

 

Section 12.05         Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06         Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

- 122 -

 

 

Section 12.07         Assignments and Participations.

 

(a)          This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders’ prior written consent shall be null and
void.

 

(b)          Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to all
or a portion of its Revolving Loan Commitment and any Revolving Loan made by it
with the written consent of the Origination Agent and, so long as no Event of
Default has occurred and is continuing, the Administrative Borrower (which
consent of the Administrative Borrower (x) shall not be unreasonably withheld or
delayed and (y) shall be deemed to have been given unless an objection is
delivered to the Administrative Agent within five (5) Business Days after notice
of a proposed assignment is delivered to the Administrative Borrower); provided,
however, that no written consent of the Origination Agent or the Administrative
Borrower shall be required (A) in connection with any assignment by a Lender to
a Lender, an Affiliate of such Lender or a Related Fund of such Lender or (B) if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.

 

(c)          Assignments shall be subject to the following additional
conditions:

 

(i)             Each such assignment shall be in an amount which is at least
$1,000,000 or a multiple of $500,000 in excess thereof (or the remainder of such
Lender’s Commitment and Loans) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000 or a multiple of $500,000 in
excess thereof);

 

(ii)            Except as provided in the last sentence of this Section
12.07(c)(ii), the parties to each such assignment shall execute and deliver to
the Administrative Agent and the Origination Agent, for the Administrative
Agent’s acceptance and the Origination Agent’s consent, an Assignment and
Acceptance, together with any promissory note subject to such assignment and
such parties shall deliver to the Administrative Agent, for the benefit of the
Administrative Agent, a processing and recordation fee of $3,500 (except the
payment of such fee shall not be required in connection with an assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender), a properly completed and duly executed IRS Form W-9 (or other
applicable tax form) and all other documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act. Notwithstanding anything to the contrary contained in this
Section 12.07(c)(ii), a Lender may assign any or all of its rights under the
Loan Documents to an Affiliate of such Lender or a Related Fund of such Lender
without delivering an Assignment and Acceptance to the Agents or to any other
Person; provided, however, that (A) the Borrowers and the Administrative Agent
may continue to deal solely and directly with such assigning Lender until an
Assignment and Acceptance has been delivered to the Administrative Agent for
recordation on the Register, (B) the Collateral Agent may continue to deal
solely and directly with such assigning Lender until receipt by the Collateral
Agent of a copy of the fully executed Assignment and Acceptance pursuant to
Section 12.07(g), (C) the failure of such assigning Lender to deliver an
Assignment and Acceptance to the Agents shall not affect the legality, validity,
or binding effect of such assignment, and (D) an Assignment and Acceptance
between the assigning Lender and an Affiliate of such Lender or a Related Fund
of such Lender shall be effective as of the date specified in such Assignment
and Acceptance and recordation on the Related Party Register referred to in the
last sentence of Section 12.07(f) below; and

 

- 123 -

 

 

(iii)           No such assignment shall be made to (A) any Loan Party or any
Affiliate of a Loan Party or (B) any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B); and

 

(iv)           No assignment may be made (including to any Replacement Lender)
without the consent of the Issuing Bank and the Swingline Lender.

 

(d)          Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(e)          By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

- 124 -

 

 

(f)          The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the “Registered Loans”) owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. In the case
of an assignment pursuant to the last sentence of Section 12.07(c)(ii) as to
which an Assignment and Acceptance is not delivered to the Administrative Agent,
the assigning Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain, or cause to be maintained, a register (the
“Related Party Register”) comparable to the Register on behalf of the Borrowers.
The Related Party Register shall be available for inspection by the Borrowers
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(g)          Upon receipt by the Administrative Agent of a completed Assignment
and Acceptance, a properly completed and duly executed IRS Form W-9 (or other
applicable tax form) and all other documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations including, without limitation, the
USA PATRIOT Act, and receipt by the Administrative Agent of its fee pursuant to
Section 12.07(c)(ii) hereof, and subject to any consent required from the
Administrative Agent or the Collateral Agent pursuant to Section 12.07(b) (which
consent of the applicable Agent must be evidenced by such Agent’s execution of
an acceptance to such Assignment and Acceptance), the Administrative Agent shall
accept such assignment, record the information contained therein in the Register
(as adjusted to reflect any principal payments on or amounts capitalized and
added to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

 

- 125 -

 

 

(h)          A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register or the Related Party Register (and each
registered note shall expressly so provide). Any assignment or sale of all or
part of such Registered Loan (and the registered note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register or the Related Party Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).

 

(i)           In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrowers, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(j)           Each participant in any portion of such Registered Loan shall
comply with Section 2.09(d) (it being understood that the documentation required
under Section 2.09(d) shall be delivered to the participating Lender).

 

(k)          Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender’s obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (B) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (C) actions directly effecting a release of all
or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 10.07 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.09 and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.

 

- 126 -

 

 

(l)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a “Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.

 

Section 12.08        Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Agreement by telecopier or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09        GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

- 127 -

 

  

Section 12.10        CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE TEN
(10) DAYS AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

- 128 -

 

 

Section 12.11        WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 

Section 12.12         Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.

 

Section 12.13         No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14         Reinstatement; Certain Payments. If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Administrative Borrower, and if such Secured
Party repays all or part of such amount by reason of (i) any judgment, decree or
order of any court or administrative body having jurisdiction over such Secured
Party or any of its property, or (ii) any good faith settlement or compromise of
any such claim effected by such Secured Party with any such claimant, then and
in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Secured Party.

 

- 129 -

 

 

Section 12.15         Indemnification; Limitation of Liability for Certain
Damages.

 

(a)          In addition to each Loan Party’s other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and all of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the ”Indemnitees”) from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses of each such Indemnitee) incurred by such Indemnitees, whether prior to
or from and after the Effective Date, whether direct, indirect or consequential,
as a result of or arising from or relating to or in connection with any of the
following: (i) the negotiation, preparation, execution or performance or
enforcement of this Agreement, any other Loan Document or of any other document
executed in connection with the transactions contemplated by this Agreement,
(ii) any Agent’s or any Lender’s furnishing of funds to the Borrowers under this
Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans or the Borrowers’ use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Loan Account and Collateral of
the Borrowers as herein provided, (iv) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the “Indemnified Matters”);
provided, however, that the Loan Parties shall not have any obligation to any
Indemnitee under this subsection for any Indemnified Matter which is finally
determined in a non-appealable decision of a court of competent jurisdiction to
have resulted primarily from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a material breach by such Indemnitee of its obligations
under this Agreement or the other Loan Documents.

 

(b)          The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(c)          No Loan Party shall assert, and each Loan Party hereby waives, any
claim against the Indemnitees, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

- 130 -

 

 

(d)          The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

Section 12.16         Records. The unpaid principal of and interest on the
Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.

 

Section 12.17         Binding Effect. This Agreement shall become effective when
it shall have been executed by each Loan Party, each Agent and each Lender and
when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agents, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, each Agent and each Lender,
and their respective successors and assigns, except that the Loan Parties shall
not have the right to assign their rights hereunder or any interest herein
without the prior written consent of each Agent and each Lender, and any
assignment by any Lender shall be governed by Section 12.07 hereof.

 

Section 12.18         Highest Lawful Rate. It is the intention of the parties
hereto that each Agent and each Lender shall conform strictly to usury laws
applicable to it. Accordingly, if the transactions contemplated hereby or by any
other Loan Document would be usurious as to any Agent or any Lender under laws
applicable to it (including the laws of the United States of America and the
State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows: (i)
the aggregate of all consideration which constitutes interest under law
applicable to any Agent or any Lender that is contracted for, taken, reserved,
charged or received by such Agent or such Lender under this Agreement or any
other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrowers); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrowers). All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (x) the
amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.

 

- 131 -

 

 

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19         Confidentiality. Each Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents (and which
at the time is not, and does not thereafter become, publicly available or
available to such Person from another source not known to be subject to a
confidentiality obligation to such Person not to disclose such information),
provided that nothing herein shall limit the disclosure by any Agent or any
Lender of any such information (i) to its Affiliates and to its and its
Affiliates’ respective equityholders (including, without limitation, investors
and/or partners), directors, officers, employees, agents, trustees, counsel,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority; (v) to the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties; (vi) in connection with any litigation to which any
Agent or any Lender is a party; (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Administrative
Borrower.

 

- 132 -

 

 

Section 12.20         Disclosure. Each Loan Party agrees that neither it nor any
of its Affiliates will now or in the future issue any press release or other
disclosure using the name of an Agent, any Lender or any of their respective
Affiliates or referring to this Agreement or any other Loan Document without the
prior written consent of such Agent or such Lender, except to the extent that
such Loan Party or such Affiliate is required to do so under applicable law (in
which event, such Loan Party or such Affiliate will consult with such Agent or
such Lender before issuing such press release or other public disclosure). Each
Loan Party hereby authorizes each Agent and each Lender, after consultation with
the Borrowers, to advertise the closing of the transactions contemplated by this
Agreement, and to make appropriate announcements of the financial arrangements
entered into among the parties hereto, as such Agent or such Lender shall deem
appropriate, including, without limitation, on a home page or similar place for
dissemination of information on the Internet or worldwide web, or in
announcements commonly known as tombstones, in such trade publications, business
journals, newspapers of general circulation and to such selected parties as such
Agent or such Lender shall deem appropriate.

 

Section 12.21         Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

Section 12.22         USA PATRIOT Act. Each Lender and each Agent that is
subject to the requirements of the USA PATRIOT Act hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the entities composing the
Borrowers, which information includes the name and address of each such entity
and other information that will allow such Lender or such Agent to identify the
entities composing the Borrowers in accordance with the USA PATRIOT Act. Each
Loan Party agrees to take such action and execute, acknowledge and deliver at
its sole cost and expense, such instruments and documents as any Lender or any
Agent may reasonably require from time to time in order to enable such Lender or
such Agent to comply with the USA PATRIOT Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 133 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWERS:      

LIMBACH FACILITY SERVICES LLC,

a Delaware limited liability company

      By:

/s/ John T. Jordan, Jr.

    Name: John T. Jordan Jr.     Title: Executive Vice President, Chief
Financial Officer and Treasurer

 

 

LIMBACH COMPANY LLC,

a Delaware limited liability company

      By:

/s/ John T. Jordan, Jr.

    Name: John T. Jordan Jr.     Title: Executive Vice President, Chief
Financial Officer and Treasurer        

LIMBACH COMPANY LP,

a Delaware limited partnership

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan Jr.     Title:
Executive Vice President, Chief Financial Officer and Treasurer      

HARPER LIMBACH LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Treasurer      

HARPER LIMBACH CONSTRUCTION LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Treasurer

 

 

 

 

  GUARANTORS:      

LIMBACH HOLDINGS, INC.,

a Delaware corporation

      By:

/s/ John T. Jordan, Jr.

    Name: John T. Jordan, Jr.     Title: Chief Financial Officer        

LIMBACH HOLDINGS LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

  COLLATERAL AGENT, ADMINISTRATIVE AGENT and ORIGINATION AGENT:       CITIZENS
BANK, N.A.       By:

/s/ Robert Kelly

    Name: Robert Kelly     Title: Senior Vice President

 

 

 

 

  LENDER:       CITIZENS BANK, N.A.       By:

/s/ Robert Kelly

    Name: Robert Kelly     Title: Senior Vice President

 

 

